Exhibit 10.2

Execution Copy




Vivint Solar Financing IV, LLC

Issuer



and



Wells Fargo Bank, National Association

Indenture Trustee



Indenture



Dated as of June 11, 2018,




$345,000,000




Vivint Solar Financing IV, LLC
Solar Asset Backed Notes, Series 2018-2
Class A Notes and Class B Notes





 

--------------------------------------------------------------------------------

Table of Contents

ARTICLE I. DEFINITIONS.

2

 

 

 

Section 1.01

General Definitions and Rules of Construction

2

Section 1.02

Calculations

2

 

ARTICLE II. THE NOTES; RECONVEYANCE

2

 

 

 

Section 2.01

General

2

Section 2.02

Forms of Notes

3

Section 2.03

Payment of Principal and Interest

6

Section 2.04

Payments to Noteholders

6

Section 2.05

Execution, Authentication, Delivery and Dating

6

Section 2.06

Temporary Notes

7

Section 2.07

Registration, Registration of Transfer and Exchange

7

Section 2.08

Transfer and Exchange

11

Section 2.09

Mutilated, Destroyed, Lost or Stolen Notes

16

Section 2.10

Persons Deemed Noteholders

17

Section 2.11

Cancellation of Notes

17

Section 2.12

Conditions to Closing

17

Section 2.13

Definitive Notes

19

Section 2.14

Access to List of Noteholders' Names and Addresses

20

 

ARTICLE III. COVENANTS; COLLATERAL; REPRESENTATIONS; WARRANTIES

21

 

 

 

Section 3.01

Performance of Obligations

21

Section 3.02

Negative Covenants

22

Section 3.03

Money for Note Payments

23

Section 3.04

Restriction of Issuer Activities

24

Section 3.05

Protection of Trust Estate

24

Section 3.06

Opinions and Officer's Certificates as to Trust Estate

26

Section 3.07

Statement as to Compliance

27

Section 3.08

Recording

27

Section 3.09

Agreements Not to Institute Bankruptcy Proceedings

28

Section 3.10

Additional Covenants; Covenants with Respect to the Managing Members and Project
Companies

28

Section 3.11

Providing of Notice

32

Section 3.12

Representations and Warranties of the Issuer

33

Section 3.13

Representations and Warranties of the Indenture Trustee

39

Section 3.14

Knowledge

40

Section 3.15

Reporting Requirements

40

Section 3.16

On-Site Inspections and Visits

41

Section 3.17

Rule 144A Information

42

Section 3.18

Hedge Requirements

42

 



i

--------------------------------------------------------------------------------

ARTICLE IV. MANAGEMENT, ADMINISTRATION AND SERVICING

42

 

 

 

Section 4.01

Management Agreement

42

 

ARTICLE V. ACCOUNTS, COLLECTIONS, PAYMENTS OF INTEREST AND PRINCIPAL, RELEASES,
AND STATEMENTS TO NOTEHOLDERS

44

 

 

 

Section 5.01

Accounts

44

Section 5.02

Supplemental Reserve Account and Tax Loss Insurance Proceeds Account

47

Section 5.03

Liquidity Reserve Account

49

Section 5.04

Collection Account

50

Section 5.05

Distribution of Funds in the Collection Account

51

Section 5.06

Early Amortization Period Payments and Sequential Interest Amortization Period
Payments

54

Section 5.07

Note Payments

54

Section 5.08

Statements to Noteholders; Tax Returns

55

Section 5.09

Reports by Indenture Trustee

56

Section 5.10

Final Balances

56

 

ARTICLE VI. VOLUNTARY PREPAYMENT OF NOTES AND RELEASE OF COLLATERAL

56

 

 

 

Section 6.01

Voluntary Prepayment

56

Section 6.02

Notice of Voluntary Prepayment

57

Section 6.03

[Reserved]

57

Section 6.04

Cancellation of Notes

57

Section 6.05

Release of Collateral

58

 

ARTICLE VII. THE INDENTURE TRUSTEE

58

 

 

 

Section 7.01

Duties of Indenture Trustee

58

Section 7.02

Notice of Default, Manager Termination Event or Event of Default; Delivery of
Manager Reports

60

Section 7.03

Rights of Indenture Trustee

60

Section 7.04

Not Responsible for Recitals, Issuance of Notes or Application of Moneys as
Directed

62

Section 7.05

May Hold Notes

62

Section 7.06

Money Held in Trust

62

Section 7.07

Compensation and Reimbursement

62

Section 7.08

Eligibility; Disqualification

64

Section 7.09

Indenture Trustee's Capital and Surplus

64

Section 7.10

Resignation and Removal; Appointment of Successor

64

Section 7.11

Acceptance of Appointment by Successor

65

Section 7.12

Merger, Conversion, Consolidation or Succession to Business of Indenture Trustee

66

Section 7.13

Co-trustees and Separate Indenture Trustees

66

ii

--------------------------------------------------------------------------------

Section 7.14

Books and Records

68

Section 7.15

Control

68

Section 7.16

Suits for Enforcement

68

Section 7.17

Compliance with Applicable Anti-Terrorism and Anti-Money Laundering Regulations

68

 

ARTICLE VIII. [RESERVED]

69

 

ARTICLE IX. EVENT OF DEFAULT

69

 

 

 

Section 9.01

Events of Default

69

Section 9.02

Actions of Indenture Trustee

71

Section 9.03

Indenture Trustee May File Proofs of Claim

71

Section 9.04

Indenture Trustee May Enforce Claim Without Possession of Notes

72

Section 9.05

Knowledge of Indenture Trustee

72

Section 9.06

Limitation on Suits

72

Section 9.07

Unconditional Right of Noteholders to Receive Principal and Interest

73

Section 9.08

Restoration of Rights and Remedies

73

Section 9.09

Rights and Remedies Cumulative

73

Section 9.10

Delay or Omission; Not Waiver

73

Section 9.11

Control by Noteholders

74

Section 9.12

Waiver of Certain Events by Less Than All Noteholders

74

Section 9.13

Undertaking for Costs

74

Section 9.14

Waiver of Stay or Extension Laws

75

Section 9.15

Sale of Trust Estate

75

Section 9.16

Action on Notes

76

 

ARTICLE X. SUPPLEMENTAL INDENTURES

77

 

 

 

Section 10.01

[Reserved]

77

Section 10.02

Supplemental Indentures with Consent of Noteholders

77

Section 10.03

Execution of Amendments and Supplemental Indentures

78

Section 10.04

Effect of Amendments and Supplemental Indentures

78

Section 10.05

Reference in Notes to Amendments and Supplemental Indentures

78

Section 10.06

Indenture Trustee to Act on Instructions

79

Section 10.07

Option to Tranche

79

 

ARTICLE XI. [RESERVED]

79

 

ARTICLE XII. MISCELLANEOUS

79

 

 

 

Section 12.01

Compliance Certificates and Opinions; Furnishing of Information

79

Section 12.02

Form of Documents Delivered to Indenture Trustee

80

Section 12.03

Acts of Noteholders

81

Section 12.04

Notices, Etc.

81

Section 12.05

Notices and Reports to Noteholders; Waiver of Notices

82

iii

--------------------------------------------------------------------------------

Section 12.06

Rules by Indenture Trustee

83

Section 12.07

Issuer Obligation

83

Section 12.08

Enforcement of Benefits

83

Section 12.09

Effect of Headings and Table of Contents

84

Section 12.10

Successors and Assigns

84

Section 12.11

Separability

84

Section 12.12

Benefits of Indenture

84

Section 12.13

Legal Holidays

84

Section 12.14

Governing Law; Jurisdiction; Waiver of Jury Trial

84

Section 12.15

Counterparts

85

Section 12.16

Recording of Indenture

85

Section 12.17

Further Assurances

85

Section 12.18

No Bankruptcy Petition Against the Issuer

85

Section 12.19

[Reserved]

85

Section 12.20

Liquidated Damages Demands

85

Section 12.21

[Reserved]

86

Section 12.22

Tax Treatment Disclosure

86

Section 12.23

Multiple Roles

86

Section 12.24

PATRIOT Act

86

 

ARTICLE XIII. TERMINATION

86

 

 

 

Section 13.01

Termination of Indenture

86

 

 

SCHEDULE I

—

Schedule of Solar Assets

 

SCHEDULE II

—

Scheduled Host Customer Payments and Scheduled Hedged SREC Payments

 

SCHEDULE III

—

Scheduled Outstanding Note Balance

 

SCHEDULE IV

—

Scheduled Tax Equity Investor Distributions

 

SCHEDULE V

—

Schedule of Supplemental Reserve Account Deposit Amounts

 

 

 

 

 

EXHIBIT A-1

—

Form of Class A Note

A-1

EXHIBIT A-2

—

Form of Class B Note

A-2

EXHIBIT B

—

Forms of Transferee Letter

B-1

EXHIBIT C

—

Notice of Voluntary Prepayment

C-1

EXHIBIT D

—

Definitive Class B Certification

D-1

EXHIBIT E

—

Tax Certification

E-1

 

 

 

 

Annex A

—

Standard Definitions

 

 

 

 

iv

--------------------------------------------------------------------------------

This Indenture (as amended or supplemented from time to time, the "Indenture")
is dated as of June 11, 2018 between Vivint Solar Financing IV, LLC, a limited
liability company organized under the laws of the State of Delaware, as issuer
(the "Issuer"), and Wells Fargo Bank, National Association, a national banking
association, not in its individual capacity but solely in its capacity as
indenture trustee (together with its successors and assigns in such capacity,
the "Indenture Trustee").

Preliminary Statement

Pursuant to this Indenture, there is hereby duly authorized the execution and
delivery of two classes of notes designated as the Issuer's Solar Asset Backed
Notes, Series 2018-2, Class A (the "Class A Notes") and Solar Asset Backed
Notes, Series 2018-2, Class B (the "Class B Notes").  All covenants and
agreements made by the Issuer herein are for the benefit and security of the
Holders of the Notes and the Hedge Counterparty.  The Issuer is entering into
this Indenture, and the Indenture Trustee is accepting the trusts created
hereby, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged.

Granting Clause

The Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Holders of the Notes and the Hedge Counterparty, as their interests may appear,
all of the rights, title, interest and benefits of the Issuer whether now
existing or hereafter arising in and to: (a) the Managing Member Membership
Interests; (b) the Contribution Agreements, the Management Agreement, the
Manager Transition Agreement, the Custodial Agreement, the Performance Guaranty,
any Letter of Credit, the Hedge Agreement and all other Transaction Documents;
(c) amounts deposited from time to time into the Collection Account, the
Liquidity Reserve Account, the Supplemental Reserve Account, the Tax Loss
Insurance Proceeds Account,  and all Eligible Investments in each such account;
(d) the membership interests of each Tax Equity Investor Member in the related
Partnership Project Company or Lessee, as applicable, if and when acquired by
the Issuer through exercise of the related Purchase Option; (e) the membership
interests of each Managing Member in the related Project Company; (f) Hedged
SRECs, if any, distributed to Managing Members in accordance with the related
Project Company LLCA and the collateral assignments by the Hedged SREC
Affiliates of the related Hedged SREC Agreements; (g) proceeds of any and all of
the foregoing including all proceeds of the conversion, voluntary or
involuntary, of any of the foregoing into cash or other property; and (h) all
other assets of the Issuer (collectively, the “Trust Estate”) except that the
Trust Estate will not include a lien on any Excluded Property or the Solar
Assets or any other assets of the Project Companies.  In addition, the Indenture
Trustee will be named as loss payee with respect to the Tax Loss Insurance
Policies for the benefit of the Noteholders.

Such Grants are made in trust, to secure payments of amounts due with respect to
the Notes ratably and without prejudice, priority or distinction between the
Notes and payments due to the Hedge Counterparty under the Hedge Agreement, and
to secure: (a) the payment of all amounts on the Notes as such amounts become
due in accordance with their terms; (b) the payment of all amounts on under the
Hedge Agreement as such amounts become due in accordance with the terms thereof;
(c)  the payment of all other sums payable in accordance with the provisions of
this

1

--------------------------------------------------------------------------------

Indenture; and (d) compliance with the provisions of this Indenture, all as
provided in this Indenture.

The Indenture Trustee acknowledges such Grants, accepts the trusts hereunder in
accordance with the provisions of this Indenture, and agrees to perform the
duties herein required pursuant to the terms and provisions of this Indenture
and subject to the conditions hereof.

Article I.
Definitions

Section 1.01General Definitions and Rules of Construction.  Except as otherwise
specified or as the context may otherwise require, capitalized terms used in
this Indenture shall have the respective meanings given to such terms in the
Standard Definitions attached hereto as Annex A, which is hereby incorporated by
reference into this Indenture as if set forth fully in this Indenture.  The
rules of construction set forth in Annex A shall apply to this Indenture and are
hereby incorporated by reference into this Indenture as if set forth fully in
this Indenture.

Section 1.02Calculations.  Calculations required to be made pursuant to this
Indenture shall be made on the basis of information or accountings as to
payments on each Note furnished by the Manager.  Except to the extent they are
incorrect on their face, such information or accountings may be conclusively
relied upon in making such calculations, but to the extent that it is later
determined that any such information or accountings are incorrect, appropriate
corrections or adjustments will be made.

Article II.
The Notes; Reconveyance

Section 2.01General.  (a) The Notes shall be designated the Issuer's "Solar
Asset Backed Notes, Series 2018-2, Class A" and "Solar Asset Backed Notes,
Series 2018-2, Class B."  

(b)All payments of principal and interest with respect to the Notes shall be
made only from the Trust Estate on the terms and conditions specified
herein.  Each Noteholder and each Note Owner, by its acceptance of a Note,
agrees that it will have recourse solely against such Trust Estate and such
payment and indemnification obligations included therein.

(c)Except as otherwise provided herein, all Notes shall be substantially
identical in all respects.  Except as specifically provided herein, all Notes
issued, authenticated and delivered under this Indenture shall be in all
respects equally and ratably entitled to the benefits hereof without preference,
priority or distinction on account of the actual time or times of authentication
and delivery, all in accordance with the terms and provisions of this Indenture.

(d)The Initial Outstanding Note Balance of the Class A Notes and the Class B
Notes that may be executed by the Issuer and authenticated and delivered by the
Indenture

2

--------------------------------------------------------------------------------

Trustee and Outstanding at any given time under this Indenture is limited to
$296,000,000 and $49,000,000, respectively.

(e)Holders of the Notes shall be entitled to payments of interest and principal
as provided herein.  Each Class of Notes shall have a final maturity on the
Stated Maturity.  All Notes of the same Class shall be secured on parity with
one another, with no Note of any Class having any priority over any other Note
of that same Class.

(f)The Notes that are authenticated and delivered to the Noteholders by the
Indenture Trustee upon an Issuer Order on the Closing Date shall be dated as of
the Closing Date.  Any Note issued later in exchange for, or in replacement of,
any Note issued on the Closing Date shall be dated the date of its
authentication.

(g)The Class A Notes are issuable in minimum denominations of $15,000,000 and
the Class B Notes are issuable in minimum denominations of $750,000, and, in
each case, integral multiples of $1,000 in excess thereof; provided that one
Note of such Class may be issued in an additional amount equal to any remaining
portion of the Initial Outstanding Note Balance of such Class.

(h)The Notes are being offered and sold by the Issuer to the Purchaser pursuant
to the Note Purchase Agreement in reliance on Section 4(a)(2) of the Securities
Act.

Section 2.02Forms of Notes.  The Notes shall be in substantially the form set
forth in Exhibit A-1 or Exhibit A-2, as applicable, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon as may,
consistently herewith, be determined by the Issuer, as evidenced by its
execution thereof.

The Definitive Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods, all as determined by the officers
executing such Notes, as evidenced by their execution of such Notes.

Each Note shall be dated the date of its authentication.  The terms of the Notes
are set forth in Exhibit A-1 and Exhibit A-2, and are part of the terms of this
Indenture.

(a)Global Notes. Subject to Section 2.13, Notes offered and sold within the
United States to QIBs in reliance on Rule 144A may be issued in the form of Rule
144A Global Notes, which shall be deposited on behalf of the purchasers of the
Notes represented thereby with the Indenture Trustee, as custodian for the
Securities Depository, and registered in the name of the Securities Depository
or a nominee of the Securities Depository, duly executed by the Issuer and
authenticated by the Indenture Trustee as hereinafter provided.  The Outstanding
Note Balance of the Rule 144A Global Notes may from time to time be increased or
decreased by adjustments made on the records of the Indenture Trustee and the
Securities Depository or its nominee as hereinafter provided.  The Indenture
Trustee shall not be liable for any error or omission by the Securities
Depository in making such record adjustments and the records of the Indenture
Trustee shall be controlling with regard to outstanding principal amount of
Notes hereunder.

3

--------------------------------------------------------------------------------

Subject to Section 2.13, Notes offered and sold outside of the United States in
reliance on Regulation S under the Securities Act may be issued in the form of a
Regulation S Temporary Global Note, which shall be deposited on behalf of the
purchasers of the Notes represented thereby with the Indenture Trustee, as
custodian for the Securities Depository, and registered in the name of the
Securities Depository or the nominee of the Securities Depository for the
investors' respective accounts at Euroclear Bank S.A./N.V. as operator of the
Euroclear System ("Euroclear"), or Clearstream Banking société anonyme
("Clearstream"), duly executed by the Issuer and authenticated by the Indenture
Trustee as hereinafter provided.  Beneficial interests in the Regulation S
Temporary Global Notes may be held only through Euroclear or Clearstream.  

Within a reasonable period of time following the expiration of the "40-day
distribution compliance period" (as defined in Regulation S), beneficial
interests in the Regulation S Temporary Global Note shall be exchanged for
beneficial interests in Regulation S Permanent Global Notes upon the receipt by
the Indenture Trustee of an Officer's Certificate from the Issuer.  The
Regulation S Permanent Global Notes will be deposited with the Indenture
Trustee, as custodian, and registered in the name of a nominee of the Securities
Depository.  Simultaneously with the authentication of the Regulation S
Permanent Global Notes, the Indenture Trustee shall cancel the Regulation S
Temporary Global Note.  The Outstanding Note Balance of the Regulation S
Temporary Global Note and the Regulation S Permanent Global Notes may from time
to time be increased or decreased by adjustments made on the records of the
Indenture Trustee and the Securities Depository or its nominee, as the case may
be, in connection with transfers of interest as hereinafter provided.  The
Indenture Trustee shall incur no liability for any error or omission of the
Securities Depository in making such record adjustments and the records of the
Indenture Trustee shall be controlling with regard to outstanding principal
amount of Regulation S Global Notes hereunder.

Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and
prepayments.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the amount of outstanding Notes represented thereby
shall be made by the Indenture Trustee, or by the Note Registrar at the
direction of the Indenture Trustee, in accordance with instructions given by the
Holder thereof as required by Section 2.08.

The provisions of the "Operating Procedures of the Euroclear System" and "Terms
and Conditions Governing Use of Euroclear" and the "Management Regulations" and
"Instructions to Participants" of Clearstream shall be applicable to interests
in the Regulation S Temporary Global Note and the Regulation S Permanent Global
Notes that are held by the members of, or participants in, the Securities
Depository ("Agent Members") through Euroclear or Clearstream.

4

--------------------------------------------------------------------------------

Except as set forth in Section 2.08, the Global Notes may be transferred, in
whole and not in part, only to another nominee of the Securities Depository or
to a successor of the Securities Depository or its nominee.

(b)Book-Entry Provisions.  This Section 2.02(b) shall apply only to the Global
Notes deposited with or on behalf of the Securities Depository.

Upon the issuance of Global Notes in accordance with Section 2.13, the Issuer
shall execute and the Indenture Trustee shall, in accordance with this
Section 2.02(b), authenticate and deliver one Global Note for each applicable
Class of Notes which (i) shall be registered in the name of the Securities
Depository or the nominee of the Securities Depository and (ii) shall be
delivered by the Indenture Trustee to the Securities Depository or pursuant to
the Securities Depository's instructions or held by the Indenture Trustee as
custodian for the Securities Depository.

Agent Members shall have no rights either under this Indenture with respect to
any Global Note held on their behalf by the Securities Depository or by the
Indenture Trustee as custodian for the Securities Depository or under such
Global Note, and the Securities Depository may be treated by the Issuer, the
Indenture Trustee and any agent of the Issuer or the Indenture Trustee as the
absolute owner of such Global Note for all purposes whatsoever.  Notwithstanding
the foregoing, nothing herein shall prevent the Issuer, the Indenture Trustee or
any agent of the Issuer or the Indenture Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Securities
Depository or impair, as between the Securities Depository and its Agent
Members, the operation of customary practices of such Securities Depository
governing the exercise of the rights of an owner of a beneficial interest in any
Global Note.

The Note Registrar and the Indenture Trustee shall be entitled to treat the
Securities Depository for all purposes of this Indenture (including the payment
of principal of and interest on the Notes and the giving of instructions or
directions hereunder) as the sole Holder of the Notes, and shall have no
obligation to the Note Owners.

The rights of Note Owners shall be exercised only through the Securities
Depository and shall be limited to those established by law and agreements
between such Note Owners and the Securities Depository and/or the Agent Members
pursuant to the Note Depository Agreement.  The initial Securities Depository
will make book-entry transfers among the Agent Members and receive and transmit
payments of principal of and interest on the Notes to such Agent Members with
respect to such Global Notes.

Whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding amount of the Notes, the Securities Depository shall be
deemed to represent such percentage only to the extent that it has received
instructions to such effect from Note Owners and/or Agent Members owning or
representing, respectively, such required percentage of the beneficial interest
in the Notes and has delivered such instructions to the Indenture Trustee.

5

--------------------------------------------------------------------------------

(c)Definitive Notes.  Each of the Class A Notes and the Class B Notes, upon
original issuance, shall be issued and held in the form of certificated
definitive, fully registered Notes (the "Definitive Notes").  Except as provided
in Sections 2.08 and 2.13, owners of beneficial interests in Global Notes will
not be entitled to receive physical delivery of Definitive Notes.

Section 2.03Payment of Principal and Interest.  (a) Principal payments on the
Notes will be made on each Payment Date to the Noteholders as of the related
Record Date pursuant to the provision of Section 5.05.  The remaining Aggregate
Outstanding Note Balance, if any, shall be due and payable on the Stated
Maturity.  

(b)On each Payment Date, the Note Interest for each Class of Notes will be
distributed to the registered Noteholders of the applicable Class of Notes as of
the related Record Date in accordance with the Priority of Payments.  Interest
on the Notes with respect to any Payment Date will accrue at the applicable Note
Rate based on the Interest Accrual Period.

(c)On each Payment Date after the occurrence and during the continuing of an
Event of Default, Default Interest for each Class of Notes will be distributed
to the registered Noteholders of the applicable Class of Notes as of the related
Record Date in accordance with the Priority of Payments.

Section 2.04Payments to Noteholders.  (a) Noteholders of each Class shall,
subject to the priorities and conditions set forth in Section 5.05, be entitled
to receive payments of interest and principal on each Payment Date.  Any payment
of interest or principal payable with respect to the Notes on the applicable
Payment Date shall be made to the Person in whose name such Note is registered
on the Record Date for such Payment Date in the manner provided in Section 5.07.

(b)All reductions in the principal balance of a Note (or one or more Predecessor
Notes) effected by payments of principal made on any Payment Date shall be
binding upon all Holders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note.

Section 2.05Execution, Authentication, Delivery and Dating. (a) The Notes shall
be executed by the Issuer.  The signature of such Authorized Officer on the
Notes may be manual or facsimile.  Notes bearing the manual or facsimile
signature of any individual who was, at the time of execution thereof, an
Authorized Officer of the Issuer shall bind the Issuer, notwithstanding the fact
that such individual ceased to hold such office prior to the authentication and
delivery of such Notes or did not hold such office at the date of issuance of
such Notes.  

(b)On the Closing Date, the Issuer shall, and at any time and from time to time
after the execution and delivery of this Indenture, the Issuer may deliver Notes
executed by the Issuer to the Indenture Trustee for authentication, and the
Indenture Trustee, upon receipt of the Notes and of an Issuer Order, shall
authenticate and deliver such Notes; provided, however, that the Indenture
Trustee shall not authenticate the Notes on the Closing Date unless and until it
shall have received the documents listed in Section 2.12.

6

--------------------------------------------------------------------------------

(c)Each Note authenticated and delivered by the Indenture Trustee to or upon an
Issuer Order on or prior to the Closing Date shall be dated the Closing
Date.  All other Notes that are authenticated after the Closing Date for any
other purpose under this Indenture shall be dated the date of their
authentication.

(d)Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the Outstanding Note Balance so
transferred, exchanged or replaced, but shall represent only the Outstanding
Note Balance so transferred, exchanged or replaced.  In the event that any Note
is divided into more than one Note in accordance with this Article II, such
Outstanding Note Balance shall be divided among the Notes delivered in exchange
therefor.

(e)No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication, substantially in the form provided for herein, executed by the
Indenture Trustee by the manual signature of a Responsible Officer of the
Indenture Trustee, and such executed certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered.

Section 2.06Temporary Notes.  Except for the Notes maintained in book-entry
form, temporary Notes shall be issuable in any authorized denomination, and
substantially in the form of the Definitive Notes but with such omissions,
insertions and variations as may be appropriate for temporary Notes, all as may
be determined by the Issuer.  Every such temporary Note shall be executed by the
Issuer and authenticated by the Indenture Trustee upon the same conditions and
in substantially the same manner, and with the same effect, as the Definitive
Notes.  Without unreasonable delay, the Issuer will execute and deliver to the
Indenture Trustee Definitive Notes (other than in the case of Notes in global
form) and thereupon any or all temporary Notes (other than in the case of Notes
in global form) may be surrendered in exchange therefor, at the Corporate Trust
Office, and the Indenture Trustee shall authenticate and deliver in exchange for
such temporary Notes an equal aggregate principal amount of Definitive
Notes.  Such exchange shall be made by the Issuer at its own expense and without
any charge therefor.  Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits and subject to the same limitations
under this Indenture as Definitive Notes authenticated and delivered hereunder.

Section 2.07Registration, Registration of Transfer and Exchange.  (a) The
Indenture Trustee (in such capacity, the "Note Registrar") shall cause to be
kept at its Corporate Trust Office a register (the "Note Register"), in which,
subject to such reasonable regulations as it may prescribe, the Note Registrar
shall provide for the registration of the Notes and the registration of
transfers of such Notes.  The Notes are intended to be obligations in registered
form for purposes of Section 163(f), Section 871(h)(2) and Section 881(c)(2) of
the Code.




7

--------------------------------------------------------------------------------

(b)Each Person who has or who acquires any Ownership Interest in a Note shall be
deemed by the acceptance or acquisition of such Ownership Interest to have
agreed to be bound by the provisions of this Section 2.07 and Section 2.08.

(c)Each purchaser of Global Notes will be deemed to have represented and agreed
as follows:

(i)The purchaser (A) (1) is a QIB, (2) is aware that the sale to it is being
made in reliance on Rule 144A and (3) is acquiring the Notes or interests
therein for its own account or for the account of a QIB or (B) is not a U.S.
Person and is purchasing the Notes or interests therein in an offshore
transaction pursuant to Regulation S.

(ii)The purchaser understands that the Notes and interests therein are being
offered in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, that the Notes have not been and will
not be registered under the Securities Act and that (A) if in the future it
decides to offer, resell, pledge or otherwise transfer any of the Notes or any
interests therein, such Class A Notes and Class B Notes or the interests therein
may be offered, resold, pledged or otherwise transferred in minimum
denominations of $15,000,000 and $750,000, respectively, and, in each case, in
integral multiples of $1,000 in excess thereof, and only (1) in the United
States to a person whom the seller reasonably believes is a QIB in a transaction
meeting the requirements of Rule 144A, (2) outside the United States in a
transaction complying with the provisions of Regulation S under the Securities
Act, or (3) pursuant to another exemption from registration under the Securities
Act (if available and evidenced by an opinion of counsel acceptable to the
Issuer and the Indenture Trustee), in each of cases (1) through (3) in
accordance with any applicable securities laws of any State of the United States
and any other applicable jurisdiction, and that (B) the purchaser will, and each
subsequent Holder is required to, notify any subsequent purchaser of such Notes
or interests therein from it of the resale restrictions referred to in (A)
above.

(iii)The purchaser understands that the Notes will bear a legend substantially
to the following effect:

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR INTEREST HEREIN MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER.

8

--------------------------------------------------------------------------------

THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF [$15,000,000][FOR
CLASS A NOTES]/[ $750,000][FOR CLASS B NOTES] AND IN INTEGRAL MULTIPLES OF
$1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S, OR (III) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE AND EVIDENCED BY AN OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER AND THE INDENTURE TRUSTEE), IN EACH OF CASES
(I) THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN
(A) ABOVE.

THE PURCHASER UNDERSTANDS THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN THE NOTES FROM THE SECURITIES DEPOSITORY.  

(iv)The purchaser understands that any Note offered in reliance on Regulation S
will, during the 40-day distribution compliance period commencing on the day
after the later of the commencement of the offering and the date of original
issuance of the Notes, bear a legend substantially to the following effect:

THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.

PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON
EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.

Following the 40-day distribution compliance period, interests in a Regulation S
Temporary Global Note will be exchanged for interests in a Regulation S
Permanent Global Note

9

--------------------------------------------------------------------------------

(v)Each purchaser and transferee by its purchase of a Class A Note or Ownership
Interest therein shall be deemed to have represented and warranted that (a) it
is not acquiring the Class A Note or interest therein for or on behalf of or
with the assets of any employee benefit plan as defined in Section 3(3) of the
Employment Retirement Income Security Act of 1974, as amended (“ERISA”) that is
subject to Title I of ERISA or any other “plan” as defined in Section 4975(e)(1)
of the Code that is subject to Section 4975 of the Code or any entity whose
underlying assets include plan assets (within the meaning of 29 C.F.R.
2510.3-101, as modified by Section 3(3) of ERISA) by reason of an employee
benefit plan’s or plan’s investment in such entity (each a “Benefit Plan
Investor”), or any “governmental plan” within the meaning of Section 3(32) of
ERISA  or “church plan” within the meaning of Section 3(33) of ERISA that is
subject to any substantially similar provision of state or local law (“Similar
Law”), or  (b) with respect to purchases and transfers of Class A Notes
only,  if the purchaser or transferee is a Benefit Plan Investor or a
governmental plan or church plan subject to Similar Law, the purchaser and
transferee and the fiduciary of such Benefit Plan Investor or governmental plan
or church plan by its purchase of the Note or interest therein shall be deemed
to have represented and warranted that the purchase and holding of the Class A
Note or interest therein will not result in a non-exempt prohibited transaction
under ERISA or Section 4975 of the Code or violation of Similar Law and will be
consistent with any applicable fiduciary duties that may be imposed upon the
purchaser or transferee.

(vi)Each purchaser and transferee by its purchase of a Class B Note or Ownership
Interest therein shall be deemed to have represented and warranted that at the
time of its purchase and throughout the period that it holds such Class B Note
or interest therein, that (1) it is not and will not be a Benefit Plan Investor
(2) it will not be purchasing the Class B Note with the assets of a Government
Plan or church plan and (3) it will not sell or otherwise transfer the Class B
Note or interest therein to any person without first obtaining the same
foregoing representations, warranties and covenants from that person.

(vii)The purchaser understands that the Issuer may receive a list of
participants holding positions in the Notes from the Securities Depository.

(viii)Each purchaser and transferee by its purchase of a Note or interest
therein shall be deemed to have agreed to treat the Note as indebtedness and
indicate on all federal, state and local income tax and information returns and
reports required to be filed with respect to the Note, under any applicable
federal, state or local tax statute or any rule or regulation under any of them,
that the Note is indebtedness unless otherwise required by applicable law as
determined by a Final Determination.

(ix)Each purchaser and transferee of a Class A Note that is a Benefit Plan
Investor, by its purchase of a Note or interest therein, to the extent that the
DOL Final Fiduciary Rule remains in effect shall be deemed to have represented
and warranted that (i) it has not received and is not receiving investment
advice

10

--------------------------------------------------------------------------------

from the ERISA Transaction Parties with respect to the Benefit Plan Investor's
investment in the Notes, (ii) none of the ERISA Transaction Parties has made or
will make any recommendations as to the advisability of the acquiring, holding
or continuing to hold, disposal of, or exchange of the Notes, or has provided or
will provide investment advice, and (iii) that such purchaser or transferee is
an Eligible Benefit Plan Investor.  

(d)Other than with respect to Notes maintained in book-entry form, at the option
of a Noteholder, Notes may be exchanged for other Notes of any authorized
denominations and of a like Outstanding Note Balance and Class upon surrender of
the Notes to be exchanged at the Corporate Trust Office.  Whenever any Notes are
so surrendered for exchange, the Issuer shall execute, and the Indenture Trustee
shall authenticate and deliver, the Notes which the Noteholder making the
exchange is entitled to receive.

(e)Other than with respect to Notes maintained in book-entry form, any Note
presented or surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Indenture Trustee duly executed.  All Notes issued upon any
registration of transfer or exchange of Notes shall be the valid obligations of
the Issuer, evidencing the same rights, and entitled to the same benefits under
this Indenture, as the Class of Notes surrendered upon such registration of
transfer or exchange.  No service charge shall be made for any registration of
transfer or exchange of Notes, but the Issuer and the Indenture Trustee may
require payment of a sum sufficient to cover any tax or other governmental
charge as may be imposed in connection with any registration of transfer or
exchange of Notes, other than exchanges pursuant to Section 2.08 not involving
any transfer.

The Notes have not been and will not be registered under the Securities Act or
the securities laws of any jurisdiction.  Consequently, the Notes are not
transferable other than pursuant to an exemption from the registration
requirements of the Securities Act and satisfaction of provisions set forth in
this Indenture.

(f)Each purchaser and transferee by its purchase of a Class B Note or a
beneficial interest therein shall be deemed to have made all of the
certifications, representations, warranties and covenants set forth therein
(which shall include those set forth in Section 2.07(c)(i)-(ix) and Section
2.08(e)).  Any transfer of a beneficial interest in a Class B Note in violation
of any of the foregoing will be of no force and effect and void ab initio.  

Section 2.08Transfer and Exchange.  (a) The transfer and exchange of Global
Notes or beneficial interests therein shall be effected through the Securities
Depository, in accordance with this Indenture and the procedures of the
Securities Depository therefor, which shall include restrictions on transfer
comparable to those set forth herein to the extent required by the Securities
Act.  Beneficial interests in a Global Note may be transferred to persons who
take delivery thereof in the form of a beneficial interest in the same Global
Note in accordance with the transfer restrictions set forth in the legends in
subsections (c)(iii) and (c)(iv) of Section 2.07, as applicable.  

11

--------------------------------------------------------------------------------

Transfers of beneficial interests in the Global Notes to persons required or
permitted to take delivery thereof in the form of an interest in another Global
Note shall be permitted as follows:

(i)Rule 144A Global Note to Regulation S Global Note.  If, at any time, an owner
of a beneficial interest in a Rule 144A Global Note deposited with the
Securities Depository (or the Indenture Trustee as custodian for the Securities
Depository) wishes to transfer its interest in such Rule 144A Global Note to a
person who is required or permitted to take delivery thereof in the form of an
interest in a Regulation S Global Note, such owner shall, subject to compliance
with the applicable procedures described herein (the "Applicable Procedures"),
exchange or cause the exchange of such interest for an equivalent beneficial
interest in a Regulation S Global Note as provided in this
Section 2.08(a)(i).  Upon receipt by the Indenture Trustee of (1) instructions
given in accordance with the Applicable Procedures from an Agent Member
directing the Indenture Trustee to credit or cause to be credited a beneficial
interest in the Regulation S Global Note in an amount equal to the beneficial
interest in the Rule 144A Global Note to be exchanged, (2) a written order given
in accordance with the Applicable Procedures containing information regarding
the participant account of the Securities Depository and the Euroclear or
Clearstream account to be credited with such increase, and (3) a certificate in
the form of Exhibit B-1 hereto given by the Note Owner of such beneficial
interest stating that the transfer of such interest has been made in compliance
with the transfer restrictions applicable to the Global Notes and pursuant to
and in accordance with Rule 903 or Rule 904 of Regulation S, then the Indenture
Trustee, as Note Registrar, shall instruct the Securities Depository to reduce
or cause to be reduced the initial Outstanding Note Balance of the applicable
Rule 144A Global Note and to increase or cause to be increased the initial
Outstanding Note Balance of the applicable Regulation S Global Note by the
initial principal amount of the beneficial interest in the Rule 144A Global Note
to be exchanged, to credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the Regulation S Global
Note equal to the reduction in the initial Outstanding Note Balance of the
Rule 144A Global Note, and to debit, or cause to be debited, from the account of
the person making such exchange or transfer the beneficial interest in the
Rule 144A Global Note that is being exchanged or transferred.

(ii)Regulation S Global Note to Rule 144A Global Note.  If, at any time an owner
of a beneficial interest in a Regulation S Global Note deposited with the
Securities Depository or with the Indenture Trustee as custodian for the
Securities Depository wishes to transfer its interest in such Regulation S
Global Note to a person who is required or permitted to take delivery thereof in
the form of an interest in a Rule 144A Global Note, such owner shall, subject to
the Applicable Procedures, exchange or cause the exchange of such interest for
an equivalent beneficial interest in a Rule 144A Global Note as provided in this
Section 2.08(a)(ii).  Upon receipt by the Indenture Trustee of (1) instructions
from Euroclear or Clearstream, if applicable, and the Securities Depository,
directing the Indenture Trustee, as Note Registrar, to credit or cause to be
credited a beneficial interest in the Rule 144A Global Note equal to the
beneficial interest in the

12

--------------------------------------------------------------------------------

Regulation S Global Note to be exchanged, such instructions to contain
information regarding the participant account with the Securities Depository to
be credited with such increase, (2) a written order given in accordance with the
Applicable Procedures containing information regarding the participant account
of the Securities Depository and (3) if such transfer is being effected prior to
the expiration of the "40-day distribution compliance period" (as defined by
Regulation S under the Securities Act), a certificate in the form of Exhibit B-2
attached hereto given by the Note Owner of such beneficial interest stating
(A) if the transfer is pursuant to Rule 144A, that the person transferring such
interest in a Regulation S Global Note reasonably believes that the person
acquiring such interest in a Rule 144A Global Note is a QIB and is obtaining
such beneficial interest in a transaction meeting the requirements of Rule 144A
and any applicable blue sky or securities laws of any State of the United
States, (B) that the transfer complies with the requirements of Rule 144A under
the Securities Act and any applicable blue sky or securities laws of any State
of the United States or (C) if the transfer is pursuant to any other exemption
from the registration requirements of the Securities Act, that the transfer of
such interest has been made in compliance with the transfer restrictions
applicable to the Global Notes and pursuant to and in accordance with the
requirements of the exemption claimed, such statement to be supported by an
Opinion of Counsel from the transferee or the transferor in form reasonably
acceptable to the Issuer and to the Indenture Trustee, then the Indenture
Trustee, as Note Registrar, shall instruct the Securities Depository to reduce
or cause to be reduced the initial Outstanding Note Balance of such Regulation S
Global Note and to increase or cause to be increased the initial Outstanding
Note Balance of the applicable Rule 144A Global Note by the initial principal
amount of the beneficial interest in the Regulation S Global Note to be
exchanged, and the Indenture Trustee, as Note Registrar, shall instruct the
Securities Depository, concurrently with such reduction, to credit or cause to
be credited to the account of the person specified in such instructions a
beneficial interest in the applicable Rule 144A Global Note equal to the
reduction in the Outstanding Note Balance at maturity of such Regulation S
Global Note and to debit or cause to be debited from the account of the person
making such transfer the beneficial interest in the Regulation S Global Note
that is being transferred.

(b)Transfer and Exchange from Definitive Notes to Definitive Notes.  When
Definitive Notes are presented by a Holder to the Note Registrar with a request:

(i)to register the transfer of Definitive Notes in the form of other Definitive
Notes; or

(ii)to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations, the Note Registrar shall
register the transfer or make the exchange as requested; provided, however, that
the Definitive Notes presented or surrendered for register of transfer or
exchange shall be duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Note Registrar duly executed by such Holder
or by his attorney, duly authorized in writing; and

13

--------------------------------------------------------------------------------

(iii)if such Definitive Note is being transferred to a QIB in accordance with
Rule 144A or in an offshore transaction pursuant to Regulation S, a
certification to that effect from such Holder (in the form attached as
Exhibit B-3 hereto);

(iv)if such Definitive Note is being transferred in reliance on any other
exemption from the registration requirements of the Securities Act, a
certification to that effect from such Holder (in the form attached as
Exhibit B-3 hereto) and an Opinion of Counsel from such Holder or the transferee
reasonably acceptable to the Issuer and to the Indenture Trustee to the effect
that such transfer is in compliance with the Securities Act; or

(v)a certification by the transferee in the form of Exhibit D hereto.

(c)Restrictions on Transfer and Exchange of Global Notes.  Notwithstanding any
other provision of this Indenture, a Global Note may not be transferred except
by the Securities Depository to a nominee of the Securities Depository or by a
nominee of the Securities Depository to the Securities Depository or another
nominee of the Securities Depository or by the Securities Depository or any such
nominee to a successor Securities Depository or a nominee of such successor
Securities Depository.

(d)Initial Issuance of the Notes.  The Purchaser shall not be required to
deliver, and neither the Issuer nor the Indenture Trustee shall demand
therefrom, any of the certifications or opinions described in this Section 2.08
in connection with the initial issuance of the Notes and the delivery thereof by
the Issuer.

(e)Tax Transfer Restrictions for the Notes.  Notwithstanding anything to the
contrary herein, no transfer of a beneficial interest in a Note, whether in the
form of a Definitive Note, a Global Note or otherwise, shall be effective, and
any attempted transfer shall be void ab initio, unless, each transferee
satisfies each of the items in clauses (i) through (xi) below and delivers to
the Issuer, the Indenture Trustee and the Note Registrar a certificate in the
form of Exhibit E on or prior to the date of such transfer to that effect:

(i)Either (A) it is not and will not become, for U.S. federal income tax
purposes, a partnership, Subchapter S corporation, or grantor trust (each such
entity a "flow-through entity") or (B) if it is or becomes a flow-through
entity, then (1) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have 50% or more of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under this Indenture and (2) it
is not and will not be a principal purpose of the arrangement involving the
flow-through entity's beneficial interest in any Note to permit any entity to
satisfy the 100-partner limitation of Section 1.7704-1(h)(1)(ii) of the Treasury
Regulations necessary for such entity not to be classified as a publicly traded
partnership for U.S. federal income tax purposes.

14

--------------------------------------------------------------------------------

(ii)It will not (A) acquire, sell, transfer, assign, pledge or otherwise dispose
of any of its interests in a Note (or any interest therein that is described in
Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations) on or through (x) a
U.S. national, regional or local securities exchange, (y) a foreign securities
exchange or (z) an inter-dealer quotation system that regularly disseminates
firm buy or sell quotations by identified brokers or dealers (including, without
limitation, the National Association of Securities Dealers Automated Quotation
System) ((x), (y) and (z), collectively, an "Exchange") or (B) cause any of its
interests in the Note to be marketed on or through an Exchange.

(iii)It will not cause any beneficial interest in a Note to be traded or
otherwise marketed on or through an "established securities market" or a
"secondary market (or the substantial equivalent thereof)," each within the
meaning of Section 7704(b) of the Code and the Treasury Regulations promulgated
thereunder, including, without limitation, an interdealer quotation system that
regularly disseminates firm buy or sell quotations.

(iv)Its beneficial interest in the Note is not and will not be in an amount that
is less than the Minimum Denomination for such Note, and it does not and will
not hold any beneficial interest in the Note on behalf of any person whose
beneficial interest in the Note is in an amount that is less than the Minimum
Denomination for such Note. It will not sell, transfer, assign, participate, or
otherwise dispose of any beneficial interest in the Note or enter into any
financial instrument or contract the value of which is determined by reference
in whole or in part to any Note, in each case, if the effect of doing so would
be that the beneficial interest of any person in a Note would be in an amount
that is less than the Minimum Denomination for such Note.

(v)It will not transfer any beneficial interest in the Note (directly, through a
participation thereof, or otherwise) unless, prior to the transfer, the
transferee of such beneficial interest shall have executed and delivered to the
Issuer, the Indenture Trustee and the Note Registrar, and any of their
respective successors or assigns, a transferee certification as required in
Section 2.08(e) of this Indenture.

(vi)It will not enter into any financial instrument the payment on which, or the
value of which, is determined in whole or in part by reference to an interest in
the Note (including the amount of payments on the Note, the value of the Note or
any contract that otherwise is described in Section 1.7704-1(a)(2)(i)(B) of the
Treasury Regulations).

(vii)It will not use the Note as collateral for the issuance of any securities
that could cause the Issuer to become subject to taxation as a corporation or a
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes.

(viii)It will not take any action that could reasonably be expected to cause,
and will not omit to take any action, which omission could reasonably be

15

--------------------------------------------------------------------------------

expected to cause, the Issuer to become taxable as a corporation for U.S.
federal income tax purposes.

(ix)It acknowledges that the Sponsor, the Originator, the Indenture Trustee, the
Note Registrar, the Issuer and others will rely on the truth and accuracy of the
foregoing representations, warranties and covenants and agrees that if it
becomes aware that any of the foregoing are no longer accurate, it shall notify
the Issuer.

(x)It will treat the Note as indebtedness for purposes of U.S. federal income
tax and will take positions that are consistent with such treatment on all U.S.
federal and state income tax and information returns and reports required to be
filed with respect to the Note.

(xi)It understands that the Issuer intends to accrue interest on the Notes under
the rules provided in Treasury Regulation Section 1.1275-5, it acknowledges that
the Issuer is providing no assurances as to whether interest should be accrued
in such manner, and it agrees that it will rely on its own tax advisors
regarding the proper method of accruing interest and the treatment of gains and
losses on dispositions of the Notes..  

The Indenture Trustee shall maintain a file of all such transferee
certifications delivered to it and shall make such transferee certifications
available to the Issuer upon request.

Section 2.09Mutilated, Destroyed, Lost or Stolen Notes.  (a) If (i) any
mutilated Note is surrendered to the Indenture Trustee or the Indenture Trustee
receives evidence to its satisfaction of the destruction, loss or theft of any
Note, and (ii) there is delivered to the Indenture Trustee such security or
indemnity as may be required by the Indenture Trustee to hold each of the Issuer
and the Indenture Trustee harmless, then, in the absence of actual notice to the
Issuer or the Indenture Trustee that such Note has been acquired by a protected
purchaser, the Issuer shall execute, and the Indenture Trustee shall
authenticate and deliver upon an Issuer Order, in exchange for or in lieu of any
such mutilated, destroyed, lost or stolen Note, a new Note or Notes of the same
tenor and Class and principal balance bearing a number not contemporaneously
outstanding; provided, however, that if any such mutilated, destroyed, lost or
stolen Note shall have become subject to receipt of payment in full, instead of
issuing a new Note, the Indenture Trustee may make a payment with respect to
such Note without surrender thereof, except that any mutilated Note shall be
surrendered.  If, after the delivery of such new Note or payment with respect to
a destroyed, lost or stolen Note pursuant to the proviso to the preceding
sentence, a protected purchaser of the original Note in lieu of which such new
Note was issued presents for receipt of payments such original Note, the Issuer
and the Indenture Trustee shall be entitled to recover such new Note (or such
payment) from the Person to whom it was delivered or any Person taking such new
Note from such Person, except a protected purchaser, and each of the Issuer and
the Indenture Trustee shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage or cost incurred
by the Issuer or the Indenture Trustee in connection therewith.

16

--------------------------------------------------------------------------------

(b)Upon the issuance of any new Note under this Section 2.09, the Issuer or the
Indenture Trustee may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed in relation thereto.

(c)Every new Note issued pursuant to this Section 2.09 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Issuer, whether or not such destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Notes duly issued hereunder.

(d)The provisions of this Section 2.09 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment with respect to mutilated, destroyed, lost or stolen Notes.

Section 2.10Persons Deemed Noteholders.  Before due presentment for registration
of transfer of any Note, the Issuer, the Indenture Trustee and any agent of the
Issuer or the Indenture Trustee may treat the Person in whose name any Note is
registered as the owner of such Note (a) on the applicable Record Date for the
purpose of receiving payments with respect to principal and interest on such
Note and (b) on any date for all other purposes whatsoever, whether or not such
Note be overdue, and none of the Issuer, the Indenture Trustee nor any agent of
the Issuer or the Indenture Trustee shall be affected by any notice to the
contrary.

Section 2.11Cancellation of Notes.  All Definitive Notes surrendered for
payment, registration of transfer, exchange, or prepayment shall, if surrendered
to any Person other than the Indenture Trustee, be delivered to the Indenture
Trustee and shall be promptly canceled by it.  The Issuer may at any time
deliver to the Indenture Trustee for cancellation any Note previously
authenticated and delivered hereunder which the Issuer may have acquired in any
manner whatsoever, and all Notes so delivered shall be promptly canceled by the
Indenture Trustee.  No Notes shall be authenticated in lieu of or in exchange
for any Notes canceled as provided in this Section 2.11 except as expressly
permitted by this Indenture.  All canceled Notes shall be held and disposed of
by the Indenture Trustee in accordance with its standard retention and disposal
policy.

Section 2.12Conditions to Closing.  The Notes shall be executed, authenticated
and delivered on the Closing Date in accordance with Section 2.05 and, upon
receipt by the Indenture Trustee of the following:  

(a)an Issuer Order authorizing the authentication and delivery of such Notes by
the Indenture Trustee;

(b)the original Notes executed by the Issuer and true and correct copies of the
fully executed Transaction Documents;

(c)Opinions of Counsel addressed to the Indenture Trustee, the Agent and the
Purchaser in form and substance satisfactory to the Indenture Trustee, the Agent
and the Purchaser addressing corporate, security interest and bankruptcy
matters;

(d)an Officer's Certificate of an Authorized Officer of the Issuer, stating
that:

17

--------------------------------------------------------------------------------

(i)all representations and warranties of the Issuer contained in the Transaction
Documents are true and correct, and no defaults of the Issuer exist under the
Transaction Documents; and

(ii)the issuance of the Notes will not result in any breach of any of the terms,
conditions or provisions of, or constitute a default under, this Indenture or
any other Transaction Document, the Issuer Operating Agreement or any other
constituent documents of the Issuer or any indenture, mortgage, deed of trust or
other agreement or instrument to which the Issuer is a party or by which it is
bound, or any order of any court or administrative agency entered in any
proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject, and that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes have been
fully satisfied; and

(iii)the conditions precedent in this Indenture relating to the authentication
and delivery of the Notes have been satisfied;

(e)an Officer's Certificate dated as of the Closing Date, of an Authorized
Officer of each of Financing Holdings and the Depositor that:

(i)Financing Holdings or the Depositor, as applicable, is not in default under
any of the Transaction Documents to which it is a party, and the transfer of the
Holdings Conveyed Property by Financing Holdings, the Depositor Conveyed
Property by the Depositor and the simultaneous Grant of the Trust Estate to the
Indenture Trustee by the Issuer will not result in any breach of any of the
terms, conditions or provisions of, or constitute a material default under, its
organizational documents or any other constituent documents of it or any
indenture, mortgage, deed of trust or other agreement or instrument to which it
is a party or by which it is bound, or any order of any court or administrative
agency entered in any proceeding to which it is a party or by which it may be
bound or to which it may be subject;

(ii)all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct; and

(iii)the conditions precedent in this Indenture relating to the authentication
and delivery of the Notes have been satisfied;

(f)a Secretary’s Certificate dated as of the Closing Date of each of the Issuer,
the Manager, Financing Holdings and the Depositor regarding certain
organizational matters and the incumbency of the signatures of the Issuer, the
Manager, Financing Holdings and the Depositor;

(g)[Reserved];  

(h)[Reserved];

18

--------------------------------------------------------------------------------

(i)presentment of all applicable UCC termination statements or partial releases
(collectively, the "Termination Statements") terminating the Liens of creditors
of Financing Holdings, the Depositor or any other Person with respect to any
part of the Trust Estate  (except as expressly contemplated by the Transaction
Documents) and the Financing Statements (which shall constitute all of the
Perfection UCCs with respect to the Closing Date) to the proper Person for
filing to perfect the Indenture Trustee's first priority security interest in
such Trust Estate Granted on the Closing Date registered in the name of the
Indenture Trustee or its nominee and agent (a copy of the file stamped Financing
Statements and Termination Statements shall be delivered by the Manager to the
Indenture Trustee);

(j)evidence that the Indenture Trustee has established the Collection Account,
the Liquidity Reserve Account, the Supplemental Reserve Account and the Tax Loss
Insurance Proceeds Account;

(k)delivery by the Custodian to the Issuer and the Indenture Trustee of an
executed Closing Date Certification;

(l)[Reserved];

(m)all collections received in respect of the Conveyed Property since the
Cut-Off Date are retained by the Managing Members or the Project Companies;

(n)the Issuer shall have deposited the Liquidity Reserve Account Required
Balance into the Liquidity Reserve Account;

(o)the Issuer shall have deposited the Supplemental Reserve Account Initial
Deposit and the ODL Initial Deposit into the Supplemental Reserve Account;

(p)the Issuer shall have caused to be deposited the Collection Account Closing
Date Deposit into the Collection Account;

(q)the Issuer shall not be insolvent and will not become insolvent as a result
of the Grant pursuant to this Indenture or the transactions contemplated by the
Transaction Documents; and

(r)any other certificate, document or instrument reasonably requested by the
Agent, the Purchaser or the Indenture Trustee.

Section 2.13Definitive Notes.  

(a)Each of the Class A Notes and the Class B Notes, upon original issuance,
shall be issued and held in the form of Definitive Notes.

(b)Following initial issuance, if a Holder of a Definitive Note of any Class
wishes at any time to exchange its interest in such Note for a beneficial
interest in a Global Note of such Class or to transfer such Note to a Person who
wishes to take delivery thereof in the form of a beneficial interest in a Global
Note, such Noteholder may, subject to the

19

--------------------------------------------------------------------------------

immediately succeeding sentence and the rules and procedures of the Securities
Depository, exchange or transfer, or cause the exchange or transfer of, such
Definitive Note for a beneficial interest in a Global Note of such Class.  Upon
receipt by the Note Registrar of (A) such Noteholder's Definitive Note properly
endorsed for assignment to the transferee, (B) a Transferee Letter executed by
the Transferee, if such Note is being transferred, (C) instructions given in
accordance with the Securities Depository's procedures from a Securities
Depository to Participant to instruct the Securities Depository to cause to be
credited a beneficial interest in such Class of Notes in an amount equal to the
Outstanding Note Balance of the Definitive Notes to be transferred or exchanged,
and (D) a written order given in accordance with the Securities Depository's
procedures containing information regarding the Securities Depository to
Participant's account at the Securities Depository to be credited with such
increase, the Note Registrar shall (1) cancel such Definitive Note in accordance
with Section 2.11, (2) record the transfer in the Note Register in accordance
with Section 2.07 and (3) approve the instructions at the Securities Depository,
concurrently with such recordation, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Class of Book Entry Notes equal to the Note
Balance of the Definitive Note transferred or exchanged.

(c)Once any Class of Notes or portion thereof is held in the form of Global
Notes, such Notes will be issued as Definitive Notes, rather than to DTC or its
nominee, only if (a) the Securities Depository notifies the Issuer and the
Indenture Trustee that it is unwilling or unable to continue as Securities
Depository with respect to any or all of the Notes or (b) at any time the
Securities Depository shall no longer be registered or in good standing under
the Securities Exchange Act of 1934, as amended, or other applicable statute or
regulation, and in either case a successor Securities Depository is not
appointed by the Issuer within 90 days after the Issuer receives notice or
becomes aware of such condition, as the case may be.  Upon the occurrence of any
of the events described in the immediately preceding paragraph, the Issuer will
issue the Notes of each Class in the form of Definitive Notes and thereafter the
Indenture Trustee will recognize the holders of such Definitive Notes as
Noteholders of each such Class under this Indenture.  In connection with any
proposed transfer outside the book entry system or exchange of beneficial
interest in a Note for Notes in definitive registered form, the Issuer shall be
required to provide or cause to be provided to the Indenture Trustee all
information reasonably available to it that is not otherwise available to the
Indenture Trustee and is reasonably requested by the Indenture Trustee and is
otherwise necessary to allow the Indenture Trustee to comply with any applicable
tax reporting obligations, including without limitation, any cost basis
reporting obligations under Section 6045 of the Code.  The Indenture Trustee may
rely on any such information provided to it or available on the Note Register
and shall have no responsibility to verify or ensure the accuracy of such
information.  The Indenture Trustee shall not have any responsibility or
liability for any actions taken or not taken by DTC.




20

--------------------------------------------------------------------------------

Section 2.14Access to List of Noteholders' Names and Addresses.  The Indenture
Trustee shall furnish or cause to be furnished to the Manager within 15 days
after receipt by the Indenture Trustee of a request therefor from the Manager in
writing, a list, in such form as the Manager may reasonably require, of the
names and addresses of the Noteholders as of the most recent Record Date.

Article III.
Covenants; Collateral; Representations; Warranties

Section 3.01Performance of Obligations.  (a) The Issuer will not take any action
or permit any action to be taken by others which would release any Person from
any of such Person's covenants or obligations in any Transaction Document or
under any instrument or agreement included in the Trust Estate or that would
result in the amendment, hypothecation, subordination, termination or discharge
of, or impair the validity or effectiveness of, any such instrument or
agreement, except as ordered by any bankruptcy or other court or as permitted
by, or expressly contemplated in, this Indenture, the Transaction Documents or
such other instrument or agreement.

(b)To the extent consistent with the Issuer Operating Agreement, the Issuer may
contract with other Persons to assist it in performing its duties hereunder, and
any performance of such duties shall be deemed to be action taken by the
Issuer.  To the extent that the Issuer contracts with other Persons which
include or may include the furnishing of reports, notices or correspondence to
the Indenture Trustee, the Issuer shall identify such Persons in a written
notice to the Indenture Trustee.

(c)The Issuer shall and shall require that Financing Holdings and the Depositor
characterize (i) the transfer of the Holdings Conveyed Property by Financing
Holdings to the Depositor pursuant to the Holdings Contribution Agreement as an
absolute transfer for legal purposes, (ii) the transfer of the Depositor
Conveyed Property by the Depositor to the Issuer pursuant to the Depositor
Contribution Agreement an absolute transfer for legal purposes, (iii) the Grant
of the Trust Estate by the Issuer under this Indenture as a pledge for
U.S. federal income tax purposes and for financial accounting purposes, and
(iv) the Notes as indebtedness for financial accounting purposes.  In this
regard, the financial statements of Financing Holdings and the Depositor and its
consolidated subsidiaries will show the Depositor Conveyed Property as owned by
the consolidated group and the Notes as indebtedness of the consolidated group
(and will contain appropriate footnotes describing the transfer to the Issuer
and the pledge to the Indenture Trustee for the benefit of the Noteholders), and
the U.S. federal income tax returns of Financing Holdings and the Depositor and
its consolidated subsidiaries will indicate that the Notes are indebtedness
unless otherwise required by applicable law as determined by a Final
Determination.  The Issuer will cause  Financing Holdings and the Depositor to
file all required tax returns and associated forms, reports, schedules and
supplements thereto in a manner consistent with such characterizations unless
otherwise required by applicable law as determined by a Final Determination.

(d)The Issuer covenants to pay all material taxes or other similar charges
levied by any governmental authority with regard to the Trust Estate (which
shall include paying

21

--------------------------------------------------------------------------------

any Affiliate of the Issuer who pays such taxes for any affiliated group of
which the Issuer is a member), except to the extent that the validity or amount
of such taxes is contested in good faith, via appropriate proceedings and with
adequate reserves established and maintained therefor in accordance with GAAP.

(e)The Issuer hereby assumes liability for all liabilities associated with the
Trust Estate or created under this Indenture, including but not limited to any
obligation arising from the breach or inaccuracy of any representation, warranty
or covenant of the Issuer set forth herein.  Notwithstanding the foregoing, the
Issuer has and shall have no liability with respect to the payment of principal
and interest on the Notes, except as otherwise provided in this Indenture.

(f)The Issuer will punctually perform and observe all of its obligations and
agreements contained in this Indenture, the Transaction Documents and in the
instruments and agreements included in the Trust Estate, including, but not
limited to, preparing (or causing to be prepared) and filing (or causing to be
filed) all UCC financing statements and continuation statements required to be
filed by the terms of this Indenture and the other Transaction Documents in
accordance with and within the time periods provided for herein and
therein.  Except as otherwise expressly provided therein, the Issuer shall not
waive, amend, modify, supplement or terminate any Transaction Document or any
provision thereof without the consent of the Indenture Trustee (acting at the
direction of the Majority Noteholders of the Controlling Class).

(g)If an Event of Default or Manager Termination Event shall arise from the
failure of the Manager to perform any of its duties or obligations under the
Management Agreement, the Issuer shall take all reasonable steps available to it
to remedy such failure.

(h)The Issuer shall not waive timely performance or observance by the Manager or
the Depositor of their respective duties under the Transaction Documents if the
effect thereof would adversely affect the Holders of the Notes.

(i)If any of the Notes are issued with OID, the Issuer will provide Noteholders
with the issue price, amount of OID, issue date and the yield to maturity upon
request.

Section 3.02Negative Covenants.  In addition to the restrictions and
prohibitions set forth in Sections 3.04, 3.09 and 3.10 and elsewhere herein, the
Issuer will not:  

(a)sell, transfer, exchange or otherwise dispose of any portion of its interest
in the Trust Estate except as expressly permitted by or expressly contemplated
in this Indenture or the other Transaction Documents;




22

--------------------------------------------------------------------------------

(b)permit the validity or effectiveness of this Indenture or any Grant hereunder
to be impaired, or permit the Lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, except as may
be expressly permitted by or expressly contemplated in this Indenture or  the
other Transaction Documents;

(c)permit the Lien of this Indenture not to constitute a valid first priority,
perfected security interest in the Trust Estate, subject to Permitted Liens;

(d)take any action or fail to take any action which may cause the Issuer to
become classified as an association (or publicly traded partnership) that is
taxable as a corporation for U.S. federal income tax purposes;

(e)act in violation of its organizational documents;

(f)create, incur or suffer, or permit to be created or incurred or to exist, any
Lien on any portion of the Trust Estate, except for the Lien created by this
Indenture and Permitted Liens; or

(g)(1) take any actions nor allow for any item of the Trust Estate to be subject
to Title I of ERISA, Section 4975 of the Code, or, by reason of any investment
in the Issuer by any governmental plan, as the case may be, any other federal,
state, or local provision similar to Section 406 of ERISA or Section 4975 of the
Code; (2) nor permit any of its ERISA Affiliates to adopt, assume, become a
party to or maintain or participate in any respect any Plan or Multiple Employer
Plan which could reasonably be expected to subject the Issuer or any of its
ERISA Affiliates to any tax, penalty or liability, (3) with respect to any Plan
which is a Multi‑Employer Plan, nor permit any ERISA Affiliate to withdrawal
from such Multi-Employer Plan which could reasonably be expected to subject the
issuer or any of its ERISA Affiliates to liability, or (4) take any actions
which could reasonably be expected to result in, or permit the occurrence of, an
ERISA Event.

Section 3.03Money for Note Payments.  (a) All payments with respect to any Notes
which are to be made from amounts withdrawn from the Collection Account pursuant
to Section 5.05 shall be punctually made on behalf of the Issuer by the
Indenture Trustee, and no amounts so withdrawn from an Account for payments with
respect to Notes shall be paid over to the Issuer under any circumstances except
as provided in this Section 3.03 and Article V.

(b)When there shall be an Indenture Trustee that is not also the Note Registrar,
the Issuer shall furnish, or cause the Note Registrar to furnish, with respect
to Global Notes, on each Record Date, and with respect to Definitive Notes, no
later than the fifth calendar day after each Record Date, a list, in such form
as such Indenture Trustee may reasonably require, of the names and addresses of
the Noteholders and of the number of individual Notes and the Outstanding Note
Balance and Class of such Notes held by each such Noteholder.

(c)Any money held by the Indenture Trustee in trust for the payment of any
amount distributable but unclaimed with respect to any Note shall be held in a
non-interest bearing trust account, and if the same remains unclaimed for two
years after such amount

23

--------------------------------------------------------------------------------

has become due to such Noteholder, such money shall be discharged from such
trust and paid to the Issuer upon an Issuer Order without any further action by
any Person; and the Holder of such Note shall thereafter, as an unsecured
general creditor, look only to the Issuer for payment thereof (but only to the
extent of the amounts so paid to the Issuer), and all liability of the Indenture
Trustee with respect to such trust money shall thereupon cease.  The Indenture
Trustee may adopt and employ, at the expense of the Issuer, any reasonable means
of notification of such payment (including, but not limited to, mailing notice
of such payment to Noteholders whose Notes have been called but have not been
surrendered for prepayment or whose right to or interest in moneys due and
payable but not claimed is determinable from the records of the Indenture
Trustee, at the last address of record for each such Noteholder).

Section 3.04Restriction of Issuer Activities.  Until the date that is 365 days
after the payment by the Issuer in full of all payments on the Notes, the Issuer
will not on or after the date of execution of this Indenture: (i) engage in any
business or investment activities other than those necessary for, incident to,
connected with or arising out of, owning and Granting the Trust Estate to the
Indenture Trustee for the benefit of the Noteholders, or contemplated hereby, in
the Transaction Documents and the Issuer Operating Agreement; (ii) incur any
indebtedness secured in any manner by, or that has any claim against, the Trust
Estate or the Issuer other than indebtedness arising hereunder and in connection
with the Transaction Documents and as otherwise expressly permitted in a
Transaction Document; (iii) incur any other indebtedness except as permitted in
the Issuer Operating Agreement; (iv) amend, or propose to the member of the
Depositor for its consent any amendment of, the Issuer Operating Agreement (or,
if the Issuer shall be a successor to the Person named as the Issuer in the
first paragraph of this Indenture, amend, consent to amendment or propose any
amendment of, the governing instruments of such successor), without giving
notice thereof in writing, 30 days prior to the date on which such amendment is
to become effective, to the Indenture Trustee (to make available to
Noteholders); (v)  claim any credit on, or make any deduction from the principal
or interest payable in respect of, the Notes (other than amounts properly
withheld from such payments under the Code) or assert any claim against any
present or former Noteholder by reason of the payment of the taxes levied or
assessed upon any part of the Trust Estate; or (vi) dissolve or liquidate in
whole or in part or merge or consolidate with any other Person, other than in
compliance with Section 3.10 if any Notes are Outstanding.

Section 3.05Protection of Trust Estate.  (a) The Issuer intends the security
interest Granted pursuant to this Indenture in favor of the Indenture Trustee
for the benefit of the Noteholders to be prior to all other Liens in respect of
the Trust Estate, subject to Permitted Liens, and the Issuer shall take all
actions necessary to obtain and maintain, in favor of the Indenture Trustee and
the Noteholders, a first Lien on and a first priority, perfected security
interest in the Trust Estate, subject to Permitted Liens.  The Issuer authorizes
and shall cause to be filed a financing statement that names the Issuer as
debtor and the Indenture Trustee as secured party to ensure the perfection of
the interest of the Indenture Trustee in the Trust Estate (including describing
the Trust Estate as "all assets of the Debtor whether now existing or hereafter
acquired (other than Excluded Property)").  Subject to Section 3.05(f), the
Issuer will from time to time prepare, execute (or authorize the filing of) and
deliver all such supplements and amendments hereto and all such financing
statements, continuation statements, instruments of further assurance,

24

--------------------------------------------------------------------------------

and other instruments (all as presented to it in final execution form), and will
take such other action as may be necessary or advisable to:

(i)provide further assurance with respect to such Grant and/or Grant more
effectively all or any portion of the Trust Estate;

(ii)maintain, preserve or enforce (A) the Lien and security interest (and the
priority thereof) in favor of the Indenture Trustee created by this Indenture
and (B) the terms and provisions of this Indenture or carry out more effectively
the purposes hereof;

(iii)perfect, publish notice of, or protect the validity of, any Grant made or
to be made by this Indenture;

(iv)enforce any of the Trust Estate; or

(v)preserve and defend title to any item comprising the Conveyed Property or
other item included in the Trust Estate and the rights of the Indenture Trustee
and of the Noteholders in such Conveyed Property or other item against the
claims of all Persons.

The Issuer shall deliver or cause to be delivered to the Indenture Trustee file
stamped copies of, or filing receipts for, any document recorded, registered or
filed as provided above, as soon as available following such recording,
registration or filing.  The Issuer shall cooperate fully with the Indenture
Trustee in connection with the obligations set forth above and will execute (or
authorize the filing of) any and all documents reasonably required to fulfill
the intent of this Section 3.05.

(b)The Issuer hereby irrevocably appoints the Indenture Trustee as its agent and
attorney-in-fact (such appointment being coupled with an interest) to execute,
or authorize the filing of, upon the Issuer's failure to do so, any financing
statement or continuation statement required pursuant to this Section 3.05;
provided, however, that such designation shall not be deemed to create any duty
in the Indenture Trustee to monitor the compliance of the Issuer with the
foregoing covenants; and provided further, that the Indenture Trustee shall only
be obligated to execute or authorize such financing statement or continuation
statement upon written direction of the Manager and upon written notice to a
Responsible Officer of the Indenture Trustee of the failure of the Issuer to
comply with the provisions of Section 3.05(a); shall not be required to pay any
fees, Taxes or other governmental charges in connection therewith; and shall not
be required to prepare any financing statement or continuation statement
required pursuant to this Section 3.05 (which shall in each case be prepared by
the Issuer or the Manager).  The Issuer shall cooperate with the Manager and
provide to the Manager any information, documents or instruments with respect to
such financing statement or continuation statement that the Manager may
reasonably require.  Neither the Indenture Trustee nor any of its officers,
directors, employees, attorneys or agents will be responsible or liable for the
existence, genuineness, value or protection of any collateral securing the
Notes, for the legality, enforceability, effectiveness or sufficiency of the
Transaction Documents or any financing statement or

25

--------------------------------------------------------------------------------

continuation statement for the creation, perfection, continuation, priority,
sufficiency or protection of any of the liens, or for any defect or deficiency
as to any such matters, for monitoring the status of any lien or performance of
the collateral or for the accuracy or sufficiency of any financing statement or
continuation statement prepared for its execution or authorization hereunder.

(c)Except as necessary or advisable in connection with the fulfillment by the
Indenture Trustee of its duties and obligations described herein or in any
Transaction Document, the Indenture Trustee shall not remove any portion of the
Trust Estate that consists of money or is evidenced by an  instrument,
certificate or other writing from the jurisdiction in which it was held as
described in the most recent Opinion of Counsel that was delivered pursuant to
Section 3.06 (or from the jurisdiction in which it was held as described in the
Opinion of Counsel delivered at the Closing Date pursuant to Section 2.12(c), if
no Opinion of Counsel has yet been delivered pursuant to Section 3.06) unless
the Indenture Trustee shall have first received an Opinion of Counsel to the
effect that the Lien created by this Indenture with respect to such property
will continue to be maintained after giving effect to such action or actions.

(d)No later than 60 days prior to any of Financing Holdings, the Depositor or
the Issuer making any change in its or their name, identity, jurisdiction of
organization or structure which would make any financing statement or
continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9-506 of the UCC as in effect in New
York or wherever else necessary or appropriate under applicable law, or
otherwise impair the perfection of the security interest in the Trust Estate,
the Issuer shall give or cause to be given to the Indenture Trustee written
notice of any such change and shall file such financing statements or amendments
as may be necessary to continue the perfection of the Indenture Trustee's
security interest in the Trust Estate.  Neither the Depositor nor the Issuer
shall become or seek to become organized under the laws of more than one
jurisdiction.

(e)The Issuer shall give the Indenture Trustee written notice at least 60 days
prior to any relocation of Financing Holdings’, the Depositor's or the Issuer's
respective principal executive office or jurisdiction of organization and
whether, as a result of such relocation, the applicable provisions of relevant
law or the UCC would require the filing of any amendment of any previously filed
financing or continuation statement or of any new financing statement and shall
file such financing statements or amendments as may be necessary to continue the
perfection of the Indenture Trustee's security interest in the Trust
Estate.  The Issuer shall at all times maintain its principal executive office
and jurisdiction of organization within the United States of America.

Section 3.06Opinions and Officer's Certificates as to Trust Estate.  On the
Closing Date and, if requested by the Indenture Trustee, on the date of each
supplemental indenture hereto, the Issuer shall furnish to the Indenture Trustee
an Opinion of Counsel either stating that, in the opinion of such counsel, such
action has been taken with respect to the recording and filing of this
Indenture, and indentures supplemental hereto and other requisite documents and
with respect to the authorization and filing of any financing statements and
continuation statements, as are necessary to perfect and make effective the Lien
and security interest in the Trust Estate in favor

26

--------------------------------------------------------------------------------

of the Indenture Trustee for the benefit of the Noteholders, created by this
Indenture, subject to Permitted Liens, and reciting the details of such action,
or stating that, in the opinion of such counsel, no such action is necessary to
make such Lien and security interest effective.

On or before the thirtieth day prior to the fifth anniversary of the Closing
Date and every five years thereafter until the Stated Maturity, the Issuer (or
the Manager on behalf of the Issuer) shall furnish to the Indenture Trustee an
Officer’s Certificate either stating that all actions have been taken with
respect to the recording, filing, re-recording and re-filing of this Indenture,
any indentures supplemental hereto and any other requisite documents and with
respect to the authorization and filing of any financing statements and
continuation statements as is necessary to maintain the Lien created by this
Indenture with respect to the Trust Estate and reciting the details of such
actions or stating that no actions are necessary to maintain such Lien and
security interest.  The Issuer (or the Manager on behalf of the Issuer) shall
also provide the Indenture Trustee with a file stamped copy of any document or
instrument filed as described in such Officer’s Certificate contemporaneously
with the delivery of such Officer’s Certificate.  Such Officer’s Certificate
shall also describe the recording, filing, re-recording and re-filing of this
Indenture, any indentures supplemental hereto and any other requisite documents
and the authorization and filing of any financing statements and continuation
statements that will be required to maintain the Lien of this Indenture with
respect to the Trust Estate.  If the Officer’s Certificate delivered to the
Indenture Trustee hereunder specifies future action to be taken by the Issuer,
the Issuer (or the Manager on behalf of the Issuer) shall furnish a further
Officer’s Certificate no later than the time so specified in such former
Officer’s Certificate to the effect required hereby.

Section 3.07Statement as to Compliance.  The Issuer will deliver to the
Indenture Trustee (to make available to Noteholders) within 150 days after the
end of each fiscal year (beginning with fiscal year 2019), an Officer's
Certificate of the Issuer stating, as to the signer thereof, that, (a) a review
of the activities of the Issuer during the preceding calendar year and of its
performance under this Indenture has been made under such officer's supervision,
(b) to the best of such officer's knowledge, based on such review, the Issuer
has fulfilled all its obligations under this Indenture throughout such year, or,
if there has been a default in the fulfillment of any such obligation that is
continuing, specifying each such default known to such officer and the nature
and status thereof and remedies therefor being pursued, and (c) to the best of
such officer's knowledge, based on such review, no event has occurred and is
continuing which is, or after notice or lapse of time or both would become, an
Event of Default hereunder or, if such an event has occurred and is continuing,
specifying each such event known to him or her and the nature and status thereof
and remedies therefor being pursued.

Section 3.08Recording.  The Issuer will, upon the Closing Date and thereafter
from time to time, prepare and cause financing statements and such other
instruments as may be required with respect thereto, including without
limitation, the Financing Statements to be filed, registered and recorded as may
be required by present or future law (with file stamped copies thereof delivered
to the Indenture Trustee) to create, perfect and protect the Lien hereof upon
the Conveyed Property and the other items of the Trust Estate, and protect the
validity of this Indenture.  The Issuer shall, from time to time, perform or
cause to be performed any other act as required by law and shall execute (or
authorize, as applicable) or cause to be executed (or authorized, as applicable)
any and all further instruments (including financing statements, continuation
statements and similar statements with respect to any of said documents with
file stamped copies thereof delivered

27

--------------------------------------------------------------------------------

to the Indenture Trustee) that are necessary or reasonably requested by the
Indenture Trustee for such creation, perfection and protection.  The Issuer
shall pay, or shall cause to be paid, all filing, registration and recording
taxes and fees incident thereto, and all expenses, taxes and other governmental
charges incident to or in connection with the preparation, execution,
authorization, delivery or acknowledgment of the recordable documents, any
instruments of further assurance, and the Notes.

Section 3.09Agreements Not to Institute Bankruptcy Proceedings.  The Issuer
shall only voluntarily institute any proceedings to adjudicate the Issuer a
bankrupt or insolvent, consent to the institution of bankruptcy or insolvency
proceedings against the Issuer, file a petition seeking or consenting to
reorganization or relief under any applicable federal or State law relating to
bankruptcy, consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Issuer or a substantial
part of its property or admit its inability to pay its debts generally as they
become due or authorize any of the foregoing to be done or taken on behalf of
the Issuer, in accordance with the terms of the Issuer Operating Agreement.

Section 3.10Additional Covenants; Covenants with Respect to the Managing Members
and Project Companies.

(a)So long as any of the Notes are Outstanding:

(i)The Issuer will keep in full effect its existence, rights and franchises as a
limited liability company under the laws of the State of Delaware and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes and each asset included in the Trust
Estate and to perform its obligations under any of the Transaction Documents to
which it is a party.

(ii)The Issuer shall not consolidate or merge with or into any other entity or
convey or transfer its properties and assets substantially as an entirety to any
entity unless (A) the entity (if other than the Issuer) formed or surviving such
consolidation or merger, or that acquires by conveyance or transfer the
properties and assets of the Issuer substantially as an entirety, shall be
organized and existing under the laws of the United States of America or any
State thereof as a special purpose bankruptcy remote entity, and shall expressly
assume in form satisfactory to the Majority Noteholders the obligation to make
due and punctual payments of principal and interest on the Notes then
Outstanding and the performance of every covenant on the part of the Issuer to
be performed or observed pursuant to the Indenture, (B) immediately after giving
effect to such transaction, no Default or Event of Default under this Indenture
shall have occurred and be continuing, (C) such consolidation, merger,
conveyance or transfer would not violate any applicable Designated Transfer
Restrictions and (D) the Issuer shall have delivered to the Indenture Trustee an
Officer's Certificate of the Issuer and an Opinion of Counsel, each stating that
such consolidation, merger, conveyance or transfer complies with this Indenture.

28

--------------------------------------------------------------------------------

(iii)The funds and other assets of the Issuer shall not be commingled with those
of any other Person except to the extent expressly permitted under the
Transaction Documents.

(iv)The Issuer shall not be, become or hold itself out as being liable for the
debts of any other Person.

(v)The Issuer shall not form, or cause to be formed, any subsidiaries.

(vi)The Issuer shall act solely in its own name and through its Authorized
Officers or duly authorized officers or agents in the conduct of its business,
and shall conduct its business so as not to mislead others as to the identity of
the entity with which they are concerned.  The Issuer shall not have any
employees other than the Authorized Officers of the Issuer.

(vii)The Issuer shall maintain its records and books of account and shall not
commingle its records and books of account with the records and books of account
of any other Person.  The books of the Issuer may be kept (subject to any
provision contained in the applicable statutes) inside or outside the State of
Delaware at such place or places as may be designated from time to time by the
Issuer Operating Agreement.

(viii)All actions of the Issuer shall be taken by an Authorized Officer of the
Issuer (or any Person acting on behalf of the Issuer).

(ix)The Issuer shall not amend its certificate of formation (except as required
under Delaware law) or the Issuer Operating Agreement, without first giving
prior written notice of such amendment to the Indenture Trustee (to make
available to Noteholders).

(x)The Issuer shall not waive, repeal, amend, vary, supplement or otherwise
modify any provision of the Issuer Operating Agreement that requires the
unanimous written consent of the Issuer's members without the prior written
consent of all members and shall comply with and cause compliance with the
provisions of its certificate of formation and Issuer Operating Agreement.

(xi)The Issuer will maintain the formalities of the form of its organization.

(xii)The annual financial statements of the Issuer, Financing Holdings, the
Depositor and their affiliates will disclose the effects of the transactions
contemplated by the Transaction Documents in accordance with GAAP.  Any
consolidated financial statements which consolidate the assets and earnings of
Financing Holdings, the Depositor and their Affiliates with those of the Issuer
will contain a footnote stating that the assets of the Issuer will not be
available to creditors of Financing Holdings, the Depositor, their Affiliates or
any other Person.  The financial statements of the Issuer, if any, will disclose
that the assets of

29

--------------------------------------------------------------------------------

Financing Holdings, the Depositor and their Affiliates are not available to pay
creditors of the Issuer.

(xiii)Other than certain costs and expenses related to the issuance of the
Notes, Financing Holdings shall not pay the Issuer's expenses, guarantee the
Issuer's obligations or advance funds to the Issuer for payment of expenses
except for costs and expenses for which Financing Holdings is required to make
payments, in which case the Issuer will reimburse such Person for such payment.

(xiv)All business correspondences of the Issuer shall be conducted in the
Issuer's own name.

(xv)Other than as contemplated by the Transaction Documents,  Financing Holdings
does not act and will not act as agent of the Issuer and the Issuer does not and
will not act as agent of Financing Holdings.

(xvi)The Issuer shall not make any expenditure (by long-term or operating lease
or otherwise) for capital assets (either realty or personalty).

(xvii)The Issuer shall comply with the requirements of all applicable laws
(including any laws related to the provisions set forth in Sections 3.12(x) and
(y)), the non-compliance with which would, individually or in the aggregate,
materially and adversely affect the ability of the Issuer to perform its
obligations under the Notes, this Indenture or any other Transaction Document.

(xviii)The Issuer shall not, directly or indirectly, (A) pay any dividend or
make any distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, to any owner of a beneficial
interest in the Issuer or otherwise with respect to any ownership or equity
interest or security in or of the Issuer or to the Manager or the Transition
Manager, (B) redeem, purchase, retire or otherwise acquire for value any such
ownership or equity interest or security or (C) set aside or otherwise segregate
any amounts for any such purpose; provided, however, that the Issuer may make,
or cause to be made, distributions to the Manager, the Transition Manager, its
beneficial owners and the Indenture Trustee as permitted by, and to the extent
funds are available for such purpose under, this Indenture and the other
Transaction Documents.  The Issuer will not, directly or indirectly, make
payments to or distributions from the Collection Account or any other Account
except in accordance with this Indenture and the other Transaction Documents.

(xix)The Issuer shall determine whether or not to exercise its Purchase Option
with respect to each Partnership Project Company and Lessee, as applicable, in
accordance with the Purchase Standard.  The Issuer will make such determination,
and if it determines to do so, will exercise such Purchase Option, within the
applicable Purchase Option Period in accordance with the terms and conditions of
the applicable Project Company LLCA.  Such determination will take into account
whether sufficient funds are available in the Supplemental Reserve

30

--------------------------------------------------------------------------------

Account to pay the related Purchase Option Price, and if such funds are not then
available in the Supplemental Reserve Account, the Issuer will make a
determination, in accordance with the Purchase Standard, whether to exercise
such Purchase Option as soon thereafter as such funds are available in the
Supplemental Reserve Account.  Upon the Issuer's exercise and completion of a
Purchase Option with respect to the membership interest of the related Tax
Equity Investor Member, the Issuer shall (i) instruct the related Partnership
Project Company or Lessee, as applicable, to pay all distributions to be made by
such Partnership Project Company or Lessee, as applicable, to the Issuer in
respect of such membership interest directly to the Collection Account and
deliver to the Indenture Trustee the original certificate of such membership
interest together with instruments of transfer executed in blank, (ii) cause the
related Managing Member to execute and deliver to the Indenture Trustee a
Managing Member Pledge Agreement and deliver to the Indenture Trustee the
original certificate of such membership interest together with instruments of
transfer executed in blank, and (iii) cause the related Managing Member to amend
the applicable Project Company LLCA to require such Partnership Project Company
or Lessee, as applicable, to have at all times an Independent Manager, the
consent of which is required for actions typically requiring the consent of an
independent member or independent director.

(xx)The Issuer shall not waive, repeal, amend, vary, supplement or otherwise
modify any provision of the Hedge Agreement without the consent of the Indenture
Trustee (acting at the direction of the Majority Noteholders of the Controlling
Class).

(b)So long as any of the Notes remain Outstanding, the Issuer agrees, as the
managing member of each Managing Member, that it will:

(i)cause such Managing Member (A) to cause the related Project Company to make
all Managing Member Distributions with respect to such Managing Member directly
to the Collection Account and (B) to deliver to the Indenture Trustee for
deposit into the Collection Account any Managing Member Distributions received
by such Managing Member;

(ii)cause such Managing Member to comply with the provisions of its Managing
Member LLCA and not to take any action that would cause such Managing Member to
violate the provisions of its Managing Member LLCA;

(iii)cause such Managing Member to maintain all material licenses and permits
required to carry on its business as now conducted and in accordance with the
provisions of the Transaction Documents, except to the extent the failure to do
so could not reasonably be expected to have a material adverse effect on the
interests of the Noteholders;




31

--------------------------------------------------------------------------------

(iv)not permit or consent to the admission of any new member of such Managing
Member other than a successor independent member in accordance with the
provisions of its Managing Member LLCA;

(v)not make any material amendment to the limited liability company agreement of
such Managing Member that could reasonably be expected to have a material
adverse effect on the interests of the Noteholders;

(vi)cause such Managing Member to, and cause the related Project Company to (A)
comply with the provisions of its Project Company LLCA and (B) not take any
action that would violate the provisions of such Project Company LLCA;

(vii)cause such Managing Member (A) to comply with and enforce the provisions of
the related Tax Loss Insurance Policy, if any, and (B) not to consent to any
amendment to the related Tax Loss Insurance Policy, if any, to the extent that
such amendment could reasonably be expected to have a material adverse effect on
the interests of the Noteholders;

(viii)so long as such Managing Member is the managing member of a Project
Company, cause such Project Company to comply with and enforce the provisions of
the related Tax Loss Insurance Policy, if any;

(ix)so long as such Managing Member is the managing member of a Project Company,
cause such Project Company to maintain all material licenses and permits
required to carry on its business as now conducted and in accordance with the
provisions of the Project Company Documents, except to the extent the failure to
do so could not reasonably be expected to have a material adverse effect on the
interests of the Noteholders;

(x)not permit such Managing Member to consent to the admission of any new member
of the related Project Company other than pursuant to the exercise of the
related Purchase Option by such Managing Member;

(xi)cause such Managing Member to not consent to or approve any material
amendment to the related Project Company LLCA or other Project Company Document
that could reasonably be expected to have a material adverse effect on the
interests of the Noteholders except to the extent that any such consent is
expressly required pursuant to the terms of the applicable Project Company LLCA;
provided, however, that such Managing Member may enter into the BBA Amendments
without consent of the Noteholders, the Indenture Trustee or any other Person;
and

(xii)cause such Managing Member to not consent to or approve any termination or
removal of the related Administrative Services Provider or Maintenance Services
Provider unless approved by the Majority Noteholders of the Controlling Class.

32

--------------------------------------------------------------------------------

Section 3.11Providing of Notice.

(a)The Issuer, upon learning of any failure on the part of a Vivint Solar Party
to observe or perform in any material respect any covenant, representation or
warranty set forth in the any Transaction Document to which it is a party, as
applicable, which would reasonably be expected to have a material adverse effect
on the Issuer, the Trust Estate, the Noteholders or the Notes or upon learning
of any Event of Default, Manager Termination Event, proposed material amendment
of any Project Company Document or resignation or removal of an Administrative
Services Provider or Maintenance Services Provider, shall promptly notify, in
writing, the Indenture Trustee, the Noteholders and the Depositor of such
failure or Event of Default, Manager Termination Event, proposed material
amendment of any Project Company Document or resignation or removal of an
Administrative Services Provider or Maintenance Services Provider.

(b)The Indenture Trustee, upon receipt of written notice by a Responsible
Officer thereof of the Performance Guarantor's failure to perform any covenant
or obligation of the Performance Guarantor set forth in the Performance
Guaranty, shall promptly notify, in the writing the Performance Guarantor of
such failure.

(c)As soon as possible, and in any event within five (5) Business Days, after
the Issuer or any of its ERISA Affiliates knows or has reason to know that an
ERISA Event has occurred, the Issuer deliver to the Indenture Trustee a
certificate of a Responsible Officer of the Issuer setting forth the details of
such ERISA Event, the action that the Issuer or the ERISA Affiliate proposes to
take with respect thereto, and, when known, any action taken or threatened by
the Internal Revenue Service, Department of Labor or the Pension Benefit
Guaranty Corporation.

(d)To the extent any such notice has not been separately provided by a party to
the Transaction Documents directly to the Indenture Trustee, the Issuer shall
promptly, and in any event within five (5) Business Days, after receipt thereof
by the Issuer, deliver to the Indenture Trustee copies of all material notices,
requests, and other documents (excluding regular periodic reports) delivered or
received by the Issuer under or in connection with the Transaction Documents.

(e)To the extent any such notice has not been separately provided by a party to
the Transaction Documents directly to the Indenture Trustee, the Issuer shall
promptly, and in any event within five (5) Business Days, after receipt thereof
by any the Issuer, deliver to the Indenture Trustee copies of all notices and
other documents delivered or received by such Issuer with respect to any
material Liens on the Trust Estate (either individually or in the aggregate)
other than Permitted Liens.

Section 3.12Representations and Warranties of the Issuer.  The Issuer hereby
represents and warrants to the Indenture Trustee and the Noteholders that as of
the Closing Date:

(a)The Issuer is duly formed and is validly existing as a limited liability
company in good standing under the laws of the State of Delaware with full power
and authority to execute and deliver this Indenture, the Management Agreement,
the Depositor

33

--------------------------------------------------------------------------------

Contribution Agreement, the Custodial Agreement and each other Transaction
Document to which it is a party and to perform the terms and provisions hereof
and thereof; the Issuer is duly qualified to do business as a foreign business
entity in good standing, and has obtained all required licenses and approvals,
if any, in all jurisdictions in which the ownership or lease of property or the
conduct of its business requires such qualifications except those jurisdictions
in which failure to be so qualified would not have a material adverse effect on
the business or operations of the Issuer, the Trust Estate, the Noteholders or
the Conveyed Property.

(b)All necessary action has been taken by the Issuer to authorize the Issuer,
and the Issuer has full power and authority, to execute, deliver and perform its
obligations under this Indenture, the Management Agreement, the Depositor
Contribution Agreement, the Custodial Agreement and each other Transaction
Document to which it is a party, and no consent or approval of any Person is
required for the execution, delivery or performance by the Issuer of this
Indenture, the Management Agreement, the Depositor Contribution Agreement, the
Custodial Agreement and each other Transaction Document to which it is a party.

(c)This Indenture, the Management Agreement, the Depositor Contribution
Agreement, the Custodial Agreement and each other Transaction Document to which
it is a party have been duly executed and delivered, and the execution and
delivery of this Indenture, the Management Agreement, the Depositor Contribution
Agreement, the Custodial Agreement and each other Transaction Document to which
it is a party by the Issuer and its performance and compliance with the terms
hereof and thereof will not violate its certificate of formation or the Issuer
Operating Agreement or constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, or result in the
breach of, any material contract or any other material agreement or instrument
(including, without limitation, the Transaction Documents) to which the Issuer
is a party or which may be applicable to the Issuer or any of its assets.

(d)This Indenture, the Management Agreement, the Depositor Contribution
Agreement, the Custodial Agreement and each other Transaction Document to which
it is a party constitute valid, legal and binding obligations of the Issuer,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors' rights generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(e)The Issuer is not in violation of, and the execution, delivery and
performance of this Indenture, the Management Agreement, the Depositor
Contribution Agreement, the Custodial Agreement and each other Transaction
Document to which it is a party by the Issuer will not constitute a violation
with respect to, any order or decree of any court or any order, regulation or
demand of any federal, State, municipal or governmental agency, which violation
might have consequences that would materially and adversely affect the condition
(financial or other) or operations of the Issuer or its properties or might have
consequences that would materially affect the performance of its duties
hereunder or thereunder.

34

--------------------------------------------------------------------------------

(f)No proceeding of any kind, including but not limited to litigation,
arbitration, judicial or administrative, is pending or, to the Issuer's
knowledge, threatened against or contemplated by the Issuer which could
reasonably be expected to have a material adverse effect on the execution,
delivery, performance or enforceability of this Indenture, the Notes or any
other Transaction Document.

(g)None of the assets of the Issuer are or will be subject to Title I of ERISA,
Section 4975 of the Code, or, by reason of any investment in the Issuer by any
governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Code.  Neither
the Issuer nor any of its ERISA Affiliates has maintained, participated or had
any liability in respect of any Plan during the past six (6) years which could
reasonably be expected to subject the Issuer or any of its ERISA Affiliates to
any tax, penalty or other liabilities.  With respect to any Plan which is a
Multi‑Employer Plan, no such Multi‑Employer Plan shall be “insolvent,” as
defined in Title IV ERISA, in each case, if the insolvent status continues
unremedied for thirty (30) days.  No ERISA Event has occurred or is reasonably
likely to occur.

(h)Each of the representations and warranties of the Issuer set forth in the
Management Agreement, the Depositor Contribution Agreement, the Issuer Operating
Agreement and each other Transaction Document to which it is a party is, as of
the Closing Date, true and correct in all material respects.

(i)There are no ongoing breaches or defaults under the Transaction Documents or
any of the Project Company Documents by the Issuer or any of its affiliates or,
to its Knowledge, any of the other parties to the Transaction Documents or
Project Company Documents.

(j)The written information (other than financial projections, forward looking
statements, and information of a general economic or industry specific nature)
that has been made available to the Agent or the Purchaser by or on behalf of
the Issuer or any Affiliate thereof in connection with the transactions
hereunder including any written statement or certificate of factual information,
when taken as a whole, does not, when furnished, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in the light of the
circumstances under which such statements are made (giving effect to all
supplements and updates thereto).

(k)The Issuer has not incurred debt or engaged in activities not related to the
transactions contemplated hereunder except as permitted by the Issuer Operating
Agreement or Section 3.04.

(l)The Issuer is not insolvent and will not become insolvent as a result of the
Grant pursuant to this Indenture; the Issuer is not engaged and is not about to
engage in any business or transaction for which any property remaining with the
Issuer is unreasonably small capital or for which the remaining assets of the
Issuer are unreasonably small in relation to the business of the Issuer or the
transaction; the Issuer does not intend to incur, and does not believe or
reasonably should not have believed that it would incur,

35

--------------------------------------------------------------------------------

debts beyond its ability to pay as they become due; and the Issuer has not made
a transfer or incurred an obligation and does not intend to make such a transfer
or incur such an obligation with actual intent to hinder, delay or defraud any
entity to which the Issuer was or became, on or after the date that such
transfer was made or such obligation was incurred, indebted.

(m)The proceeds from the issuance of the Notes will be used by the Issuer to (i)
pay the Depositor the purchase price for the Depositor Conveyed Property
pursuant to the Depositor Contribution Agreement, (ii) pay certain expenses
incurred in connection with the issuance of the Notes including payment of the
one-time premiums for the Tax Loss Insurance Policies and (iii) make the
required deposits into the Liquidity Reserve Account, the Supplemental Reserve
Account and the Collection Account.  The Depositor will distribute the portion
of the proceeds from the sale of the Notes received from the Issuer under clause
(i) above to Financing Holdings, which will use such proceeds to simultaneously
prepay prior financing arrangements of its subsidiaries and to obtain releases
of all assets securing such financing arrangements that will form part of the
Trust Estate.

(n)The transfer of the Holdings Conveyed Property by Financing Holdings to the
Depositor pursuant to the Holdings Contribution Agreement is an absolute
transfer for legal purposes, (ii) the transfer of the Depositor Conveyed
Property by the Depositor to the Issuer pursuant to the Depositor Contribution
Agreement is an absolute transfer for legal purposes, (iii) the Grant of the
Trust Estate by the Issuer pursuant to the terms of this Indenture is a pledge
for financial accounting purposes and U.S. federal income tax purposes, and
(iv) the Notes will be treated by the Issuer as indebtedness for U.S. federal
income tax purposes, unless otherwise required by applicable law as determined
by a Final Determination.  In this regard, (i) the financial statements of
Financing Holdings and the Depositor and their consolidated subsidiaries will
show (A) that the Depositor Conveyed Property is owned by such consolidated
group and (B) that the Notes are indebtedness of the consolidated group (and
will contain footnotes describing the transfer to the Issuer and the pledge to
the Indenture Trustee for the benefit of the Noteholders), and (ii) the
U.S. federal income tax returns of Financing Holdings and the Depositor and
their consolidated subsidiaries will indicate that the Notes are indebtedness
unless otherwise required by applicable law as determined by a Final
Determination.

(o)The Issuer has timely filed all federal, state, provincial, territorial,
foreign and other Tax returns and reports required to be filed under applicable
law, and has timely paid all material federal, state, foreign and other Taxes
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.  No Lien or similar adverse claim has been filed, and
no claim is being asserted, with respect to any such Tax due from the Issuer or
with respect to the Depositor Conveyed Property or the assignments thereto.  Any
Taxes due and payable by the Issuer or its predecessors in interest in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transfers and transactions contemplated hereby or
thereby have been paid or shall have been paid if and when due.  The Issuer is
not liable for Taxes payable by any other Person.

36

--------------------------------------------------------------------------------

(p)As of the Cut‑Off Date, the Aggregate Discounted Solar Asset Balance is
approximately $506,522,941 and the Securitization Share of Aggregate Discounted
Solar Asset Balance is $405,505,185.

(q)The legal name of the Issuer is as set forth in the introductory paragraph to
this Indenture; the Issuer has no trade names, fictitious names, assumed names
or "doing business as" names.

(r)The Issuer has not taken any action or failed to take any action that could
cause it to be treated as an association taxable as a corporation for U.S.
federal income tax purposes.  

(s)No item comprising the Conveyed Property has been sold, transferred, assigned
or pledged by the Issuer to any Person other than the Indenture Trustee;
immediately prior to the pledge of the Conveyed Property to the Indenture
Trustee pursuant to this Indenture, the Issuer was the sole owner thereof and
had good and indefeasible title thereto, free of any Lien other than Permitted
Liens.  

(t)Upon (i) the filing of the Perfection UCCs in accordance with applicable law
and (ii) the delivery to the Indenture Trustee of the certificates evidencing
the limited liability company interests in the Managing Member, together with
instruments of transfer, the Indenture Trustee, for the benefit of the
Noteholders, shall have a first priority perfected security interest in the
Conveyed Property and in the proceeds thereof, limited with respect to proceeds
to the extent set forth in Section 9-315 of the UCC as in effect in the
applicable jurisdiction, subject to Permitted Liens.  All filings (including,
without limitation, UCC filings) and other actions as are necessary in any
jurisdiction to provide third parties with notice of and to perfect the transfer
and assignment of the Trust Estate to the Issuer and to give the Indenture
Trustee a first perfected security interest in the Trust Estate (subject to
Permitted Liens) and the payment of any fees, have been made or, with respect to
Termination Statements, will be made within one Business Day of the Closing
Date.

(u)None of the absolute transfer of the Holdings Conveyed Property by Financing
Holdings to the Depositor pursuant Holdings Contribution Agreement, the absolute
transfer of the Depositor Conveyed Property by the Depositor to the Issuer
pursuant to the Depositor Contribution Agreement, or the Grant by the Issuer to
the Indenture Trustee pursuant to this Indenture is subject to the bulk transfer
or any similar statutory provisions in effect in any applicable jurisdiction.

(v)The Issuer is not and, after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof, will not be required to
register as an "investment company" as such term is defined in the 1940 Act.  In
making this determination, the Issuer is relying primarily on an exclusion from
the definition of "investment company" or an exemption from registration under
the 1940 Act, as contained in Section 3(a)(1) of the 1940 Act, although
additional exclusions or exemptions may be available to the Issuer on the
Closing Date or in the future.  The Issuer is being structured so as not to
constitute a "covered fund" for purposes of Section 619 of the Dodd Frank

37

--------------------------------------------------------------------------------

Wall Street Reform and Consumer Protection Act of 2010, based on its current
interpretations.  

(w)The principal place of business and the chief executive office of the Issuer
are located in the State of Utah and the jurisdiction of organization of the
Issuer is the State of Delaware, and there are no other such locations.

(x)None of the Vivint Solar Parties, nor any of their respective officers,
directors or employees appears on the Specially Designated Nationals and Blocked
Persons List published by the Office of Foreign Assets Control (“OFAC”) or is
otherwise a person with which any U.S. person is prohibited from dealing under
the laws of the United States, unless authorized by OFAC.  None of the Vivint
Solar Parties, conducts business or completes transactions with the governments
of any country subject to comprehensive economic sanctions, or persons subject
to specific economic sanctions administered and enforced by OFAC.  None of the
Vivint Solar Parties will directly or indirectly use the proceeds from this
Agreement, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person to fund any activities of or
business with any person that, at the time of such funding, is subject to
comprehensive or specific economic sanctions administered or enforced by OFAC,
or is in any country or territory that, at the time of such funding or
facilitation, is subject to comprehensive or specific economic sanctions
administered or enforced by OFAC.  None of the Vivint Solar Parties is in
violation of Executive Order No. 13224 or the Patriot Act.

(y)None of the Vivint Solar Parties, nor any of their respective directors,
officers, or employees, nor to the knowledge of the Vivint Solar Parties, any of
their agents, shall use any of the proceeds of the sale of the Notes (i) for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) to make any direct or indirect unlawful payment to any
government official or employee from corporate funds, (iii) to violate any
provision of the U.S. Foreign Corrupt Practices Act of 1977 or similar
anti-corruption law to which they are lawfully subject, or (iv) to make any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

(z)Representations and warranties regarding the security interest and Custodian
Files, in each case, made as of the Closing Date:  

(i)The Grant contained in the "Granting Clause" of this Indenture creates a
valid and continuing security interest (as defined in the applicable UCC) in the
Conveyed Property in favor of the Indenture Trustee, which security interest is
prior to all other Liens arising under the UCC (other than Permitted Liens), and
is enforceable as such against creditors of the Issuer, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors' rights and remedies generally, and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).




38

--------------------------------------------------------------------------------

(ii)The Issuer has taken all steps necessary to perfect its ownership interest
in 100% of the Managing Member Membership Interests.

(iii)The limited liability company interest in each Managing Member constitutes
"investment property" within the meaning of the UCC.

(iv)The Issuer owns and has good and marketable title to the Conveyed Property
free and clear of any Lien, claim or encumbrance of any Person, other than
Permitted Liens.

(v)The Issuer has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Conveyed Property granted to the Indenture Trustee
hereunder.

(vi)The Issuer has received a Certification from the Custodian that the
Custodian is holding the Custodian Files that evidence the Solar Assets on
behalf the Indenture Trustee for the benefit of the Noteholders.

(vii)Other than the security interest granted to the Indenture Trustee pursuant
to this Indenture, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any portion of the Trust Estate,
except for Hedged SRECs sold to Hedged SREC Affiliates.  The Issuer has not
authorized the filing of and is not aware of any financing statements against
the Issuer that include a description of collateral covering any portion of the
Trust Estate other than any financing statement relating to the security
interest granted to the Indenture Trustee hereunder or that have been
terminated.  The Issuer is not aware of any judgment or tax lien filings against
the Issuer.

(viii)The Issuer has taken all action required on its part for control (as
defined in Section 8-106 of the UCC) to have been obtained by the Indenture
Trustee on behalf of the Noteholders over the limited liability company
interests in each Managing Member with respect to which such control may be
obtained pursuant to the UCC.  No person other than the Indenture Trustee on
behalf of the Noteholders has control or possession of all or any part of the
limited liability company interests in the Managing Members.  Without limiting
the foregoing, all certificates evidencing the limited liability company
interests in the Managing Members in existence on the date hereof have been
delivered to the Indenture Trustee on behalf of the Noteholders.

The foregoing representations and warranties in Section 3.12(z)(i)-(viii) shall
remain in full force and effect and shall not be waived or amended until the
Notes are paid in full or otherwise released or discharged.




39

--------------------------------------------------------------------------------

Section 3.13Representations and Warranties of the Indenture Trustee.  The
Indenture Trustee hereby represents and warrants to the Noteholders that as of
the Closing Date:

(a)The Indenture Trustee has been duly organized and is validly existing as a
national banking association;

(b)The Indenture Trustee has full power and authority and legal right to
execute, deliver and perform its obligations under this Indenture and each other
Transaction Document to which it is a party and has taken all necessary action
to authorize the execution, delivery and performance by it of this Indenture and
each other Transaction Document to which it is a party;

(c)This Indenture and each other Transaction Document to which it is a party
have been duly executed and delivered by the Indenture Trustee and constitute
the legal, valid, and binding obligations of the Indenture Trustee, enforceable
against the Indenture Trustee in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, liquidation, moratorium, fraudulent conveyance, or similar laws
affecting creditors' or creditors of banks' rights and/or remedies generally or
by general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

(d)The execution, delivery and performance of this Indenture and each other
Transaction Document to which it is a party by the Indenture Trustee will not
constitute a violation with respect to any order or decree of any court or any
order, regulation or demand of any federal, State, municipal or governmental
agency binding on the Indenture Trustee or such of its property which is
material to it, which violation might have consequences that would materially
and adversely affect the performance of its duties under this Indenture;

(e)The execution, delivery and performance of this Indenture and each other
Transaction Document to which it is a party by the Indenture Trustee do not
require any approval or consent of any Person, do not conflict with the Articles
of Association and Bylaws of the Indenture Trustee, and do not and will not
conflict with or result in a breach which would constitute a material default
under any agreement applicable to it or such of its property which is material
to it; and

(f)No proceeding of any kind, including but not limited to litigation,
arbitration, judicial or administrative, is pending or, to the Indenture
Trustee's knowledge, threatened against or contemplated by the Indenture Trustee
which would have a reasonable likelihood of having an adverse effect on the
execution, delivery, performance or enforceability of this Indenture or any
other Transaction Document to which it is a party by or against the Indenture
Trustee.

Section 3.14Knowledge.  Any references herein to the knowledge, discovery or
learning of the Issuer or the Manager shall mean and refer to actual knowledge
of an Authorized Officer of the Issuer or the Manager, as applicable.

40

--------------------------------------------------------------------------------

Section 3.15Reporting Requirements. The Issuer shall furnish  to the Indenture
Trustee for delivery (for which electronic means shall be sufficient) to each
Noteholder, within (a) one hundred fifty (150) days after the close of each
fiscal year of Vivint Solar (beginning with the fiscal year ending December 31,
2018), the unqualified audited financial statements for such fiscal year  of the
Issuer and Vivint Solar (on a consolidated basis for the applicable Person and
its consolidated subsidiaries as of the end of such fiscal year) and the related
consolidated statements of income, of stockholders’ equity and of cash flows for
such fiscal year, in each case, setting forth comparative figures for the
preceding fiscal year, and, beginning with the fiscal year ending December 31,
2018 and (b) sixty (60) days after the end of each of its first three fiscal
quarters (beginning with the quarter ending June 30, 2018), the unaudited
balance sheets and income statements for such fiscal quarter on a year‑to‑date
basis for the Issuer and Vivint Solar (on a consolidated basis for the
applicable Person and its consolidated subsidiaries); provided, that the
obligation of the Issuer to furnish the financial statements of the Vivint Solar
pursuant to this clause (i) shall be satisfied so long as any such financial
statements  comply with the requirements of, and be provided no later than, as
required by and in any manner permitted by the Securities and Exchange
Commission and applicable law and listing rules.

Section 3.16On-Site Inspections and Visits.

(a)Prior to the occurrence of a Default, Event of Default, Manager Termination
Event, MSA Termination Event or ASA Termination Event,  not more than one (1)
time during any given twelve (12) month period (at the expense of the Issuer),
the Issuer shall permit (and, as applicable, shall cause Vivint Solar Provider
(or any affiliate thereof that is a successor thereto under the Management
Agreement, Maintenance Services Agreement or Administrative Services Agreement)
and each Managing Member to permit) the Noteholders or their duly authorized
representatives or independent contractors, upon reasonable advance notice to
the Issuer (and, as applicable, Vivint Solar Provider (or any affiliate thereof
that is a successor thereto under the Management Agreement, Maintenance Services
Agreement or Administrative Services Agreement) and each Managing Member), (i)
access to documentation that the Issuer, Vivint Solar Provider (or any affiliate
thereof that is a successor thereto under the Management Agreement, Maintenance
Services Agreement or Administrative Services Agreement) or any applicable
Managing Member may possess regarding the Solar Assets, (ii) to visit the
Issuer, Vivint Solar Provider (or any affiliate thereof that is a successor
thereto under the Management Agreement, Maintenance Services Agreement or
Administrative Services Agreement) and each Managing Member and to discuss their
respective business operations, affairs, finances and accounts (as they relate
to their respective obligations under this Agreement and the other Transaction
Documents) with the Issuer, Vivint Solar Provider (or any affiliate thereof that
is a successor thereto under the Management Agreement, Maintenance Services
Agreement or Administrative Services Agreement) or such Managing Member, their
respective officers, and independent accountants (subject to such accountants’
customary policies and procedures), and (iii) to examine the books of account
and records of the Issuer, Vivint Solar Provider (or any affiliate thereof that
is a successor thereto under the Management Agreement, Maintenance Services
Agreement or Administrative Services Agreement) and each such Managing Member as
they relate to the Solar Assets, to make copies thereof or extracts therefrom,
in each case, at such reasonable times and during regular business hours of the
Issuer, Vivint Solar Provider (or any affiliate thereof that is a successor
thereto under

41

--------------------------------------------------------------------------------

the Management Agreement, Maintenance Services Agreement or Administrative
Services Agreement) or the applicable Managing Member (collectively, the
“On-Site Inspections and Visits”).  After the occurrence of Default, Event of
Default, Manager Termination Event, MSA Termination Event or ASA Termination
Event, the Noteholders  or their duly authorized representatives or independent
contractors may, in its sole discretion regarding frequency (at the expense of
the Issuer), upon 3 Business Days’ prior notice, perform On-Site Inspections and
Visits.  Notwithstanding anything to the contrary in this Section 3.16, (i) none
of the Issuer, Vivint Solar Provider (or any affiliate thereof that is a
successor thereto under the Management Agreement, Maintenance Services Agreement
or Administrative Services Agreement) or any Managing Member will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (x) constitutes
non financial trade secrets or non financial proprietary information, (y) in
respect of which disclosure to a Noteholder (or their respective representatives
or contractors) is prohibited by law or any binding confidentiality agreement,
or (z) is subject to attorney client or similar privilege or constitutes
attorney work product, and (ii) the Issuer shall have the opportunity to
participate in any discussions with the Issuer’s independent accountants.  The
Noteholders shall and shall cause their representatives or independent
contractors to conduct all On-Site Inspections and Visits during normal business
hours and to use commercially reasonable efforts to avoid interruption of the
normal business operations of the Issuer, Vivint Solar Provider (or any
affiliate thereof that is a successor thereto under the Management Agreement,
Maintenance Services Agreement or Administrative Services Agreement) or any
Managing Member.

Section 3.17Rule 144A Information. So long as any of the Notes are outstanding,
and the Issuer is not subject to Section 13 or 15(d) of the Exchange Act, upon
the request of a Noteholder, the Issuer shall promptly furnish at such
Noteholder’s expense to such Noteholder, and the prospective purchasers
designated by such Noteholder, Rule 144A Information in order to permit
compliance with Rule 144A under the Securities Act in connection with the resale
of such Notes by such Noteholder.

Section 3.18Hedge Requirements.  The Issuer shall at all times maintain one or
more Hedge Agreements in accordance with the Hedge Requirement.

Article IV.
Management, Administration and Servicing

Section 4.01Management Agreement.  (a) The Management Agreement, duly executed
counterparts of which have been delivered to the Indenture Trustee, sets forth
the covenants and obligations of the Manager with respect to the Trust Estate
and other matters addressed in the Management Agreement, and reference is hereby
made to the Management Agreement for a detailed statement of said covenants and
obligations of the Manager thereunder.  The Issuer agrees that the Indenture
Trustee, in its name or (to the extent required by law) in the name of the
Issuer, shall, if so directed and indemnified by the Majority Noteholders of the
Controlling Class, enforce all rights of the Issuer under the Management
Agreement for and on behalf of the Noteholders whether or not the Issuer is in
default hereunder.

42

--------------------------------------------------------------------------------

(b)Promptly following a request from the Indenture Trustee (acting at the
direction of the Majority Noteholders of the Controlling Class) to do so, the
Issuer shall take all such lawful action as the Indenture Trustee may request to
compel or secure the performance and observance by the Manager of each of its
obligations to the Issuer and with respect to the Trust Estate under or in
connection with the Management Agreement, in accordance with the terms thereof,
and in effecting such request shall exercise any and all rights, remedies,
powers and privileges lawfully available to the Issuer under or in connection
with the Management Agreement to the extent and in the manner directed by the
Indenture Trustee, including, without limitation, the transmission of notices of
default on the part of the Manager thereunder and the institution of legal or
administrative actions or proceedings to compel or secure performance by the
Manager of each of its obligations under the Management Agreement.

(c)The Issuer shall not waive any default by the Manager under the Management
Agreement if the effect thereof would adversely affect the Holders of the Notes
without the written consent of the Indenture Trustee (which shall be given at
the written direction of the Majority Noteholders of the Controlling Class).

(d)The Indenture Trustee does not assume any duty or obligation of the Issuer
under the Management Agreement, and the rights given to the Indenture Trustee
thereunder are subject to the provisions of Article VII.

(e)With respect to the Manager's obligations under Section 4.3 of the Management
Agreement, the Indenture Trustee shall not have any responsibility to the
Issuer, the Manager or any party hereunder to make any inquiry or investigation
as to, and shall have no obligation in respect of, the terms of any engagement
of the Independent Accountants by the Manager; provided, however that the
Indenture Trustee shall be authorized, upon receipt of written direction from
the Manager directing the Indenture Trustee, to execute any acknowledgment or
other agreement with the Independent Accountant required for the Indenture
Trustee to receive any of the reports or instructions provided for herein, which
acknowledgment or agreement may include, among other things, (i) acknowledgement
that the Manager has agreed that the procedures to be performed by the
Independent Accountants are sufficient for the Issuer's purposes,
(ii) acknowledgment that the Indenture Trustee has agreed that the procedures to
be performed by the Independent Accountants are sufficient for the Indenture
Trustee's purposes and that the Indenture Trustee's purposes is limited solely
to receipt of the report, (iii) releases by the Indenture Trustee (on behalf of
itself and the Noteholders) of claims against the Independent Accountants and
acknowledgement of other limitations of liability in favor of the Independent
Accountants, and (iv) restrictions or prohibitions on the disclosure of
information or documents provided to it by such firm of Independent Accountants
(including to the Noteholders).  Notwithstanding the foregoing, in no event
shall the Indenture Trustee be required to execute any agreement in respect of
the Independent Accountants that the Indenture Trustee determines adversely
affects it in its individual capacity or which is in a form that is not
reasonably acceptable to the Indenture Trustee.

43

--------------------------------------------------------------------------------

(f)In the event such independent public accountants require the Indenture
Trustee or the Transition Manager to agree to the procedures to be performed by
such firm in any of the reports required to be prepared pursuant to Section
4.01(e), the Manager shall direct the Indenture Trustee or the Transition
Manager in writing to so agree; it being understood and agreed that the
Indenture Trustee or the Transition Manager will deliver such letter of
agreement in conclusive reliance upon the direction of the Manager, and the
Indenture Trustee or the Transition Manager has not made any independent inquiry
or investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures. Neither the
Indenture Trustee nor the Transition Manager shall be liable for any claims,
liabilities or expenses relating to such accountants' engagement or any report
issued in connection with such engagement, and the dissemination of any such
report is subject to the written consent of the accountants.

Article V.

Accounts, Collections, Payments of Interest and Principal, Releases, and
Statements to Noteholders

Section 5.01Accounts.  (a)  (i) On or prior to the Closing Date, the Issuer
shall cause the Indenture Trustee to establish and maintain in the name of the
Indenture Trustee, for the benefit of the Noteholders, four Eligible Accounts:
(i) a collection account in which Managing Member Distributions, on the Closing
Date, the Collection Account Closing Date Deposit, and certain other amounts
will be deposited from time to time (the “Collection Account”), (ii) a
supplemental reserve account in which the Supplement Reserve Account Initial
Deposit will be deposited on the Closing Date and the Supplemental Reserve
Account Deposit will be deposited from time to time (the “Supplemental Reserve
Account”), (iii) a liquidity reserve account in which amounts necessary to
maintain the Liquidity Reserve Account Required Deposit will be deposited from
time to time (the “Liquidity Reserve Account”) and (iv) a tax loss insurance
proceeds account in which all proceeds of a Tax Loss Insurance Policy received
by the Indenture Trustee with respect to any Tax Loss Indemnity will be
deposited from time to time (the “Tax Loss Insurance Proceeds Account”), in each
case, bearing a designation that the funds deposited therein are held for the
benefit of the Noteholders.  Each of the Collection Account, the Supplemental
Reserve Account, the Liquidity Reserve Account and the Tax Loss Insurance
Proceeds Account will initially be established with the Indenture Trustee.

(b)Funds on deposit in the Collection Account, the Supplemental Reserve Account
and the Liquidity Reserve Account shall be invested by the Indenture Trustee (or
any custodian with respect to funds on deposit in any such account) in Eligible
Investments selected in writing by the Manager (pursuant to standing
instructions or otherwise).  All such Eligible Investments shall be held by or
on behalf of the Indenture Trustee for the benefit of the Noteholders.




44

--------------------------------------------------------------------------------

(c)All investment earnings pursuant to Section 5.01(b) of moneys deposited into
the Collection Account, the Supplemental Reserve Account and the Liquidity
Reserve Account shall be deposited (or caused to be deposited) by the Indenture
Trustee into the Collection Account, and any loss resulting from such
investments shall be charged to such Account.  No investment of any amount held
in any of the Collection Account, the Supplemental Reserve Account and the
Liquidity Reserve Account shall mature later than the Business Day immediately
preceding the Payment Date which is scheduled to occur immediately following the
date of investment.  The Manager, on behalf of the Issuer, will not direct the
Indenture Trustee to make any investment of any funds held in any of the
Accounts unless the security interest Granted and perfected in such account will
continue to be perfected in such investment, in either case without any further
action by any Person.

(d)The Indenture Trustee shall not in any way be held liable by reason of any
insufficiency in any of the Accounts resulting from any loss on any Eligible
Investment included therein except for losses attributable to the Indenture
Trustee's failure to follow instructions of the Issuer in accordance with
Section 5.01, negligence or bad faith, or its failure to make payments on such
Eligible Investments issued by the Indenture Trustee, in its commercial capacity
as principal obligor and not as Indenture Trustee, in accordance with their
terms.

(e)Funds on deposit in any Account shall remain uninvested if (i) the Manager
shall have failed to give investment directions in writing for any funds on
deposit in any Account to the Indenture Trustee by 1:00 p.m. Eastern time (or
such other time as may be agreed by the Manager and the Indenture Trustee) on
any Business Day; or (ii) based on the actual knowledge of, or receipt or
written notice by, a Responsible Officer of the Indenture Trustee, a Default or
Event of Default shall have occurred and be continuing with respect to the Notes
but the Notes shall not have been declared due and payable, or, if such Notes
shall have been declared due and payable following an Event of Default, amounts
collected or receivable from the Trust Estate are being applied as if there had
not been such a declaration.

(f)[Reserved].

(g)(i) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Accounts and in all proceeds thereof
(including, without limitation, all investment earnings on the Collection
Account) and all such funds, investments, proceeds and income shall be part of
the Trust Estate.  Except as otherwise provided herein, the Accounts shall be
under the control (as defined in Section 9-104 of the UCC to the extent such
account is a deposit account and Section 8-109 of the UCC to the extent such
account is a securities account) of the Indenture Trustee for the benefit of the
Noteholders.  If, at any time, any of the Accounts ceases to be an Eligible
Account, the Indenture Trustee (or the Manager on its behalf) shall within five
Business Days establish a new Account as an Eligible Account and shall transfer
any cash and/or any investments to such new Account.  In connection with the
foregoing, the Manager agrees that, in the event that any of the Accounts are
not accounts with the Indenture Trustee, the Manager shall notify the Indenture
Trustee in writing promptly upon any of such Accounts ceasing to be an Eligible
Account.

45

--------------------------------------------------------------------------------

(ii)With respect to the Account Property, the Indenture Trustee agrees that:

(A)any Account Property that is held in deposit accounts shall be held solely in
Eligible Accounts; and, except as otherwise provided herein, each such Eligible
Account shall be subject to the exclusive custody and control of the Indenture
Trustee, and the Indenture Trustee shall have sole signature authority with
respect thereto;

(B)any Account Property that constitutes physical property shall be delivered to
the Indenture Trustee in accordance with paragraph (i)(A) or (i)(B), as
applicable, of the definition of "Delivery" and shall be held, pending maturity
or disposition, solely by the Indenture Trustee or a securities intermediary (as
such term is defined in Section 8-102(a)(14) of the UCC) acting solely for the
Indenture Trustee;

(C)any Account Property that is a book-entry security held through the Federal
Reserve System pursuant to federal book-entry regulations shall be delivered in
accordance with paragraph (1)(c) or (1)(e), as applicable, of the definition of
"Delivery" and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued book-entry registration of such Account Property
as described in such paragraph;

(D)any Account Property that is an "uncertificated security" under Article 8 of
the UCC and that is not governed by clause (C) above shall be delivered to the
Indenture Trustee in accordance with paragraph (i)(D) of the definition of
"Delivery" and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued registration of the Indenture Trustee's (or its
nominee's) ownership of such security;

(E)the Manager shall have the power, revocable by the Indenture Trustee upon the
occurrence of a Manager Termination Event, to instruct the Indenture Trustee to
make withdrawals and payments from the Accounts for the purpose of permitting
the Manager and the Indenture Trustee to carry out their respective duties
hereunder; and

(F)any Account held by it hereunder shall be maintained as a "securities
account" as defined in the Uniform Commercial Code as in effect in New York (the
"New York UCC"), and that it shall be acting as a "securities intermediary" for
the Indenture Trustee itself as the "entitlement holder" (as defined in
Section 8-102(a)(7) of the New York UCC) with respect to each such Account.  The
parties hereto agree that each Account shall be governed by the laws of the
State of New York, and regardless of any provision in any other agreement, the
"securities intermediary's jurisdiction" (within the meaning of Section 8-110 of
the New York UCC)

46

--------------------------------------------------------------------------------

shall be the State of New York.  The Indenture Trustee acknowledges and agrees
that (1) each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Accounts shall be treated as a
"financial asset" within the meaning of Section 8-102(a)(9) of the New York UCC
and (2) notwithstanding anything to the contrary, if at any time the Indenture
Trustee shall receive any order from the Indenture Trustee (solely in its
capacity as securities intermediary) directing transfer or redemption of any
financial asset relating to the Accounts, the Indenture Trustee shall comply
with such entitlement order without further consent by the Issuer, or any other
person.  In the event of any conflict of any provision of this
Section 5.01(g)(ii)(F) with any other provision of this Indenture or any other
agreement or document, the provisions of this Section 5.01(g)(ii)(F) shall
prevail.

Section 5.02Supplemental Reserve Account and Tax Loss Insurance Proceeds
Account.  (a) (i) On the Closing Date, the Issuer shall deliver to the Indenture
Trustee an amount equal to the Supplemental Reserve Account Initial Deposit for
deposit into the Supplemental Reserve Account.  On each Payment Date, to the
extent of Available Funds and in accordance with and subject to the Priority of
Payments, the Indenture Trustee shall, based on the Semi-Annual Manager Report,
deposit into the Supplemental Reserve Account an amount equal to the
Supplemental Reserve Account Deposit until the amount on deposit equals the
Supplemental Reserve Account Required Balance.

(ii)The Indenture Trustee shall release funds from the Supplemental Reserve
Account to pay the following amounts upon direction from the Manager set forth
in an Officer's Certificate (no more than once per calendar month); provided
that if the amount available in the Supplemental Reserve Account is less than
all such amounts, the Indenture Trustee shall release such funds in the
following order of priority:

(A)the costs (inclusive of labor costs) of replacement of any inverter that no
longer has the benefit of a manufacturer warranty and for which (A) the
Maintenance Services Provider is not obligated under the related Maintenance
Services Agreement to cover the replacement costs of such inverter (or if so
obligated, fails to pay such costs), for the purpose of funding a loan by the
Managing Member to the related Project Company to pay for the replacement of
such inverter (or, if such a loan would not be permitted under the applicable
Project Company LLCA, the Managing Member shall provide such amount in the form
of an additional capital contribution to the Project Company) or (B) the Manager
in its role as Maintenance Services Provider has paid under the related
Maintenance Services Agreement;




47

--------------------------------------------------------------------------------

(B)to the Tax Loss Insurance Proceeds Account, the amount of any deductible in
connection with each claim paid by the Tax Loss Insurers under the Tax Loss
Insurance Policies plus the amount of the difference, if any, between (a) the
amount of a Tax Loss Indemnity minus (b) the sum of the amount of proceeds of
the Tax Loss Insurance Policies received by the loss payee under the Tax Loss
Insurance Policies with respect to such Tax Loss Indemnity and the amount of any
deductible in connection therewith; and

(C)the Purchase Option Price when due and payable under the terms of the related
Project Company LLCA upon exercise by the related Managing Member of the related
Purchase Option or the Withdrawal Amount upon the exercise by the related Tax
Equity Investor of the Withdrawal Option; provided, however, that no amounts on
deposit in the Supplemental Reserve Account shall be withdrawn in respect of the
Purchase Option or Withdrawal Option for the Mia Project Company, the Aaliyah
Project Company or the Rebecca Project Company.

(iii)On each Payment Date, the Indenture Trustee shall, based on the Semi-Annual
Manager Report, transfer the Seasonality Reserve Amount on  deposit in the
Supplemental Reserve Account to the Collection Account.  

(iv)If the amount on deposit in the Supplemental Reserve Account exceeds the
Supplemental Reserve Account Required Balance on any Payment Date during a
Regular Amortization Period, the amount of such excess will be transferred (i)
first, to the Liquidity Reserve Account to the extent the amount on deposit in
the Liquidity Reserve Account is then less than the Liquidity Reserve Account
Required Balance, and (ii) then to the Collection Account for distribution as
part of Available Funds pursuant to the Priority of Payments.

(v)The Indenture Trustee shall transfer to the Collection Account all amounts on
deposit in the Supplemental Reserve Account on the earlier of the Stated
Maturity and the acceleration of the Notes following an Event of Default.

(vi)On any Payment Date, if the sum of (i) Available Funds, (ii) amounts on
deposit in the Liquidity Reserve Account and (iii) amounts on deposit in the
Supplemental Reserve Account is greater than or equal to the aggregate sum of
all Issuer Secured Obligations, all such amounts will be applied by the
Indenture Trustee at the direction of the Manager on such Payment Date to the
payment in full of all such Issuer Secured Obligations.

(b)Notwithstanding Section 5.02(a)(i), with the written consent of the Majority
Noteholders of the Controlling Class, in lieu of or in substitution for moneys
otherwise required to be deposited to the Supplemental Reserve Account, the
Issuer (or the Manager on behalf of the Issuer) may deliver or cause to be
delivered to the Indenture Trustee a Letter of Credit issued by an Eligible
Letter of Credit Bank in an amount equal to the Supplemental Reserve Account
Required Balance; provided that any Supplemental

48

--------------------------------------------------------------------------------

Reserve Account Deposit required to be made after the replacement of amounts on
deposit in the Supplemental Reserve Account with the Letter of Credit shall be
made in deposits to the Supplemental Reserve Account as provided in the Priority
of Payments or pursuant to an increase in the Letter of Credit, or addition of
another Letter of Credit.  The Letter of Credit shall be held as an asset of the
Supplemental Reserve Account and valued for purposes of determining the amount
on deposit in the Supplemental Reserve Account as the amount then available to
be drawn on such Letter of Credit.  Any references to in the Transaction
Documents to amounts on deposit in the Supplemental Replacement Reserve Account
shall include the value of the Letter of Credit unless specifically
excluded.  If the amounts on deposit in the Supplemental Reserve Account are
represented by a Letter of Credit, the Indenture Trustee shall be required to
submit the drawing documents to the Eligible Letter of Credit Bank to draw the
full stated amount of the Letter of Credit and deposit the proceeds therefrom in
the Supplemental Reserve Account in the following circumstances: (i) if the
Indenture Trustee is directed by the Manager on behalf of the Issuer, pursuant
to an Officer's Certificate, to withdraw funds from the Supplemental Reserve
Account for any reason; (ii) if the Letter of Credit is scheduled to expire in
accordance with its terms and has not been extended or replaced with a Letter of
Credit issued by an Eligible Letter of Credit Bank by the date that is ten days
prior to the expiration date; or (iii) if the Indenture Trustee is directed by
the Issuer, the Manager or the Majority Noteholders of the Controlling Class,
pursuant to an Officer's Certificate stating that the financial institution
issuing the Letter of Credit ceases to be an Eligible Letter of Credit
Bank.  Any drawing on the Letter of Credit may be reimbursed by the Issuer only
from amounts remitted to the Issuer pursuant to clauses (xi) and (xii) of the
Priority of Payments.

(c)The Indenture Trustee will deposit into the Tax Loss Insurance Proceeds
Account upon receipt all proceeds of a Tax Loss Insurance Policy received by the
Indenture Trustee.

(d)At the direction of the Manager pursuant to an Officer’s Certificate, the
Indenture Trustee will (i) transfer from the Supplemental Reserve Account an
amount equal to the difference, if any, between the amount of such Tax Loss
Indemnity and the amount of proceeds of the related Tax Loss Insurance Policy
received by the Indenture Trustee with respect to such Tax Loss Indemnity and
(ii) pay from amounts on deposit in the Tax Loss Insurance Proceeds Account with
respect to such Tax Loss Indemnity the amount of the related Tax Loss Indemnity
to the related Project Company for distribution by such Project Company to its
Members in accordance with the terms of the related Project Company LLCA and
(iii) distribute any remaining amounts in the Tax Loss Insurance Proceeds
Account. At the direction of the Manager, the Indenture Trustee will distribute
any proceeds from the Tax Loss Insurance Proceeds Account to the related Project
Company or Managing Member to the extent such funds are paid in connection with
costs incurred by a Project Company or the related Managing Member in contesting
any Tax Loss in accordance with the terms and conditions of the related Tax Loss
Insurance Policy, which were received by the Indenture Trustee and deposited in
the Tax Loss Insurance Proceeds Account, to such Project Company or Managing
Member and will distributed any remaining amounts in the Tax Loss Insurance
Proceeds Account.

49

--------------------------------------------------------------------------------

(e)The Indenture Trustee shall transfer to the Collection Account all amounts on
deposit in the Tax Loss Insurance Proceeds Account on the earlier of the Stated
Maturity or the acceleration of the Notes following an Event of Default.

Section 5.03Liquidity Reserve Account.  (a) On the Closing Date, the Issuer
shall deliver to the Indenture Trustee an amount equal to the Liquidity Reserve
Account Required Balance with respect to the Closing Date for deposit into the
Liquidity Reserve Account.  As described in the Priority of Payments, to the
extent of Available Funds, the Indenture Trustee shall, on each Payment Date,
deposit Available Funds into the Liquidity Reserve Account until the amount on
deposit therein shall equal the Liquidity Reserve Account Required Balance.

(b)On each Payment Date, the Indenture Trustee shall, based on the Semi-Annual
Manager Report, transfer funds on deposit in the Liquidity Reserve Account to
the Collection Account to the extent the amount on deposit in the Collection
Account as of such Payment Date is less than the amounts necessary to make the
distributions described in clauses (i) through (v) of Section 5.05(a).  If the
amount on deposit in the Liquidity Reserve Account exceeds the Liquidity Reserve
Account Required Balance on any Payment Date during a Regular Amortization
Period, the amount of such excess will be transferred to the Supplemental
Reserve Account.  If the amount on deposit in the Supplemental Reserve Account
exceeds the Supplemental Reserve Account Required Balance on such Payment Date,
the amount of such excess will be transferred to the Collection Account and will
be part of Available Funds distributed pursuant to the Priority of Payments.  If
the amount on deposit in the Liquidity Reserve Account exceeds the Liquidity
Reserve Account Required Balance on any Payment Date during an Early
Amortization Period or a Sequential Interest Amortization Period, the amount of
such excess will be transferred to the Collection Account and will be part of
the Available Funds distributed pursuant to the Priority of Payments.

(c)Upon the earliest of (i) the Stated Maturity, (ii) the acceleration of the
Notes following an Event of Default and (iii) the Payment Date on which the sum
of Available Funds and the amount on deposit in the Liquidity Reserve Account is
greater than or equal to the sum of (a) the payments and distributions required
under clauses (i) through (v) in the Priority of Payments and (b) the Aggregate
Outstanding Note Balance as of such Payment Date prior to any distributions made
on such Payment Date, the Indenture Trustee shall, based on the information set
forth in the related Semi-Annual Manager Report, withdraw any remaining funds on
deposit in the Liquidity Reserve Account (including investment earnings or
income) and deposit such funds into the Collection Account.  On the Termination
Date, the Indenture Trustee shall, based on the information set forth in the
related Semi-Annual Manager Report, withdraw any remaining funds on deposit in
the Liquidity Reserve Account (including investment earnings or income) and pay
such amount to the Issuer.

(d)On any Payment Date, if the sum of (i) Available Funds, (ii) amounts on
deposit in the Liquidity Reserve Account and (iii) amounts on deposit in the
Supplemental Reserve Account is greater than or equal to the aggregate sum of
all Issuer Secured Obligations, all such amounts will be applied by the
Indenture Trustee at the direction of

50

--------------------------------------------------------------------------------

the Manager on such Payment Date to the payment in full of all such Issuer
Secured Obligations.

Section 5.04Collection Account.  (a) On or prior to the Closing Date, the
Manager, on behalf of the Issuer as owner of each Managing Member shall have
instructed each Managing Member to cause to be deposited into the Collection
Account all Managing Member Distributions.  On or prior to the Closing Date, the
Manager, on behalf of the Issuer, shall have instructed the Hedge Counterparty
to cause to be deposited into the Collection Account all payments owed by the
Hedge Counterparty under the Hedge Agreement.  On or prior to the Closing Date,
the Manager, on behalf of the Issuer, shall have instructed each Hedged SREC
Counterparty to cause to be deposited into the Collection Account all payments
owed by such Hedged SREC Counterparty under the related Hedged SREC
Agreement.  The Issuer shall cause all other amounts required to be deposited
therein pursuant to the Transaction Documents, to be deposited within one
Business Day of receipt thereof.  The Indenture Trustee shall provide or make
available electronically (or upon written request, by first class mail or
facsimile) monthly statements on all amounts received in the Collection Account
to the Issuer and the Manager.

(b)The Manager will be entitled to be reimbursed from amounts on deposit in the
Collection Account with respect to a Collection Period for amounts previously
deposited in the Collection Account but later determined by the Manager to have
resulted from mistaken deposits or postings or checks returned for insufficient
funds.  The amount to be reimbursed hereunder shall be paid to the Manager on
the related Payment Date upon certification by the Manager of such amounts;
provided, however, that the Manager must provide such certification within six
months of such mistaken deposit, posting or returned check.

(c)The Indenture Trustee shall make distributions from the Collection Account as
directed by the Manager in accordance with the Management Agreement.

Section 5.05Distribution of Funds in the Collection Account.  

(a)On each Payment Date, Available Funds on deposit in the Collection Account
shall be distributed by the Indenture Trustee, based solely on the information
set forth in the related Semi-Annual Manager Report, in the following order and
priority of payments (the "Priority of Payments"):

(i)(A) to the Indenture Trustee, (1) the Indenture Trustee Fee and any accrued
and unpaid Indenture Trustee Fees with respect to prior Payment Dates plus (2)
out-of-pocket expenses and indemnities of the Indenture Trustee incurred and not
reimbursed in connection with its obligations and duties under this Indenture,
(B) to the Transition Manager (1) the Transition Manager Fee and any accrued and
unpaid Transition Manager Fees with respect to prior Payment Dates, (2)
Transition Manager Expenses and (3) any accrued and unpaid transition costs
payable to the Transition Manager, and (C) to the Custodian, (1) the Custodian
Fee and any accrued and unpaid Custodian Fees with respect to prior Payment
Dates plus (2) out-of-pocket expenses and indemnities of the Custodian incurred
and not reimbursed in connection with its obligations and duties under the
Custodial

51

--------------------------------------------------------------------------------

Agreement; provided that payments to the Indenture Trustee as reimbursement for
clause (A)(2), to the Transition Manager as reimbursement for clause (B)(2) and
to the Custodian as reimbursement for clause (C)(2) will be limited to $100,000
in the aggregate per calendar year as long as no Event of Default has occurred,
and the Notes have not been accelerated, or the Trust Estate sold, pursuant to
this Indenture; provided, further, that the payments to the Transition Manager
as reimbursement for clause (B)(3) will be limited to $75,000 per transition
occurrence and $150,000 in the aggregate;

(ii)to the Manager, the Manager Fee, plus any accrued and unpaid Manager Fees
with respect to prior Payment Dates;

(iii)to the Hedge Counterparty under the Hedge Agreement, the payment of all
amounts which are due and payable by the Issuer to such Hedge Counterparty on
such date (other than fees, expenses, termination payments, indemnification
payments, tax payments or other similar amounts), pursuant to the terms of the
Hedge Agreement (net of all amounts which are due and payable by the Hedge
Counterparty to the Issuer on such date pursuant to the terms of such Hedge
Agreement);

(iv)to the Class A Noteholders, the Note Interest with respect to the Class A
Notes for such Payment Date;

(v)to the Class B Noteholders, the Note Interest with respect to the Class B
Notes for such Payment Date;

(vi)to the Liquidity Reserve Account, an amount equal to the greater of (a)(1)
the Liquidity Reserve Account Required Balance minus (2) the amount on deposit
in the Liquidity Reserve Account on such Payment Date and (b) $0;

(vii)to the Supplemental Reserve Account, (a) the Supplemental Reserve Account
Deposit until the Supplemental Reserve Account Required Balance has been met and
(b) the ODL Required Deposit until the ODL Reserve Amount has been met;

(viii)(A) during a Regular Amortization Period, in the following order: (1) pari
passu and pro rata, (x) to the Class A Noteholders, the Class A Scheduled Note
Principal Payment for such Payment Date, and (y) to the Hedge Counterparty under
the Hedge Agreement, all payments which arose due to a default by the Hedge
Counterparty or the Issuer or due to any prepayments of amounts under such Hedge
Agreement and all fees, expenses, termination payments, indemnification
payments, tax payments or other amounts (to the extent not previously paid
hereunder) which are due and payable by the Issuer to the Hedge Counterparty on
such date, pursuant to the terms of the applicable Hedge Agreement; (2) to the
Class B Noteholders, the Class B Scheduled Note Principal Payment for such
Payment Date (which will be $0), (3) to the Class A Noteholders, the Unscheduled
Note Principal Payment for such Payment Date until the Outstanding Note Balance
of

52

--------------------------------------------------------------------------------

the Class A Notes has been reduced to zero, (4) to the Class B Noteholders, any
Unscheduled Note Principal Payment for such Payment Date remaining after payment
to the Class A Noteholders until the Outstanding Note Balance of the Class B
Notes has been reduced to zero, and (5) to the Class B Noteholders, any unpaid
Class B Deferred Interest; and (B) during an Early Amortization Period or
Sequential Interest Amortization Period, all remaining Available Funds shall be
paid in the following order: (1) pari passu and pro rata, (x) to the Class A
Noteholders until the Outstanding Note Balance of the Class A Notes has been
reduced to zero and (y) to the Hedge Counterparty under the Hedge Agreement, all
payments which arose due to a default by the Hedge Counterparty or the Issuer or
due to any prepayments of amounts under such Hedge Agreement and all fees,
expenses, indemnification payments, tax payments or other amounts (to the extent
not previously paid hereunder) which are due and payable by the Issuer to the
Hedge Counterparty on such date, pursuant to the terms of the applicable Hedge
Agreement; and (2) to the Class B Noteholders in the following order: (x) to
reduce the Outstanding Note Balance of the Class B Notes to zero and (y) to pay
any unpaid Class B Deferred Interest;

(ix)to the Noteholders, in the following order: (A) to the Class A Noteholders,
the Default Interest with respect to the Class A Notes for such Payment Date;
(B) to the Class B Noteholders, the Default Interest with respect to the Class B
Notes for such Payment Date; (C) to the Class B Noteholders, the Additional
Principal Amount for such Payment Date until the Outstanding Note Balance of the
Class B Notes has been reduced to zero, and (D) to the Class A Noteholders, any
Additional Principal Amount for such Payment Date remaining after payment to the
Class B Noteholders until the Outstanding Note Balance of the Class A Notes has
been reduced to zero;

(x)to the Indenture Trustee, the Transition Manager and the Custodian, any
incurred and not reimbursed out-of-pocket expenses and indemnities of the
Indenture Trustee and the Custodian and Transition Manager Expenses, in each
case to the extent not paid in accordance with (i) above;

(xi)to the Letter of Credit Bank or other party as directed by the Manager (a)
any fees and expenses related to the Letter of Credit and (b) any amounts which
have been drawn under the Letter of Credit and any interest due thereon; and

(xii)to or at the direction of the Issuer, any remaining Available Funds on
deposit in the Collection Account.

(b)As directed by the Manager pursuant to Section 2.1(c)(iii) and 2.1(d) of the
Management Agreement, the Indenture Trustee shall, within three Business Days of
such direction, transfer funds from the Collection Account to the Manager in the
amount required to pay any Managing Member Obligation then due and payable as
set forth in an Officer's Certificate specifying the name of the applicable
creditor and amount to be paid to such creditor and the Manager or the Issuer
may, by delivery of an Officer’s Certificate

53

--------------------------------------------------------------------------------

to the Indenture Trustee (in form reasonably satisfactory to the Indenture
Trustee), request release of or direct the Indenture Trustee no more than once
per week, and, in each case, with a reasonable volume of payment instructions,
to (i) remit to or at the direction of the Manager of the Issuer, Unhedged SREC
Payments, (ii) remit to the applicable Project Company to whom the Issuer owes
payments for the acquisition of SRECs, the payment required under the applicable
purchase or transfer agreement, (iii) remit any other amounts not constituting
Available Funds that are not Managing Member Obligations, in each case, on
deposit in the Collection Account and (iv) withdraw the ODL Withdrawal Amount
from the Supplemental Reserve Account and pay such ODL Withdrawal Amount to or
at the direction of the Manager as set forth in such Officer's Certificate
Officer's Certificate (which Officer's Certificate shall specify the name of the
applicable Lessee borrower(s) and the amount to be paid to such Person).

Section 5.06Early Amortization Period Payments and Sequential Interest
Amortization Period Payments.  Any distributions of principal made during an
Early Amortization Period or a Sequential Interest Amortization Period will be
allocated in the following manner to determine any unpaid amounts on future
Payment Dates:  first, to the Scheduled Note Principal Payment amount calculated
for such Payment Date; and second, to the Unscheduled Note Principal Payment
amount calculated for such Payment Date.  Any principal payments made in excess
of the amounts allocated to Scheduled Note Principal Payment and Unscheduled
Note Principal Payment for such Payment Date will be considered an additional
paydown of principal.

Section 5.07Note Payments.  (a) The Indenture Trustee shall pay from amounts on
deposit in the Collection Account in accordance with the Semi-Annual Manager
Report and Section 5.05 to each Noteholder of record as of the related Record
Date either (i) by wire transfer, in immediately available funds to the account
of such Noteholder at a bank or other entity having appropriate facilities
therefor, if such Noteholder shall have provided to the Indenture Trustee
appropriate written instructions at least five Business Days prior to related
Payment Date (which instructions may remain in effect for subsequent Payment
Dates unless revoked by such Noteholder), or (ii) if not, by check mailed to
such Noteholder at the address of such Noteholder appearing in the Note
Register, the amounts to be paid to such Noteholder pursuant to such
Noteholder's Notes; provided, that so long as the Notes are registered in the
name of the Securities Depository such payments shall be made to the nominee
thereof in immediately available funds.

(b)In the event that any withholding Tax is imposed on the Issuer’s payment (or
allocations of income) to a Noteholder, such withholding Tax shall reduce the
amount otherwise distributable to the Noteholder in accordance with this Section
5.07.  The Indenture Trustee is hereby authorized and directed to retain from
amounts otherwise distributable to the Noteholders any applicable withholding
Taxes in accordance with applicable law.  The Indenture Trustee shall comply
with all withholding and backup withholding (in each case, without any
corresponding gross-up) and information reporting requirements under the Code
and the Treasury Regulations promulgated thereunder (including, but not limited
to, the collection of U.S. Internal Revenue Service Forms W-8 and W-9, as
applicable, and the filing of U.S. Internal Revenue Service forms as required by
applicable law), as well as any reporting or withholding requirements under
FATCA; provided, however, that, in the event the Manager has actual knowledge
that any information provided by a Noteholder to the Indenture Trustee is
inaccurate or erroneous

54

--------------------------------------------------------------------------------

in any respect, the Manager shall promptly notify the Indenture Trustee of such
inaccuracy or error.  Nothing herein shall prevent the Indenture Trustee from
contesting at the expense of the applicable Noteholder any such withholding Tax
in appropriate proceedings, and withholding payment of such withholding Tax, if
permitted by law, pending the outcome of such proceedings.  The amount of any
withholding Tax imposed with respect to a Noteholder shall be treated as cash
distributed to such Noteholder at the time it is withheld by the Issuer or the
Indenture Trustee, as applicable, and remitted to the appropriate taxing
authority.  In the event that a Noteholder wishes to apply for a refund of any
such withholding Tax, the Indenture Trustee shall reasonably cooperate with such
Noteholder in making such claim so long as such Noteholder agrees to reimburse
the Indenture Trustee for any out-of-pocket expenses incurred.

(c)Each Noteholder and each Note Owner, by its acceptance of its Note, will be
deemed to have consented to the provisions of Section 5.05(a) relating to the
Priority of Payments.

(d)For purposes of U.S. federal income, state and local income and franchise
taxes, each Noteholder and each Note Owner, by its acceptance of its Note, will
be deemed to have agreed to, and hereby instructs the Indenture Trustee to,
(i) treat the Notes as indebtedness unless otherwise required by applicable law
as determined by a Final Determination, and (ii) treat the Grant of the Trust
Estate by the Issuer to the Indenture Trustee pursuant to this Indenture as a
pledge.

(e)Each Noteholder and each Note Owner, by its acceptance of such Note or such
beneficial interest in such Note, will be deemed to have agreed to provide the
Indenture Trustee or the Issuer or other applicable withholding agent with the
Noteholder Tax Identification Information and the Noteholder FATCA
Information.  In addition, each Noteholder and each Note Owner will be deemed to
have agreed that the Indenture Trustee (or other applicable withholding agent)
has the right to withhold FATCA Withholding Tax from any amount of interest or
other amounts (without any corresponding gross-up) payable to a Noteholder or
Note Owner that fails to comply with the foregoing requirements provided that
such amounts are properly remitted to the appropriate taxing authority.  The
Issuer hereby covenants with the Indenture Trustee that, upon request from the
Indenture Trustee, the Issuer will provide the Indenture Trustee with
information that is reasonably available to the Issuer that is not otherwise
available to the Indenture Trustee so as to enable the Indenture Trustee to
determine whether or not the Indenture Trustee is obliged to make any
withholding, including FATCA Withholding Tax, in respect of any payments with
respect to a Note (and if applicable, to provide the necessary detailed
information that is reasonably available to the Issuer that is not otherwise
available to the Indenture Trustee to effectuate any withholding, including
FATCA Withholding Tax.

Section 5.08Statements to Noteholders; Tax Returns.  Within 30 days after the
end of each calendar year, the Indenture Trustee shall furnish to each Person
who at any time during such calendar year was a Noteholder of record and
received any payment thereon (a) a report as to the aggregate of amounts paid
during such calendar year to each such Noteholder allocable to principal,
interest or other amounts for such calendar year or applicable portion thereof
during which such Person was a Noteholder and (b) such information required by
the Code, to enable

55

--------------------------------------------------------------------------------

such Noteholders to prepare their U.S. federal and state income tax
returns.  The obligation of the Indenture Trustee set forth in this paragraph
shall be deemed to have been satisfied to the extent that information shall be
provided by the Indenture Trustee, in the form of Form 1099 or other comparable
form, pursuant to any requirements of the Code.

The Indenture Trustee shall have no responsibility or liability with respect to
reporting or calculation of original issue discount with respect to the
Notes.  Upon written request from the Noteholders to the Indenture Trustee for
any information with respect to original issue discount accruing on the Notes,
the Issuer will promptly supply to the Indenture Trustee any such information
for further distributions to the Noteholders.

The Issuer shall cause the Manager, at the Manager's expense, to cause a firm of
Independent Accountants to prepare any tax returns required to be filed by the
Issuer.  The Indenture Trustee, upon reasonable written request, shall furnish
the Issuer with all such information in the possession of the Indenture Trustee
as may be reasonably required in connection with the preparation of any tax
return of the Issuer.

Section 5.09Reports by Indenture Trustee.  Within five Business Days after the
end of each Collection Period, the Indenture Trustee shall provide or make
available electronically (or upon written request, by first class mail or
facsimile) to the Manager a written report setting forth the amounts in the
Collection Account, the Liquidity Reserve Account, the Tax Loss Insurance
Proceeds Account and the Supplemental  Reserve Account, and the identity of the
investments included therein.  Without limiting the generality of the foregoing,
the Indenture Trustee shall, upon the written request of the Manager, promptly
transmit or make available electronically to the Manager, copies of all
accountings of, and information with respect to, the Collection Account, the
Liquidity Reserve Account, the Tax Loss Insurance Proceeds Account and the
Supplemental Reserve Account, investments thereof, and payments thereto and
therefrom.

Section 5.10Final Balances.  Upon payment of all principal and interest with
regard to the Notes, all other amounts due to the Noteholders as expressly
provided for in the Transaction Documents and payment of all reasonable fees,
charges and other expenses, such as fees and expenses of the Indenture Trustee,
all moneys remaining in all Accounts, except moneys necessary to make payments
equal to such amounts and payments of principal and interest with respect to the
Notes, which moneys shall be held and disbursed by the Indenture Trustee
pursuant to this Article V, shall be, subject to applicable escheatment laws,
remitted to, or at the direction of, the Issuer.

Article VI.
Voluntary Prepayment of Notes and Release of Collateral

Section 6.01Voluntary Prepayment.  (a) Each Class of Notes are subject to
prepayment, in whole or in part (such prepayment, a "Voluntary Prepayment"),
prior to its Stated Maturity, at the option of the Issuer on any Business Day,
upon (i) delivery to the Indenture Trustee and the Manager, not less
than 15 days prior to the date fixed for the proposed prepayment (the "Voluntary
Prepayment Date"), of a Notice of Prepayment from the Issuer stating the
Issuer's election to prepay the Notes or portion thereof in the form attached
hereto as Exhibit C, and (ii) the deposit

56

--------------------------------------------------------------------------------

by the Issuer into the Collection Account, in the case of any Voluntary
Prepayment in whole, no later than 11:00 a.m. Eastern time on such Voluntary
Prepayment Date, or in the case of any Voluntary Prepayment in part, no later
than 12:00 p.m. Eastern time on the Business Day prior to such Voluntary
Prepayment Date, of (A) the outstanding principal of the Notes to be prepaid,
(B) all accrued and unpaid interest thereon (including any Class B Deferred
Interest), and (C) all amounts owed to the Hedge Counterparty, the Indenture
Trustee, the Manager, the Transition Manager and the Custodian (the "Prepayment
Amount").  On the specified Voluntary Prepayment Date, provided that the
Indenture Trustee has received the Prepayment Amount, in the case of any
Voluntary Prepayment in whole, no later than 11:00 a.m. Eastern time on such
Voluntary Prepayment Date, or in the case of any Voluntary Prepayment in part,
no later than 12:00 p.m. Eastern time on the Business Day prior to such
specified Voluntary Prepayment Date, the Indenture Trustee shall (x) withdraw
the Prepayment Amount from the Collection Account and disburse such amounts in
accordance with clauses (i) through (v) of the Priority of Payments and then to
the Noteholders and then (i) if no Sequential Interest Amortization Event is
then in effect, to pay down the Class A Notes and the Class B Notes on a pro
rata basis, and (ii) if a Sequential Interest Amortization Event is then in
effect, first to pay down the Class A Notes until the Outstanding Note Balance
of the Class A Notes has been reduced to zero, and then to pay down the Class B
Notes until the Outstanding Note Balance of the Class B Notes has been reduced
to zero and (y) to the extent the Outstanding Note Balance is prepaid, release
any remaining assets in the Trust Estate to, or at the direction of, the
Issuer.  

(b)[Reserved].  

(c)If the Issuer elects to rescind the Voluntary Prepayment, it must give
written notice of such determination to the Indenture Trustee at least two
Business Days prior to the Voluntary Prepayment Date.  If a redemption of the
Notes has been rescinded pursuant to this Section 6.01(c), the Indenture Trustee
shall provide notice of such rescission to the registered owner of each Note
which had been subject to the rescinded redemption at the address shown on the
Note Register maintained by the Note Registrar with copies to the Issuer and the
Manager.

Section 6.02Notice of Voluntary Prepayment.  Any Notice of Voluntary Prepayment
shall be given by the Indenture Trustee by mailing a copy of the notice of
prepayment by first-class mail (postage prepaid) not less than 10 days and not
more than 15 days prior to the date fixed for prepayment to the registered owner
of each Note to be prepaid at the address shown on the Note Register maintained
by the Note Registrar with copies to the Issuer and the Manager.  Failure to
give or receive such notice of prepayment by mailing to any Noteholder, or any
defect therein, shall not affect the validity of any proceedings for the
prepayment of other Notes.  If a Voluntary Prepayment has been rescinded
pursuant to Section 6.01(c), and to the extent the Indenture Trustee had
provided notice of the Voluntary Prepayment, the Indenture Trustee shall provide
notice of such rescission to the registered owner of each Note which had been
subject to the rescinded Voluntary Prepayment at the address shown on the Note
Register maintained by the Note Registrar with copies to the Issuer and the
Manager.




57

--------------------------------------------------------------------------------

Any notice mailed as provided in this Section 6.02 shall be conclusively
presumed to have been duly given, whether or not the registered owner of such
Notes receives the notice.

Section 6.03[Reserved].

Section 6.04Cancellation of Notes.  All Notes which have been paid in full or
retired or received by the Indenture Trustee for exchange shall not be reissued
but shall be canceled and destroyed in accordance with its customary procedures.

Section 6.05Release of Collateral.  The Indenture Trustee shall, on or after the
Termination Date, release any remaining portion of the Trust Estate from the
Lien created by this Indenture and shall deposit in the Collection Account any
funds then on deposit in any other Account.  The Indenture Trustee shall release
property from the Lien created by this Indenture pursuant to this Section 6.05
only upon receipt by the Indenture Trustee of an Issuer Order accompanied by an
Officer's Certificate and an Opinion of Counsel described in Section 314(c)(2)
of the Trust Indenture Act of 1939, as amended, and meeting the applicable
requirements of Section 12.02.

Article VII.
The Indenture Trustee

Section 7.01Duties of Indenture Trustee.  (a) If a Responsible Officer of the
Indenture Trustee has received notice pursuant to Section 7.02(a), or a
Responsible Officer of the Indenture Trustee shall otherwise have actual
knowledge that an Event of Default has occurred and is continuing, the Indenture
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his own affairs.

(b)Except during the occurrence and continuance of such an Event of Default:

(i)The Indenture Trustee need perform only those duties that are specifically
set forth in this Indenture and any other Transaction Document to which it is a
party and no others and no implied covenants or obligations of the Indenture
Trustee shall be read into this Indenture or any other Transaction Document.

(ii)In the absence of negligence or bad faith on its part, the Indenture Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture or any
other Transaction Document.  The Indenture Trustee shall, however, examine such
certificates and opinions to determine whether they conform on their face to the
requirements of this Indenture or any other Transaction Document but the
Indenture Trustee shall not be required to determine, confirm or recalculate
information contained in such certificates or opinions.

58

--------------------------------------------------------------------------------

(c)No provision of this Indenture shall be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i)This paragraph does not limit the effect of subsection (b) of this
Section 7.01.

(ii)The Indenture Trustee shall not be liable in its individual capacity for any
action taken or error of judgment made in good faith by a Responsible Officer or
other officers of the Indenture Trustee, unless it is proved that the Indenture
Trustee was negligent in ascertaining the pertinent facts.

(iii)The Indenture Trustee shall not be personally liable with respect to any
action it takes, suffers or omits to take in good faith in accordance with a
direction received by it from the Noteholders in accordance with this Indenture
or any other Transaction Document or for any action taken, suffered or omitted
by it in good faith and believed by it to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture or any other Transaction
Document.

(iv)The Indenture Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or otherwise to
perfect or to maintain the perfection of any security interest in the Trust
Estate or in any item comprising the Conveyed Property.

(d)No provision of this Indenture or any other Transaction Document shall
require the Indenture Trustee to expend or risk its own funds or otherwise incur
any financial or other liability in the performance of any of its duties
hereunder or thereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not assured to it.

(e)The provisions of subsections (a), (b), (c) and (d) of this Section 7.01
shall apply to any co-trustee or separate trustee appointed by the Issuer and
the Indenture Trustee pursuant to Section 7.13.

(f)The Indenture Trustee shall not in any way be held liable by reason of any
insufficiency in any Account held by the Indenture Trustee resulting from any
loss experienced on any item comprising the Conveyed Property.

(g)In no event shall the Indenture Trustee be required to take any action that
conflicts with applicable law, any of the provisions of this Indenture or any
other Transaction Document or with the Indenture Trustee's duties hereunder or
that adversely affect its rights and immunities hereunder.

(h)In no event shall the Indenture Trustee have any obligations or duties under
or have any liabilities whatsoever to Noteholders under ERISA.

59

--------------------------------------------------------------------------------

(i)The Indenture Trustee shall not make any direct or indirect transfer of the
Managing Member Membership Interests except in compliance with the Designated
Transfer Restrictions and the Acknowledgements (as determined by the Majority
Noteholders of the Controlling Class).

(j)In no event shall the Indenture Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control and without the
fault or negligence of the Indenture Trustee, including, without limitation,
strikes, work stoppages, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities; it being understood that the Indenture
Trustee shall resume performance as soon as practicable under the
circumstances.  

Section 7.02Notice of Default, Manager Termination Event or Event of Default;
Delivery of Manager Reports.  The Indenture Trustee shall not be required to
take notice of or be deemed to have notice or knowledge of any default, Default,
Manager Termination Event, Event of Default event or information, or be required
to act upon any default, Default, Manager Termination Event, Event of Default,
event or information (including the sending of any notice) unless a Responsible
Officer of the Indenture Trustee is specifically notified in writing at the
address set forth in Section 12.04 or until a Responsible Officer of the
Indenture Trustee shall have acquired actual knowledge of a default, Default, a
Manager Termination Event, an Event of Default, an event or information and
shall have no duty to take any action to determine whether any such default,
Default, Manager Termination Event, Event of Default, or event has occurred.  In
the absence of receipt of such notice or actual knowledge, the Indenture Trustee
may conclusively assume that there is no such default, Default, Event of
Default, Manager Termination Event or event.  If written notice of the existence
of a default, a Default, an Event of Default, a Manager Termination Event, an
event or information has been delivered to a Responsible Officer of the
Indenture Trustee or a Responsible Officer of the Indenture Trustee has actual
knowledge thereof, the Indenture Trustee shall promptly provide paper or
electronic notice thereof to the Issuer, the Transition Manager and each
Noteholder, but in any event, no later than five days after such knowledge or
notice occurs.  

Section 7.03Rights of Indenture Trustee.  (a) The Indenture Trustee may rely and
shall be protected in acting or refraining from acting upon any document
believed by it to be genuine and to have been signed or presented by the proper
Person.  The Indenture Trustee need not investigate any fact or matter stated in
any document.  The Indenture Trustee need not investigate or re-calculate,
evaluate, certify, verify or independently determine the accuracy of any
numerical information, report, certificate, information, statement,
representation or warranty or any fact or matter stated in any such document and
may conclusively rely as to the truth of the statements and the accuracy of the
information therein.

(b)Before the Indenture Trustee takes any action or refrains from taking any
action under this Indenture or any other Transaction Document, it may require an
Officer's Certificate of the Issuer or an Opinion of Counsel, the costs of which
(including the Indenture Trustee's reasonable attorney's fees and expenses)
shall be paid by the party requesting that the Indenture Trustee act or refrain
from acting.  The Indenture Trustee

60

--------------------------------------------------------------------------------

shall not be liable for any action it takes or omits to take in good faith in
reliance on such Officer's Certificate or Opinion of Counsel.

(c)The Indenture Trustee shall not be personally liable for any action it takes
or omits to take or any action or inaction it believes in good faith to be
authorized or within its rights or powers.

(d)The Indenture Trustee shall not be bound to make any investigation into the
facts of matters stated in any reports, certificates, payment instructions,
opinion, notice, order or other paper or document unless requested in writing by
25% or more of the Noteholders, and such Noteholders have provided to the
Indenture Trustee indemnity satisfactory to it.

(e)The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney, custodian or nominee appointed by it hereunder with due care.  The
Indenture Trustee may consult with counsel, accountants and other experts and
the advice or opinion of counsel, accountants and other experts with respect to
legal and other matters relating to any Transaction Document shall be full and
complete authorization and protection from liability with respect to any action
taken, omitted or suffered by it hereunder in good faith and in accordance with
such advice or opinion of counsel.

(f)The Indenture Trustee shall not be required to give any bond or surety with
respect to the execution of this Indenture or the powers granted hereunder.

(g)The Indenture Trustee shall not be liable for any action or inaction of the
Issuer, the Manager, the Custodian or any other party (or agent thereof) to this
Indenture or any Transaction Document and may assume compliance by such parties
with their obligations under this Indenture or any other Transaction Document,
unless a Responsible Officer of the Indenture Trustee shall have received
written notice to the contrary at the Corporate Trust Office of the Indenture
Trustee.

(h)The Indenture Trustee shall be under no obligation to exercise any of the
trusts or powers vested in it by this Indenture or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, order or
direction of any of the Noteholders, pursuant to the provisions of this
Indenture, unless such Noteholders shall have offered to the Indenture Trustee
security or indemnity satisfactory to the Indenture Trustee against the costs,
expenses and liabilities (including the fees and expenses of the Indenture
Trustee's counsel and agents) which may be incurred therein or thereby.

(i)The Indenture Trustee shall have no duty (i) to maintain or monitor any
insurance or (ii) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Trust Estate.

61

--------------------------------------------------------------------------------

(j)Delivery of any reports, information and documents to the Indenture Trustee
provided for herein or any other Transaction Document is for informational
purposes only (unless otherwise expressly stated), and the Indenture Trustee's
receipt of such or otherwise publicly available shall not constitute actual or
constructive knowledge or notice of any information contained therein or
determinable from information contained therein, including the Manager's or the
Issuer's compliance with any of its representations, warranties or covenants
hereunder (as to which the Indenture Trustee is entitled to rely exclusively on
Officer's Certificates). The Indenture Trustee shall not have actual notice of
any default or any other matter unless a Responsible Officer of the Indenture
Trustee receives actual written notice of such default or other matter.

(k)The Indenture Trustee does not have any obligation to investigate any matter
or exercise any powers vested under this Indenture unless requested in writing
by 25% or more of the Noteholders.

(l)Knowledge of the Indenture Trustee shall not be attributed or imputed to
Wells Fargo's other roles in the transaction and knowledge of the Transition
Manager or the Custodian shall not be attributed or imputed to each other or to
the Indenture Trustee (other than those where the roles are performed by the
same group or division within Wells Fargo or otherwise share the same
Responsible Officers), or any affiliate, line of business, or other division of
Wells Fargo (and vice versa).

(m)The right of the Indenture Trustee to perform any permissive or discretionary
act enumerated in this Indenture or any related document shall not be construed
as a duty.

Section 7.04Not Responsible for Recitals, Issuance of Notes or Application of
Moneys as Directed.  The recitals contained herein and in the Notes, except the
certificates of authentication on the Notes, shall be taken as the statements of
the Issuer, and the Indenture Trustee assumes no responsibility for their
correctness.  The Indenture Trustee makes no representations with respect to the
Trust Estate or as to the validity or sufficiency of the Trust Estate or this
Indenture or any other Transaction Document or of the Notes.  The Indenture
Trustee shall not be accountable for the use or application by the Issuer of the
proceeds of the Notes.  Subject to Section 7.01(b), the Indenture Trustee shall
not be liable to any Person for any money paid to the Issuer upon an Issuer
Order, Manager instruction or order or direction provided in a Semi-Annual
Manager Report contemplated by this Indenture or any other Transaction Document.

Section 7.05May Hold Notes.  The Indenture Trustee or any agent of the Issuer,
in its individual or any other capacity, may become the owner or pledgee of
Notes and may otherwise deal with the Issuer or Vivint Solar or any Affiliate of
the Issuer or Vivint Solar with the same rights it would have if it were not
Indenture Trustee or other agent.

Section 7.06Money Held in Trust.  The Indenture Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed with the Issuer and except to the extent of income or other gain on
investments which are obligations of the Indenture Trustee hereunder.

62

--------------------------------------------------------------------------------

Section 7.07Compensation and Reimbursement.  (a) The Issuer agrees:

(i)to pay the Indenture Trustee, in accordance with and subject to the Priority
of Payments, the Indenture Trustee Fee.  The Indenture Trustee's compensation
shall not be limited by any law with respect to compensation of a trustee of an
express trust and the payments to the Indenture Trustee provided by Article V
hereto shall constitute payments due with respect to the applicable fee
agreement or letter;

(ii)in accordance with and subject to the Priority of Payments, to reimburse the
Indenture Trustee upon request for all reasonable expenses, disbursements and
advances incurred or made by the Indenture Trustee in accordance with any
provision of this Indenture (including, but not limited to, the reasonable
compensation, expenses and disbursements of its agents and counsel and allocable
costs of in house counsel); provided, however, in no event shall the Issuer pay
or reimburse the Indenture Trustee or the agents or counsel, including in house
counsel of either, for any expenses, disbursements and advances incurred or made
by the Indenture Trustee in connection with any negligent action or negligent
inaction or willful misconduct on the part of the Indenture Trustee;

(iii)to indemnify the Indenture Trustee and its officers, directors, employees
and agents for, and to hold them harmless against, any fee, loss, liability,
damage, cost or expense (including reasonable attorneys' fees and expenses and
court costs) incurred without negligence or bad faith on the part of the
Indenture Trustee, to the extent such matters have been determined by a court of
competent jurisdiction, arising out of, or in connection with, the acceptance or
administration of this trust, including those incurred in connection with any
action, claim or suit brought to enforce the indemnification or other
obligations of the relevant transaction parties; provided, however, that:

(A)with respect to any such claim the Indenture Trustee shall have given the
Issuer, the Depositor and the Manager written notice thereof promptly after the
Indenture Trustee shall have actual knowledge thereof, provided, that failure to
notify shall not relieve the parties of their obligations hereunder;

(B)notwithstanding anything to the contrary in this Section 7.07(a)(iii), none
of the Issuer, the Depositor or the Manager shall be liable for settlement of
any such claim by the Indenture Trustee entered into without the prior consent
of the Issuer, the Depositor or the Manager, as the case may be, which consent
shall not be unreasonably withheld or delayed; and

(C)the Indenture Trustee, its officers, directors, employees and agents, as a
group, shall be entitled to counsel separate from the Issuer, the Depositor and
the Manager; to the extent the Issuer's, the Depositor's and the Manager's
interests are not adverse to the interests of the Indenture

63

--------------------------------------------------------------------------------

Trustee, its officers, directors, employees or agents, the Indenture Trustee may
agree to be represented by the same counsel as the Issuer, the Depositor and the
Manager.

Such payment obligations and indemnification shall survive the resignation or
removal of the Indenture Trustee as well as the discharge, termination or
assignment hereof.  The Indenture Trustee's expenses are intended as expenses of
administration.

Anything in this Indenture to the contrary notwithstanding, in no event shall
the Indenture Trustee be liable for special, indirect, punitive or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Indenture Trustee has been advised of the likelihood of
such loss or damage and regardless of the form of action.

(b)The Indenture Trustee shall, on each Payment Date, in accordance with the
Priority of Payments set forth in Section 5.05, deduct payment of its fees and
expenses hereunder from moneys in the Collection Account.

(c)The Issuer agrees to assume and to pay, and to indemnify, defend and hold
harmless the Indenture Trustee and the Noteholders from any taxes which may at
any time be asserted with respect to, and as of the date of, the Grant of the
Trust Estate to the Indenture Trustee, including, without limitation, any sales,
gross receipts, general corporation, personal property, privilege or license
taxes (but with respect to the Noteholders only, not including any federal,
State or other taxes arising out of the creation or the issuance of the Notes or
payments with respect thereto) and costs (including court costs), expenses and
reasonable counsel fees and expenses in defending against the same.

Section 7.08Eligibility; Disqualification.  The Indenture Trustee shall always
have a combined capital and surplus as stated in Section 7.09, and shall always
be a bank or trust company with corporate trust powers organized under the laws
of the United States or any State thereof which is a member of the Federal
Reserve System and shall be rated at least "A-" by S&P.

Section 7.09Indenture Trustee's Capital and Surplus.  The Indenture Trustee
and/or its parent shall at all times have a combined capital and surplus of at
least $100,000,000.  If the Indenture Trustee publishes annual reports of
condition of the type described in Section 310(a)(2) of the Trust Indenture Act
of 1939, as amended, its combined capital and surplus for purposes of this
Section 7.09 shall be as set forth in the latest such report.

Section 7.10Resignation and Removal; Appointment of Successor.  (a) No
resignation or removal of the Indenture Trustee and no appointment of a
successor Indenture Trustee pursuant to this Section 7.10 shall become effective
until the acceptance of appointment by the successor Indenture Trustee under
Section 7.11.

(b)The Indenture Trustee may resign at any time by giving written notice thereof
to the Issuer and the Manager.  If an instrument of acceptance by a successor
Indenture Trustee shall not have been delivered to the Indenture Trustee
within 30 days

64

--------------------------------------------------------------------------------

after the giving of such notice of resignation, the resigning Indenture Trustee
may petition any court of competent jurisdiction for the appointment of a
successor Indenture Trustee.

(c)The Indenture Trustee may be removed at any time by the Super-Majority
Noteholders of the Controlling Class upon 30 days' prior written notice,
delivered to the Indenture Trustee, with copies to the Manager and the Issuer.

(d)(i)If at any time the Indenture Trustee shall cease to be eligible under
Section 7.08 or 7.09 or shall become incapable of acting or shall be adjudged
bankrupt or insolvent, or a receiver of the Indenture Trustee or of its property
shall be appointed, or any public officer shall take charge or control of the
Indenture Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then, in any such case, with 30
days' prior written notice, the Issuer with the prior written consent of the
Super-Majority Noteholders of the Controlling Class, by an Issuer Order, may
remove the Indenture Trustee.

(ii)If the Indenture Trustee shall be removed pursuant to Sections 7.10(c) or
(d) and no successor Indenture Trustee shall have been appointed pursuant to
Section 7.10(e) and accepted such appointment within 30 days of the date of
removal, the removed Indenture Trustee may petition any court of competent
jurisdiction for appointment of a successor Indenture Trustee acceptable to the
Issuer.

(e)If the Indenture Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Indenture Trustee for
any cause, the Issuer, with the prior written consent of the Majority
Noteholders of the Controlling Class, by an Issuer Order shall promptly appoint
a successor Indenture Trustee.

(f)The Issuer shall give to the Noteholders notice of each resignation and each
removal of the Indenture Trustee and each appointment of a successor Indenture
Trustee.  Each notice shall include the name of the successor Indenture Trustee
and the address of its Corporate Trust Office.

(g)The provisions of this Section 7.10 shall apply to any co-trustee or separate
trustee appointed by the Issuer and the Indenture Trustee pursuant to
Section 7.13.

Section 7.11Acceptance of Appointment by Successor.  (a) Every successor
Indenture Trustee appointed hereunder shall execute, acknowledge and deliver to
the Issuer and the retiring Indenture Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Indenture
Trustee shall become effective and such successor Indenture Trustee, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Indenture Trustee.  Notwithstanding
the foregoing, on request of the Issuer or the successor Indenture Trustee, such
retiring Indenture Trustee shall, upon payment of its fees, expenses and other
charges, execute and deliver an instrument transferring to such successor
Indenture Trustee all the rights, powers and trusts of the retiring Indenture
Trustee and shall duly assign, transfer and deliver to such successor Indenture
Trustee all property and money held by such retiring Indenture Trustee
hereunder.  Upon request of any such successor

65

--------------------------------------------------------------------------------

Indenture Trustee, the Issuer shall execute and deliver any and all instruments
for more fully and certainly vesting in and confirming to such successor
Indenture Trustee all such rights, powers and trusts.

(b)No successor Indenture Trustee shall accept its appointment unless at the
time of such acceptance such successor Indenture Trustee shall be qualified and
eligible under Sections 7.08 and 7.09.

(c)Notwithstanding the replacement of the Indenture Trustee, the obligations of
the Issuer pursuant to Section 7.07(a)(iii) and (c) and the Indenture Trustee's
protections under this Article VII shall continue for the benefit of the
retiring Indenture Trustee.

Section 7.12Merger, Conversion, Consolidation or Succession to Business of
Indenture Trustee.  Any corporation or national banking association into which
the Indenture Trustee may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or national banking
association resulting from any merger, conversion or consolidation to which the
Indenture Trustee shall be a party, or any corporation, bank, trust company or
national banking association succeeding to all or substantially all of the
corporate trust business of the Indenture Trustee, shall be the successor of the
Indenture Trustee hereunder if such corporation, bank, trust company or national
banking association shall be otherwise qualified and eligible under Section 7.08
and 7.09, without the execution or filing of any paper or any further act on the
part of any of the parties hereto.  The Indenture Trustee shall make available
to the Noteholders written notice of any such transaction.  In case any Notes
have been authenticated, but not delivered, by the Indenture Trustee then in
office, any successor by merger, conversion or consolidation to such
authenticating Indenture Trustee may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Indenture
Trustee had authenticated such Notes.

Section 7.13Co-trustees and Separate Indenture Trustees.  (a) At any time or
times, for the purpose of meeting the legal requirements of any jurisdiction in
which any of the Trust Estate may at the time be located, for enforcement
actions, and where a conflict of interest exists, the Indenture Trustee shall
have power to appoint and, upon the written request of the Indenture Trustee,
the Issuer shall for such purpose join with the Indenture Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint, one or more Persons approved by the Indenture Trustee
either to act as co-trustee, jointly with the Indenture Trustee, of all or any
part of the Trust Estate, or to act as separate trustee of any such property, in
either case with such powers as may be provided in the instrument of
appointment, and to vest in such Person or Persons in the capacity aforesaid,
any property, title, right or power deemed necessary or desirable, subject to
the other provisions of this Section 7.13.  If the Issuer does not join in such
appointment within 15 days after the receipt by it of a request so to do, or in
case an Event of Default has occurred and is continuing, the Indenture Trustee
alone shall have power to make such appointment.  Any Person so appointed shall
assume the obligations of the Indenture Trustee hereunder in full.  




66

--------------------------------------------------------------------------------

(b)Should any written instrument from the Issuer be required by any co-trustee
or separate trustee so appointed for more fully confirming to such co-trustee or
separate trustee such property, title, right or power, any and all such
instruments shall, on request, be executed, acknowledged and delivered by the
Issuer.

(c)Every co-trustee or separate trustee shall, to the extent permitted by law,
but to such extent only, be appointed subject to the following terms:

(i)The Notes shall be authenticated and delivered and all rights, powers, duties
and obligations hereunder with respect to the custody of securities, cash and
other personal property held by, or required to be deposited or pledged with,
the Indenture Trustee hereunder, shall be exercised solely by the Indenture
Trustee.

(ii)The rights, powers, duties and obligations hereby conferred or imposed upon
the Indenture Trustee with respect to any property covered by such appointment
shall be conferred or imposed upon and exercised or performed by the Indenture
Trustee and such co-trustee or separate trustee jointly, except to the extent
that under any law of any jurisdiction in which any particular act is to be
performed, the Indenture Trustee shall be incompetent or unqualified to perform
such act, in which event such rights, powers, duties and obligations shall be
exercised and performed solely by such co-trustee or separate trustee.

(iii)The Indenture Trustee at any time, by an instrument in writing executed by
it, may accept the resignation of, or remove, any co-trustee or separate trustee
appointed under this Section 7.13.  Upon the written request of the Indenture
Trustee, the Issuer shall join with the Indenture Trustee in the execution,
delivery and performance of all instruments and agreements necessary or proper
to effectuate such resignation or removal.  A successor to any co-trustee or
separate trustee so resigned or removed may be appointed in the manner provided
in this Section 7.13.

(iv)No co-trustee or separate trustee hereunder shall be financially or
otherwise liable by reason of any act or omission of the Indenture Trustee, or
any other such trustee hereunder, and the Indenture Trustee shall not be
financially or otherwise liable by reason of any act or omission of any
co-trustee or other such separate trustee hereunder.

(v)Any notice, request or other writing delivered to the Indenture Trustee shall
be deemed to have been delivered to each such co-trustee and separate trustee.

(vi)Any separate trustee or co-trustee may, at any time, constitute the
Indenture Trustee, its agent or attorney-in-fact, with full power and authority,
to the extent not prohibited by law, to do any lawful act under or with respect
to this Indenture on its behalf and in its name.  The Indenture Trustee shall
not be responsible for any action or inaction of any such separate trustee or
co-trustee.  

67

--------------------------------------------------------------------------------

The Indenture Trustee shall not have any responsibility or liability relating to
the appointment of any separate or co-trustee.  If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estate, properties, rights, remedies and trusts shall vest in and be
exercised by the Indenture Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.

Section 7.14Books and Records.  The Indenture Trustee agrees to provide to the
Noteholders the right during normal business hours upon two days' prior notice
in writing to inspect its books and records insofar as the books and records
relate to the functions and duties of the Indenture Trustee pursuant to this
Indenture.

Section 7.15Control.  Upon the Indenture Trustee being adequately indemnified in
writing to its satisfaction, the Majority Noteholders of the Controlling Class
shall have the right to direct the Indenture Trustee with respect to any action
or inaction by the Indenture Trustee hereunder, the exercise of any trust or
power conferred on the Indenture Trustee, or the conduct of any proceeding for
any remedy available to the Indenture Trustee with respect to the Notes or the
Trust Estate provided that:

(a)such direction shall not be in conflict with any rule of law or with this
Indenture or expose the Indenture Trustee to financial or other liability (for
which it has not been adequately indemnified) or be unduly prejudicial to the
Noteholders not approving such direction including, but not limited to and
without intending to narrow the scope of this limitation, direction to the
Indenture Trustee to act or omit to act, directly or indirectly, to amend,
hypothecate, subordinate, terminate or discharge any Lien benefiting the
Noteholders in the Trust Estate;

(b)the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction; and

(c)except as expressly provided otherwise herein (but only with the prior
consent of or at the direction of the Majority Noteholders of the Controlling
Class), the Indenture Trustee shall have the authority to take any enforcement
action which it reasonably deems to be necessary to enforce the provisions of
this Indenture.

Section 7.16Suits for Enforcement.  If an Event of Default of which a
Responsible Officer of the Indenture Trustee shall have actual knowledge, shall
occur and be continuing, the Indenture Trustee may, in its discretion and shall,
at the direction of the Majority Noteholders of the Controlling Class (provided
that the Indenture Trustee is adequately indemnified in writing to its
satisfaction), proceed to protect and enforce its rights and the rights of any
Noteholders under this Indenture by a suit, action or proceeding in equity or at
law or otherwise, whether for the specific performance of any covenant or
agreement contained in this Indenture or in aid of the execution of any power
granted in this Indenture or for the enforcement of any other legal, equitable
or other remedy as the Indenture Trustee, being advised by counsel, shall deem
most effectual to protect and enforce any of the rights of the Indenture Trustee
or any Noteholders, but in no event shall the Indenture Trustee be liable for
any failure to act in the absence of direction the Majority Noteholders of the
Controlling Class.

68

--------------------------------------------------------------------------------

Section 7.17Compliance with Applicable Anti-Terrorism and Anti-Money Laundering
Regulations.  In order to comply with laws, rules and regulations applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Indenture Trustee is required to obtain,
verify and record certain information relating to individuals and entities which
maintain a business relationship with Indenture Trustee.  Accordingly, each of
the parties agrees to provide to Indenture Trustee upon its request from time to
time such identifying information and documentation as may be available for such
party in order to enable Indenture Trustee to comply with applicable law.

Article VIII.
[Reserved]

Article IX.
Event of Default

Section 9.01Events of Default.  The occurrence of any of the following events
shall constitute an "Event of Default" hereunder:

(a)a default in the payment of any Note Interest (which, for the avoidance of
doubt, does not include Class B Deferred Interest) on a Payment Date, which
default shall not have been cured after three Business Days;

(b)a default in the payment of the Aggregate Outstanding Note Balance and any
Class B Deferred Interest at the Stated Maturity;

(c)either (A) a court having jurisdiction in respect of the Issuer enters a
decree or order for (1) relief in respect of the Issuer, all Managing Members or
all Project Companies under any Applicable Law relating to bankruptcy,
restructuring, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect; (2) appointment of a receiver, receiver and manager,
liquidator, examiner, assignee, custodian, trustee, sequestrator or similar
official of the Issuer, all Managing Members or all Project Companies; or (3)
the winding up or liquidation of the affairs of such Issuer and, in each case,
such decree or order shall remain unstayed or such writ or other process shall
not have been stayed or dismissed within sixty (60) days from entry thereof; or
(B) the Issuer, all Managing Members or all Project Companies, (1) commences a
voluntary case under any Applicable Law relating to bankruptcy, restructuring,
insolvency, receivership, winding-up, liquidation, reorganization, examination,
relief of debtors or other similar law now or hereafter in effect, or consents
to the entry of an order for relief in any involuntary case under any such law;
(2) consents to the appointment of or taking possession by a receiver, receiver
and manager, liquidator, examiner, assignee, custodian, trustee, sequestrator or
similar official of the Issuer, all Managing Members or all Project Companies or
for all or substantially all of the property and assets of the Issuer, all
Managing Members or all Project Companies; or (3) effects any general assignment
for the benefit of creditors, admits in writing its

69

--------------------------------------------------------------------------------

inability to pay its debts generally as they come due, voluntarily suspends
payment of its obligations or becomes insolvent;

(d)the failure of the Issuer to observe or perform in any material respect any
covenant or obligation of the Issuer set forth in this Indenture (other than the
failure to make any required payment with respect to the Notes), which has not
been cured within 30 days from the date of receipt by the Issuer of written
notice from the Indenture Trustee (to the extent a Responsible Officer of the
Indenture Trustee has received written notice or has actual knowledge thereof)
of such breach or default, or the failure of the Issuer to deposit into the
Collection Account all amounts held or received by the Issuer required to be
deposited therein within three (3) Business Days of the required deposit date;

(e)any representation, warranty or statement of the Issuer (other than
representations and warranties as to whether a Host Customer Solar Asset is an
Eligible Solar Asset) contained in the Transaction Documents or any report,
document or certificate delivered by the Issuer pursuant to the foregoing
agreements shall prove to be incorrect in any material respect as of the time
when the same shall have been made and, within 30 days after written notice
thereof shall have been given to the Indenture Trustee and the Issuer by the
Manager, the Indenture Trustee (to the extent a Responsible Officer of the
Indenture Trustee has received written notice or has actual knowledge thereof)
or by the Majority Noteholders of the Controlling Class, the circumstance or
condition in respect of which such representation, warranty or statement was
incorrect shall not have been eliminated or otherwise cured (which cure may be
effected by payment of an indemnity claim) or waived by the Indenture Trustee,
acting at the direction of the Majority Noteholders of the Controlling Class;

(f)the failure for any reason of the Indenture Trustee to have a first priority
perfected security interest in the Trust Estate in favor of the Indenture
Trustee (subject to Permitted Liens) which is not stayed, released or otherwise
cured within ten days of receipt of notice or knowledge thereof;

(g)the Issuer, any Project Company or any Managing Member becomes subject to
registration as an "investment company" under the 1940 Act;

(h)the Issuer, any Project Company or any Managing Member becomes taxable as an
association (or publicly traded partnership) that is taxable as a corporation
for U.S. federal or state income tax purposes;

(i)the failure by Financing Holdings, the Depositor or the Performance Guarantor
to pay the Liquidated Damages Amount for a Defective Solar Asset in accordance
with the related Contribution Agreement or Performance Guaranty as applicable;
or

(j)there shall remain in force, undischarged, unsatisfied, and unstayed for more
than 30 consecutive days, any final non-appealable judgment in the amount of
$100,000 or more against the Issuer not covered by insurance.

70

--------------------------------------------------------------------------------

In the case of any event described in the foregoing subparagraphs, after the
applicable grace period set forth in such subparagraphs, if any, the Indenture
Trustee shall give written notice to the Noteholders, the Manager, the
Transition Manager and the Issuer that an Event of Default has occurred as of
the date of such notice.  The Issuer is required to give the Indenture Trustee
written notice of the occurrence of any Event of Default promptly after actual
knowledge thereof.

Section 9.02Actions of Indenture Trustee.  If an Event of Default shall have
occurred and be continuing hereunder, the Indenture Trustee shall, at the
direction of the Super-Majority Noteholders of the Controlling Class, do one of
the following:

(a)declare the entire unpaid principal amount of the Notes, all interest accrued
and unpaid thereon and all other amounts payable under this Indenture and the
other Transaction Documents to be immediately due and payable;

(b)either on its own or through an agent, take possession of and sell the Trust
Estate pursuant to Section 9.15;

(c)institute proceedings for collection of amounts due on the Notes or under
this Indenture by automatic acceleration or otherwise, or if no such
acceleration or collection efforts have been made, or if such acceleration or
collection efforts have been made, but have been annulled or rescinded, the
Indenture Trustee may elect to take possession of the Trust Estate and collect
or cause the collection of the proceeds thereof and apply such proceeds in
accordance with the applicable provisions of this Indenture;

(d)enforce any judgment obtained and collect any amounts adjudged from the
Issuer;

(e)institute any proceedings for the complete or partial foreclosure of the Lien
created by the Indenture with respect to the Trust Estate; and

(f)protect the rights of the Indenture Trustee, the Noteholders and the Hedge
Counterparty by taking any appropriate action including exercising any remedy of
a secured party under the UCC or any other applicable law.

Notwithstanding the foregoing, upon the occurrence of an Event of Default of the
type described in clause (c) of the definition thereof, the entire Aggregate
Outstanding Note Balance, all interest accrued and unpaid thereon and all other
amounts payable under this Indenture and the other Transaction Documents shall
automatically become immediately due and payable.

Section 9.03Indenture Trustee May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, composition or other judicial proceeding relative to the Issuer or
any other obligor upon the Notes or the property of the Issuer or of such other
obligor or their creditors, the Indenture Trustee (irrespective of whether the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Indenture Trustee shall have made any
demand on the Issuer for the payment of overdue principal or any interest or
other amounts) shall, at the written direction of the Majority Noteholders of
the Controlling Class, by intervention in such proceeding or otherwise:

71

--------------------------------------------------------------------------------

(a)file and prove a claim for the whole amount owing and unpaid with respect to
the Notes issued hereunder and file such other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee, its agents and counsel) and of the
Noteholders allowed in such proceeding; and

(b)collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same;

and any receiver, assignee, trustee, liquidator, or sequestrator (or other
similar official) in any such proceeding is hereby authorized by each Noteholder
to make such payments to the Indenture Trustee and, in the event that the
Indenture Trustee shall consent to the making of such payments directly to the
Noteholders, to pay to the Indenture Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and counsel, and any other amounts due the Indenture Trustee
under Section 7.07.

Nothing herein contained shall be deemed to authorize the Indenture Trustee to
authorize and consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment, or composition affecting any of the
Notes or the rights of any Noteholder thereof, or to authorize the Indenture
Trustee to vote with respect to the claim of any Noteholder in any such
proceeding.

Section 9.04Indenture Trustee May Enforce Claim Without Possession of
Notes.  All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Indenture Trustee without the possession of any
of the Notes or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Indenture Trustee shall be brought in its
own name as trustee for the benefit of the Noteholders, and any recovery of
judgment shall be applied first, to the payment of the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee, its agents and
counsel and any other amounts due the Indenture Trustee under Section 7.07
(provided that, any indemnification by the Issuer under Section 7.07 shall be
paid only in the priority set forth in Section 5.05) and second, for the ratable
benefit of the Noteholders for all amounts due to such Noteholders.

Section 9.05Knowledge of Indenture Trustee.  Any references herein to the
knowledge, discovery or learning of the Indenture Trustee shall mean and refer
to actual knowledge of a Responsible Officer of the Indenture Trustee.

Section 9.06Limitation on Suits.  No Holder of any Note shall have any right to
institute any Proceeding, judicial or otherwise, with respect to this Indenture,
or for the appointment of a receiver or trustee, or for any other remedy
hereunder unless:

(a)such Holder has previously given written notice to the Indenture Trustee of a
continuing Event of Default;




72

--------------------------------------------------------------------------------

(b)the Majority Noteholders of the Controlling Class shall have made written
request to the Indenture Trustee to institute Proceedings with respect to such
Event of Default in its own name as Indenture Trustee hereunder;

(c)such Holder or Holders have offered to the Indenture Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;

(d)the Indenture Trustee for 30 days after its receipt of such notice, request
and offer of security or indemnity has failed to institute any such Proceedings;
and

(e)no direction inconsistent with such written request has been given to the
Indenture Trustee during such 30-day period by the Majority Noteholders of the
Controlling Class; it being understood and intended that no one or more Holders
of Notes shall have any right in any manner whatever by virtue of, or by
availing of, any provision of this Indenture to affect, disturb or prejudice the
rights of any other Holders of Notes, or to obtain or to seek to obtain priority
or preference over any other Holders or to enforce any right under this
Indenture, except in the manner herein provided.

Section 9.07Unconditional Right of Noteholders to Receive Principal and
Interest.  The Holders of the Notes shall have the right, which is absolute and
unconditional, subject to the express terms of this Indenture, to receive
payment of principal and interest on such Notes, subject to the respective
relative priorities provided for in this Indenture, as such principal and
interest becomes due and payable from the Trust Estate and to institute
Proceedings for the enforcement of any such payment, and such right shall not be
impaired except as expressly permitted herein without the consent of such
Holders.

Section 9.08Restoration of Rights and Remedies.  If the Indenture Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Indenture Trustee or to such
Noteholder, then, and in every case, the Issuer, the Indenture Trustee and the
Noteholders shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Indenture Trustee and the Noteholders shall
continue as though no such Proceeding had been instituted.

Section 9.09Rights and Remedies Cumulative.  Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Notes in Section 2.09, no right or remedy herein conferred upon or reserved to
the Indenture Trustee or to the Noteholders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

Section 9.10Delay or Omission; Not Waiver.  No delay or omission of the
Indenture Trustee or of any Holder of any Note to exercise any right or remedy
accruing upon any Event of

73

--------------------------------------------------------------------------------

Default shall impair any such right or remedy or constitute a waiver of any such
Event of Default or any acquiescence therein.  Every right and remedy given by
this Article IX or by law to the Indenture Trustee or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Indenture Trustee or by the Noteholders, as the case may be.

Section 9.11Control by Noteholders.  The Majority Noteholders of the Controlling
Class shall have the right to direct the time, method and place of conducting
any Proceeding for any remedy available to the Indenture Trustee or exercising
any trust or power conferred on the Indenture Trustee; provided that:

(a)such direction shall not be in conflict with any rule of law or with this
Indenture including, without limitation, any provision hereof which expressly
provides for approval by a greater percentage of the aggregate principal amount
of all Outstanding Notes;

(b)the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction; provided,
however, that, subject to Section 7.01, the Indenture Trustee need not take any
action which a Responsible Officer or Officers of the Indenture Trustee in good
faith determines might involve it in personal liability (unless the Indenture
Trustee is furnished with the reasonable indemnity referred to in
Section 9.11(c)); and

(c)the Indenture Trustee has been furnished reasonable indemnity against costs,
expenses and liabilities which it might incur in connection therewith.

Section 9.12Waiver of Certain Events by Less Than All Noteholders.  The
Super-Majority Noteholders of the Controlling Class may, on behalf of the
Holders of all the Notes, waive any past Default, Event of Default or Manager
Termination Event, and its consequences, except:

(a)a Default in the payment of the principal of or interest on any Note, or a
Default caused by the Issuer becoming  subject to registration as an "investment
company" under the 1940 Act, or

(b)with respect to a covenant or provision hereof which under Article X cannot
be modified or amended without the consent of the Holder of each Outstanding
Note affected.

Upon any such waiver, such Default, Event of Default or Manager Termination
Event shall cease to exist, and any Default, Event of Default or Manager
Termination Event or other consequence arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default, Event of Default or Manager Termination
Event or impair any right consequent thereon.

Section 9.13Undertaking for Costs.  All parties to this Indenture agree, and
each Noteholder and each Note Owner by its acceptance of a Note, shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Indenture Trustee for any action taken, suffered or omitted

74

--------------------------------------------------------------------------------

by it as Indenture Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys' fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 9.13 shall not apply to any suit instituted by the
Indenture Trustee or to any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note on or
after the Stated Maturity expressed in such Note.

Section 9.14Waiver of Stay or Extension Laws.  The Issuer covenants (to the
extent that it may lawfully do so) that it will not, at any time, insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Indenture
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

Section 9.15Sale of Trust Estate.  (a) The power to effect any sale of any
portion of the Trust Estate pursuant to this Article IX shall not be exhausted
by any one or more sales as to any portion of the Trust Estate remaining unsold,
but shall continue unimpaired until the entire Trust Estate securing the Notes
shall have been sold or all amounts payable on the Notes and under this
Indenture with respect thereto shall have been paid.  The Indenture Trustee,
acting on its own or through an agent, may from time to time postpone any sale
by public announcement made at the time and place of such sale.

(b)The Indenture Trustee shall not, in any private sale, sell to a third party
the Trust Estate, or any portion thereof unless the Majority Noteholders of the
Controlling Class direct the Indenture Trustee, in writing, to make such sale
unless the proceeds of such sale or liquidation are sufficient to discharge in
full the amounts then due and unpaid upon the Notes for principal and accrued
interest and the fees and all other amounts required to be paid pursuant the
Priority of Payments; provided, that in the event the proceeds of such sale or
liquidation of the entire Trust Estate are insufficient to discharge in full the
amounts then due and unpaid upon the Notes for principal and accrued interest
and the fees and all other amounts required to be paid pursuant to the Priority
of Payments, the Indenture Trustee, at the expense of the Issuer, shall obtain
and provide an independent third party valuation of the Trust Estate
demonstrating that the fair market value of the Trust Estate is not greater than
the price for which such the Trust Estate is being sold or liquidated; provided,
further; that if such fair market valuation cannot be provided by an independent
third party valuation agent within ninety (90) days of determining the sale or
liquidation price with a willing buyer, then such sale or liquidation may
proceed with the sole consent and direction of the Indenture Trustee acting the
direction of the Majority Noteholders of the Controlling Class.  Notwithstanding
the foregoing, prior to the consummation of any sale of the Trust Estate (either
private or public), the Indenture Trustee shall first offer the Class B
Noteholder the opportunity to purchase the Trust Estate for a purchase price
equal to the greater of (x) the fair market value of the Trust Estate and (y)
the aggregate outstanding note balance of the Class A Notes, plus accrued
interest thereon and fees owed thereto (such right, the “Right of First
Refusal”).  If the Class B Noteholder does not

75

--------------------------------------------------------------------------------

exercise its Right of First Refusal within two Business Days of receipt thereof,
then the Indenture Trustee shall sell the Trust Estate as otherwise set forth in
this Section 9.15; provided, further, that if the Class B Noteholder does not
exercise its Right of First Refusal and the Indenture Trustee elects to sell the
Trust Estate in a private sale to a third party, then prior to the sale thereof,
the Indenture Trustee shall offer the Class B Noteholder the opportunity to
purchase the Trust Estate for the purchase price being offered by such third
party, and the Class B Noteholder shall have two Business Days to accept such
offer.

(c)The Indenture Trustee, or any Noteholder may bid for and acquire any portion
of the Trust Estate in connection with a public or private sale thereof, and in
lieu of paying cash therefor, any Noteholder may make settlement for the
purchase price by crediting against amounts owing on the Notes of such Holder or
other amounts owing to such Holder secured by this Indenture, that portion of
the net proceeds of such sale to which such Holder would be entitled, after
deducting the reasonable costs, charges and expenses incurred by the Indenture
Trustee or the Noteholders in connection with such sale.  The Notes need not be
produced in order to complete any such sale, or in order for the net proceeds of
such sale to be credited against the Notes.  The Indenture Trustee or the
Noteholders may hold, lease, operate, manage or otherwise deal with any property
so acquired in any manner permitted by law.

(d)The Indenture Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Trust Estate in
connection with a sale thereof.  In addition, the Indenture Trustee is hereby
irrevocably appointed the agent and attorney-in-fact of the Issuer to transfer
and convey its interest in any portion of the Trust Estate in connection with a
sale thereof, and to take all action necessary to effect such sale.  No
purchaser or transferee at such a sale shall be bound to ascertain the Indenture
Trustee's authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.

(e)The method, manner, time, place and terms of any sale of all or any portion
of the Trust Estate shall be commercially reasonable.

(f)This Section 9.15 is subject to Section 7.01(i).  

Section 9.16Action on Notes.  The Indenture Trustee's right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking, obtaining or application of any other relief under or with respect to
this Indenture.  Neither the Lien of this Indenture nor any rights or remedies
of the Indenture Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Indenture Trustee against the Issuer or by the levy of any
execution under such judgment upon any portion of the Trust Estate or upon any
of the assets of the Issuer.




76

--------------------------------------------------------------------------------

Article X.
Supplemental Indentures

Section 10.01[Reserved].  

Section 10.02Supplemental Indentures with Consent of Noteholders.  With the
prior written consent of each Noteholder affected thereby and receipt by the
Indenture Trustee of a Tax Opinion, the Issuer and the Indenture Trustee, when
authorized and directed by an Issuer Order, at any time and from time to time,
may enter into an amendment or a supplemental indenture for the purpose of
adding any provisions to, or changing in any manner or eliminating any of the
provisions of, this Indenture or of modifying in any manner the rights of the
Noteholders under this Indenture for the following purposes:

(i)to change the Stated Maturity of the principal of any Note, or the due date
of any payment of interest on any Note, or reduce the principal amount thereof,
or the interest rate thereon, change the place of payment where, or the coin or
currency in which any Note or any interest thereon is payable, or impair the
right to institute suit for the enforcement of the payment of interest due on
any Note on or after the due date thereof or for the enforcement of the payment
of the entire remaining unpaid principal amount of any Note on or after the
Stated Maturity thereof or change any provision of Article VI regarding the
amounts payable upon any Voluntary Prepayment of the Notes;

(ii)to reduce the percentage of the Outstanding Note Balance of any Class of
Notes, the consent of the Noteholders of which is required to approve any such
supplemental indenture; or the consent of the Noteholders of which is required
for any waiver of compliance with provisions of this Indenture or Events of
Default or Manager Termination Events under this Indenture or under the
Management Agreement and their consequences provided for in this Indenture or
for any other purpose hereunder;

(iii)to modify any of the provisions of this Section 10.02;

(iv)to modify or alter the provisions of the proviso to the definition of the
term "Outstanding"; or

(v)to permit the creation of any other Lien with respect to any part of the
Trust Estate or terminate the Lien of this Indenture on any property at any time
subject hereto or, except with respect to any action which would not have a
material adverse effect on any Noteholder (as evidenced by an Opinion of Counsel
to such effect), deprive the Noteholder of the security afforded by the Lien of
this Indenture;

provided, that the Indenture Trustee shall not enter into any such amendment or
supplemental indenture which would have a material adverse effect on the Hedge
Counterparty without the prior written consent of the Hedge Counterparty and the
Indenture Trustee shall be entitled to receive

77

--------------------------------------------------------------------------------

and rely on an Officer's Certificate of the Issuer and the Manager as to whether
the proposed amendment or supplemental indenture will materially and adversely
affect the Hedge Counterparty.

(b)With the prior written consent of the Majority Noteholders of the Controlling
Class, and receipt by the Indenture Trustee of a Tax Opinion, the Issuer and the
Indenture Trustee, when authorized and directed by an Issuer Order, at any time
and from time to time, may enter into one or more amendments or indentures
supplemental hereto, in form and substance satisfactory to the Indenture Trustee
(acting at the direction of the Majority Noteholders of the Controlling Class)
for the purpose of modifying, eliminating or adding to the provisions of this
Indenture; provided, that such supplemental indentures shall not have any of the
effects described in paragraphs (i) through (v) of Section 10.02(a)

(c)Promptly after the execution by the Issuer and the Indenture Trustee of any
amendment or supplemental indenture pursuant to this Section 10.02, the
Indenture Trustee shall make available to the Noteholders a copy of such
supplemental indenture.  Any failure of the Indenture Trustee to mail such copy
shall not, however, in any way impair or affect the validity of any such
supplemental indenture.

(d)Whenever the Issuer or the Indenture Trustee solicits a consent to any
amendment or supplement to the Indenture, the Issuer shall fix a record date in
advance of the solicitation of such consent for the purpose of determining the
Noteholders entitled to consent to such amendment or supplement.  Only those
Noteholders at such record date shall be entitled to consent to such amendment
or supplement whether or not such Noteholders continue to be Holders after such
record date.

Section 10.03Execution of Amendments and Supplemental Indentures.  In executing,
or accepting the additional trusts created by, any amendment or supplemental
indenture permitted by this Article X or the modifications thereby of the trusts
created by this Indenture, the Indenture Trustee shall be entitled to receive,
and (subject to Section 7.01) shall be fully protected in relying upon, an
Opinion of Counsel (i) stating that the execution of such supplemental indenture
is authorized or permitted by this Indenture and (ii) in accordance with Section
3.06.  The Indenture Trustee may, but shall not be obligated to, enter into any
such supplemental indenture which affects the Indenture Trustee's own rights,
duties or immunities under this Indenture or otherwise.

Section 10.04Effect of Amendments and Supplemental Indentures.  Upon the
execution of any amendment or supplemental indenture under this Article X, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes which have theretofore been or thereafter are authenticated and
delivered hereunder shall be bound thereby.

Section 10.05Reference in Notes to Amendments and Supplemental
Indentures.  Notes authenticated and delivered after the execution of any
amendment or supplemental indenture pursuant to this Article X may, and if
required by the Issuer shall, bear a notation as to any matter provided for in
such supplemental indenture.  If the Issuer shall so determine, new Notes so
modified as to conform to any such supplemental indenture may be prepared and
executed by the

78

--------------------------------------------------------------------------------

Issuer and authenticated and delivered by the Indenture Trustee in exchange for
Outstanding Notes.

Section 10.06Indenture Trustee to Act on Instructions.  Notwithstanding any
provision herein to the contrary (other than Section 10.02), in the event the
Indenture Trustee is uncertain as to the intention or application of any
provision of this Indenture or any other agreement to which it is a party, or
such intention or application is ambiguous as to its purpose or application, or
is, or appears to be, in conflict with any other applicable provision thereof,
or if this Indenture or any other agreement to which it is a party permits or
does not prohibit any determination by the Indenture Trustee, or is silent or
incomplete as to the course of action which the Indenture Trustee is required or
is permitted or may be permitted to take with respect to a particular set of
facts or circumstances, the Indenture Trustee shall, at the expense of the
Issuer, be entitled to request and rely upon the following: (a) written
instructions of the Issuer directing the Indenture Trustee to take certain
actions or refrain from taking certain actions, which written instructions shall
contain a certification that the taking of such actions or refraining from
taking certain actions is in the best interest of the Noteholders
and  (b)  prior written consent of the Majority Noteholders of the Controlling
Class.  In such case, the Indenture Trustee shall have no liability to the
Issuer or the Noteholders for, and the Issuer shall hold harmless the Indenture
Trustee from, any liability, costs or expenses arising from or relating to any
action taken by the Indenture Trustee acting upon such instructions, and the
Indenture Trustee shall have no responsibility to the Noteholders with respect
to any such liability, costs or expenses.

Section 10.07Option to Tranche.  The Noteholders shall have the option to
tranche a Class of Notes to the extent Outstanding at any time, provided that
the exercise of such option shall not have an adverse effect on the Issuer, the
Notes or any other Noteholder.  Upon the exercise of such option, the Issuer and
Vivint Solar Provider shall cooperate with such Noteholders and any intended
Transferee thereof, as may be reasonably requested by such Noteholders, to
effect the exercise of such option and the issuance of replacement Notes in
accordance with Section 2.08, including the issuance of replacement Notes in
fully registered, book-entry form, replacement Notes that bear interest at a
rate separate and apart from the then current weighted average Note Rate on the
Notes, or replacement Notes having terms as may be reasonably requested by such
Noteholders; provided, that all costs and expenses relating to such exercise and
replacement shall be borne by such Noteholders.

Article XI.
[Reserved]

Article XII.
Miscellaneous

Section 12.01Compliance Certificates and Opinions; Furnishing of
Information.  Upon any application or request by the Issuer to the Indenture
Trustee to take any action under any provision of this Indenture (except with
respect to ordinary course actions under this Indenture and except as otherwise
specifically provided in this Indenture), the Issuer, at the request of the
Indenture Trustee, shall furnish to the Indenture Trustee a certificate stating
that all conditions

79

--------------------------------------------------------------------------------

precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with and an Opinion of Counsel stating that, in the
opinion of such counsel, all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of certificates and Opinions of Counsel are specifically
required by any provision of this Indenture relating to such particular
application or request, no additional certificate or Opinion of Counsel need be
furnished.

Section 12.02Form of Documents Delivered to Indenture Trustee.  If several
matters are required to be certified by, or covered by an opinion of, any
specified Person, it is not necessary that all such matters be certified by, or
covered by the opinion of, only one such Person, or that they be so certified or
covered by only one document, but one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to other
matters, and any such Person may certify or give an opinion as to such matters
in one or several documents.

(a)Any certificate or opinion of an Authorized Officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by outside counsel, unless such Authorized Officer knows, or
in the exercise of reasonable care should know, that the certificate or opinion
or representations with respect to the matters upon which his certificate or
opinion is based are erroneous.  Any such certificate or opinion or any Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of any
relevant Person, stating that the information with respect to such factual
matters is in the possession of such Person, unless such officer or counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous.  Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel's opinion and shall include a statement to the effect that such counsel
believes that such counsel and the Indenture Trustee may reasonably rely upon
the opinion of such other counsel.

(b)Where any Person is required to make, give or execute two or more
applications, requests, consents, notices, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

(c)Wherever in this Indenture, in connection with any application or certificate
or report to the Indenture Trustee, it is provided that the Issuer or the
Manager shall deliver any document as a condition of the granting of such
application, or as evidence of the Issuer's or the Manager's compliance with any
term hereof, it is intended that the truth and accuracy, at the time of the
granting of such application or at the effective date of such notice or report
(as the case may be), of the facts and opinions stated in such document shall in
such case be conditions precedent to the right of the Issuer to have such
application granted or to the sufficiency of such notice or report.  The
foregoing shall not, however, be construed to affect the Indenture Trustee's
right to rely upon the truth and accuracy of any statement or opinion contained
in any such document as provided in Section 7.01(b)(ii).




80

--------------------------------------------------------------------------------

(d)Wherever in this Indenture it is provided that the absence of the occurrence
and continuation of a Default, an Event of Default or a Manager Termination
Event is a condition precedent to the taking of any action by the Indenture
Trustee at the request or direction of the Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer's or the
Indenture Trustee's right to make such request or direction, the Indenture
Trustee shall be protected in acting in accordance with such request or
direction if a Responsible Officer of the Indenture Trustee does not have actual
knowledge of the occurrence and continuation of such Default, Event of Default
or Manager Termination Event.

Section 12.03Acts of Noteholders.  (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Noteholders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by an agent duly appointed in writing; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Indenture Trustee, and, where it is hereby
expressly required, to the Issuer.  Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the "Act" of the Noteholders signing such instrument or instruments.  Proof
of execution of any such instrument or of a writing appointing any such agent
shall be sufficient for any purpose of this Indenture and (subject to
Section 7.01) conclusive in favor of the Indenture Trustee and the Issuer, if
made in the manner provided in this Section 12.03.

(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Whenever such execution
is by an officer of a corporation or a member of a limited liability company or
a partnership on behalf of such corporation, limited liability company or
partnership, such certificate or affidavit shall also constitute sufficient
proof of his authority.

(c)The ownership of Notes shall be proved by the Note Register.

(d)Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder of every Note
issued upon the registration or transfer thereof or in exchange therefor or in
lieu thereof, with respect to anything done, omitted or suffered to be done by
the Indenture Trustee or the Issuer in reliance thereon, whether or not notation
of such action is made upon such Notes.

Section 12.04Notices, Etc.  Any request, demand, authorization, direction,
notice, consent, waiver or act of Noteholders or other documents provided or
permitted by this Indenture to be made upon, given or furnished to, or filed
with:

(a)the Indenture Trustee by any Noteholder or by the Issuer, shall be in writing
and shall be delivered personally or mailed by first-class registered or
certified mail, postage prepaid, or by telephonic facsimile transmission and
overnight delivery service,

81

--------------------------------------------------------------------------------

postage prepaid, and received by, a Responsible Officer of the Indenture Trustee
at its Corporate Trust Office listed below; or

(b)any other Person shall be in writing and shall be delivered personally or by
electronic or telephonic facsimile transmission and prepaid overnight delivery
service at the address listed below or at any other address subsequently
furnished in writing to the Indenture Trustee by the applicable Person.

To the Indenture Trustee:

Wells Fargo Bank, National Association

600 S. 4th Street

MAC N9300-061

Minneapolis, MN 55479

Attention: Corporate Trust Services – Asset Backed

Administration

Phone: (612) 667-8058

Fax: (612) 667-3464

 

To the Issuer:

Vivint Solar Financing IV, LLC

c/o Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, Utah 84043

Attention:  Thomas Plagemann

Email:  thomas.plagemann@vivintsolar.com

 

 

with a copy to:

Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, Utah 84043]

Attention:  Vivint Solar Legal Department

Email:  solarlegal@vivintsolar.com

 

 

In addition, upon the written request of any beneficial owner of a Note, the
Indenture Trustee shall provide to such beneficial owner copies of such notices,
reports or other information delivered, in one or more of the means requested,
by the Indenture Trustee hereunder to other Persons as such beneficial owner may
reasonably request.

Section 12.05Notices and Reports to Noteholders; Waiver of Notices.  Where this
Indenture provides for notice to Noteholders of any event or the mailing of any
report to the Noteholders, such notice or report shall be written and shall be
sufficiently given (unless otherwise herein expressly provided) if mailed,
first-class, postage-prepaid, to each Noteholder affected by such event or to
whom such report is required to be mailed or sent via electronic mail, at the
address or electronic mail address of such Noteholder as it appears on the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice or the mailing of such
report.  In any case where a notice or report to Noteholders is mailed in the
manner provided above, neither the failure to mail such notice or report, nor
any defect in any notice or report so mailed, to any particular Noteholder shall
affect the sufficiency of such notice or report with respect to other
Noteholders, and any notice or report which is mailed in the manner herein
provided shall be conclusively presumed to have been duly given or provided.

82

--------------------------------------------------------------------------------

(a)Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such
notice.  Waivers of notice by Noteholders shall be filed with the Indenture
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.

(b)If, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Indenture Trustee shall be deemed to be a
sufficient giving of such notice.

(c)The Indenture Trustee shall promptly upon written request furnish to each
Noteholder each Semi-Annual Manager Report and, unless directed to do so under
any other provision of this Indenture or any other Transaction Document in which
case no request shall be necessary), a copy of all reports, financial statements
and notices received by the Indenture Trustee pursuant to this Indenture and the
other Transaction Documents, but only with the use of a password provided by the
Indenture Trustee; provided, however, the Indenture Trustee shall have no
obligation to provide such information described in this Section 12.05 until it
has received the requisite information from the Issuer or the Manager.  The
Indenture Trustee will make no representation or warranties as to the accuracy
or completeness of such documents and will assume no responsibility
therefor.  The Indenture Trustee's internet website will initially be located at
www.CTSLink.com or at such other address as the Indenture Trustee shall notify
the parties to the Indenture from time to time.  In connection with providing
access to the Indenture Trustee's website, the Indenture Trustee may require
registration and the acceptance of a disclaimer.  The Trustee shall not be
liable for the dissemination of information in accordance with this Indenture.

Section 12.06Rules by Indenture Trustee.  The Indenture Trustee may make
reasonable rules for any meeting of Noteholders.

Section 12.07Issuer Obligation.  Each of the Indenture Trustee and each
Noteholder accepts that the enforceability against the Issuer under this
Indenture and under the Notes shall be limited to the assets of the Issuer,
whether tangible or intangible, real or person (including the Trust Estate) and
the proceeds thereof.  No recourse may be taken, directly or indirectly, against
(a) any member, manager, officer, employee, trustee, agent or director of the
Issuer or of any predecessor of the Issuer, (b) any member, manager,
beneficiary, officer, employee, trustee, agent, director or successor or assign
of a holder of a member or limited liability company interest in the Issuer, or
(c) any incorporator, subscriber to capital stock, stockholder, officer,
director, employee or agent of the Indenture Trustee or any predecessor or
successor thereof, with respect to the Issuer's obligations with respect to the
Notes or any of the statements, representations, covenants, warranties or
obligations of the Issuer under this Indenture or any Note or other writing
delivered in connection herewith or therewith.

Section 12.08Enforcement of Benefits.  The Indenture Trustee for the benefit of
the Noteholders shall be entitled to enforce and, at the written direction of
and with indemnity by the Super-Majority Noteholders of the Controlling Class,
the Indenture Trustee shall enforce the

83

--------------------------------------------------------------------------------

covenants and agreements of the Manager contained in the Management Agreement,
the Transition Manager contained in the Manager Transition Agreement, the
Custodian contained in the Custodial Agreement, the Depositor contained in the
Depositor Contribution Agreement, Financing Holdings contained in the Holdings
Contribution Agreement, the Performance Guaranty contained in the Performance
Guaranty and each other Transaction Document.

Section 12.09Effect of Headings and Table of Contents.  The Section and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

Section 12.10Successors and Assigns.  All covenants and agreements in this
Indenture by the Issuer and the Indenture Trustee shall bind their respective
successors and assigns, whether so expressed or not.

Section 12.11Separability.  If any provision in this Indenture or in the Notes
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Indenture, a provision as similar in its terms and purpose to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.

Section 12.12Benefits of Indenture.  Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the parties hereto
and their successors hereunder, any separate trustee or co-trustee appointed
under Section 7.13 and the Noteholders, any benefit or any legal or equitable
right, remedy or claim under this Indenture.

Section 12.13Legal Holidays.  If the date of any Payment Date or any other date
on which principal of or interest on any Note is proposed to be paid or any date
on which mailing of notices by the Indenture Trustee to any Person is required
pursuant to any provision of this Indenture, shall not be a Business Day, then
(notwithstanding any other provision of the Notes or this Indenture) payment or
mailing of such notice need not be made on such date, but may be made or mailed
on the next succeeding Business Day with the same force and effect as if made or
mailed on the nominal date of any such Payment Date or other date for the
payment of principal of or interest on any Note, or as if mailed on the nominal
date of such mailing, as the case may be, and in the case of payments, no
interest shall accrue for the period from and after any such nominal date,
provided such payment is made in full on such next succeeding Business Day.

Section 12.14Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)This Indenture and each Note shall be construed in accordance with and
governed by the substantive laws of the State of New York (including New York
General Obligations Laws §§ 5-1401 and 5-1402, but otherwise without regard to
conflicts of law provisions thereof, except with regard to the UCC) applicable
to agreements made and to be performed therein.




84

--------------------------------------------------------------------------------

(b)The Parties hereto agree to the non-exclusive jurisdiction of the state and
federal courts in New York.

(c)TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO AND EACH
NOTEHOLDER BY ACCEPTANCE OF A NOTE IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY
IN ANY ACTION PROCEEDING OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS INDENTURE, ANY OTHER DOCUMENT IN CONNECTION HEREWITH OR
ANY MATTER ARISING HEREUNDER OR THEREUNDER.

Section 12.15Counterparts.  This Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same
agreement.  Delivery of an executed counterpart of this Indenture by facsimile
or other electronic transmission (i.e., "pdf" or "tif") shall be effective
delivery of a manually executed counterpart hereof and deemed an original.

Section 12.16Recording of Indenture.  If this Indenture is subject to recording
in any appropriate public recording offices, the Issuer shall effect such
recording at its expense in compliance with an Opinion of Counsel to the effect
that such recording is necessary either for the protection of the Noteholders or
any other person secured hereunder or for the enforcement of any right or remedy
granted to the Indenture Trustee under this Indenture or any other Transaction
Document.

Section 12.17Further Assurances.  The Issuer agrees to do and perform, from time
to time, any and all acts and to execute any and all further instruments
required or reasonably requested by the Indenture Trustee to effect more fully
the purposes of this Indenture, including, without limitation, the execution of
any financing statements or continuation statements relating to the Trust Estate
for filing under the provisions of the UCC of any applicable jurisdiction.

Section 12.18No Bankruptcy Petition Against the Issuer.  The Indenture Trustee
agrees (and each Noteholder by its acceptance of the Notes shall be deemed to
agree) that, prior to the date that is one year and one day after the payment in
full of all amounts payable with respect to the Notes, it will not institute
against the Issuer, or join any other Person in instituting against the Issuer,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under the laws of the United States or any
State of the United States.  This Section 12.18 shall survive the termination of
this Indenture.

Section 12.19[Reserved].  

Section 12.20Liquidated Damages Demands.  The Indenture Trustee will promptly
notify the Issuer, the Manager and the Depositor of any demand by a Noteholder
(or a beneficial owner thereof) made in writing to a Responsible Officer of the
Indenture Trustee that the Depositor pay Liquidated Damages Amounts in respect
of a Defective Solar Asset, whether on account of a breach of representation or
warranty or otherwise.  Other than forwarding Noteholder demands in accordance
with this Section 12.20, the Indenture Trustee shall have no responsibility for
compliance by the Issuer, the Manager or the Depositor with any reporting
requirements under

85

--------------------------------------------------------------------------------

federal securities laws with respect to breaches of representations and
warranties and shall not be required to determine whether or not such a breach
has occurred or is material.

Section 12.21[Reserved].

Section 12.22Tax Treatment Disclosure.  Any person (and each employee,
representative, or other agent of such person) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to such person relating to such tax treatment and
tax structure.

Section 12.23Multiple Roles.  The parties expressly acknowledge and consent to
Wells Fargo Bank, National Association, acting in the multiple roles of
Indenture Trustee, the Transition Manager and the Custodian.  Wells Fargo Bank,
National Association may, in such capacities, discharge its separate functions
fully, without hindrance or regard to conflict of interest principles, or other
breach of duties to the extent that any such conflict or breach arises from the
performance by Wells Fargo Bank, National Association of express duties set
forth in this Indenture in any of such capacities, all of which defenses, claims
or assertions are hereby expressly waived by the other parties hereto except in
the case of negligence (other than errors in judgment), bad faith or willful
misconduct by Wells Fargo Bank, National Association.

Section 12.24PATRIOT Act.  The parties hereto acknowledge that in accordance
with the Customer Identification Program (CIP) requirements established under
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56
(signed into law October 26, 2001) and its implementing regulations
(collectively, the Patriot Act), the Indenture Trustee in order to help fight
the funding of terrorism and money laundering, is required to obtain, verify,
and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Indenture Trustee.  Each
party hereby agrees that it shall provide the Indenture Trustee with such
information as the Indenture Trustee may request from time to time in order to
comply with any applicable requirements of the Patriot Act.

Article XIII.
Termination

Section 13.01Termination of Indenture.  This Indenture shall terminate on or
after the Termination Date upon the payment to the Noteholders and the Indenture
Trustee of all amounts required to be paid to them pursuant to this Indenture,
and the conveyance and transfer of all right, title and interest in and to the
property and funds in the Trust Estate to the Issuer.  The Manager shall
promptly notify the Indenture Trustee in writing of any prospective termination
pursuant to this Article XIII.

(a)Notice of any prospective termination, specifying the Payment Date for
payment of the final payment and requesting the surrender of the Notes for
cancellation, shall be given promptly by the Indenture Trustee by letter to the
Noteholders as of the applicable Record Date upon the Indenture Trustee
receiving written notice of such event

86

--------------------------------------------------------------------------------

from the Issuer or the Manager.  The Issuer or the Manager shall give such
notice to the Indenture Trustee not later than the 5th day of the month of the
final Payment Date stating (i) the Payment Date upon which final payment of the
Notes shall be made, (ii) the amount of any such final payment, and (iii) the
location for presentation and surrender of the Notes.  Surrender of the Notes
that are Definitive Notes shall be a condition of payment of such final payment.

[Signature Page Follows]

 

87

--------------------------------------------------------------------------------

 

In Witness Whereof, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed as of the day and year first above written.

Vivint Solar Financing IV, LLC, as Issuer

 

By

Name:  

Title:

 

Wells Fargo Bank, National Association, as
Indenture Trustee

 

By

Name:

Title:

 

 

 

 

Agreed and Acknowledged:

 

Vivint Solar Provider, LLC,
as Manager

 

By

Name:  

Title:  

 

88

--------------------------------------------------------------------------------

 

Schedule I

Schedule of Solar Assets

[See attached]

I-1

--------------------------------------------------------------------------------

 

Schedule II

Scheduled Host Customer Payments and Scheduled Hedged SREC Payments

[See attached]

 

 

II-1

--------------------------------------------------------------------------------

 

Schedule III

Scheduled Outstanding Note Balance

Payment Date

Class A

Scheduled Outstanding Note Balance

Class B

Scheduled Outstanding Note Balance

Closing Date

$296,000,000

$49,000,000

August 2018

$295,850,000

$49,000,000

February 2019

$295,700,000

$49,000,000

August 2019

$295,550,000

$49,000,000

February 2020

$295,400,000

$49,000,000

August 2020

$295,300,000

$49,000,000

February 2021

$295,100,000

$49,000,000

August 2021

$294,100,000

$49,000,000

February 2022

$292,100,000

$49,000,000

August 2022

$290,100,000

$49,000,000

February 2023

$288,100,000

$49,000,000

August 2023

$286,100,000

$49,000,000

February 2024

$0

$0

 

 

 

 

 

III-1

--------------------------------------------------------------------------------

 

Schedule IV

Scheduled Tax Equity Investor Distributions

 

Tax Equity

Year

Investor Distributions

2018

$12,589,592

2019

$21,868,815

2020

$22,190,493

2021

$14,880,171

2022

$5,335,374

2023

$4,674,061

2024

$4,721,537

2025

$4,770,083

2026

$4,819,720

2027

$4,870,469

2028

$4,922,351

2029

$4,975,388

2030

$5,044,159

2031

$5,106,254

2032

$5,165,219

2033

$5,205,428

2034

$4,157,145

2035

$2,054,305

2036

$130,461

2037

$140

2038

$14

2039

$0

Total

$137,481,179

 

 

 

IV-1

--------------------------------------------------------------------------------

 

Schedule V

Supplemental Reserve Account Deposit Amounts

 

Supplemental Reserve Account Deposit

 

Amount

Closing Date

$14,000,000

August 2018

$1,250,000

February 2019

$1,100,000

August 2019

$1,550,000

February 2020

$2,555,000

August 2020

$1,250,000

February 2021

$1,250,000

August 2021

$1,500,000

February 2022

$0

 

V-1

--------------------------------------------------------------------------------

 

Exhibit A-1

Form of Class A Note

Note Number:  [__]

[For Global Notes, add the following:

Unless this Global Note is presented by an authorized representative of the
Depository Trust Company, a New York corporation ("DTC"), to the Issuer or its
Agent for registration of transfer, exchange or payment, and any global note
issued is registered in the name of Cede & Co. or such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of DTC) any transfer, pledge or other use hereof for value or
otherwise by or to any person is wrongful inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.

Transfers of this Global Note shall be limited to transfers in whole, but not in
part, to nominees of DTC or to a successor thereof or such successor's nominee
and transfers of portions of this Global Note shall be limited to transfers made
in accordance with the restrictions set forth in the Indenture referred to
herein.]

THIS [GLOBAL] NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND NEITHER THIS [GLOBAL] NOTE NOR ANY INTEREST
HEREIN MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF THIS
[GLOBAL] NOTE OR ANY INTEREST HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS
[GLOBAL] NOTE OR INTEREST HEREIN MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS [GLOBAL] NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT
OF THE ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF $15,000,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S, OR (III)
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF
AVAILABLE AND EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER AND
THE INDENTURE TRUSTEE), IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE

A-1-1

--------------------------------------------------------------------------------

HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THIS [GLOBAL] NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO ABOVE.

[For Regulation S Temporary Global Note, add the following:

THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL
NOTE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE INDENTURE
REFERRED TO HEREIN.]

The purchaser understands that the Issuer may receive a list of participants
holding positions in the Notes from the Securities Depository.

Sections 2.07 and 2.08 of the Indenture contain further restrictions on the
transfer and resale of this Note.  Each Transferee of this Note, by acceptance
hereof, is deemed to have accepted this Note subject to the foregoing
restrictions on transferability.

Each Noteholder or Note Owner, by its acceptance of this Note (or interest
therein), covenants and agrees that such Noteholder or Note Owner, as the case
may be, shall not, prior to the date that is one year and one day after the
termination of the Indenture, acquiesce, petition or otherwise invoke or cause
the Issuer to invoke the process of any court or governmental authority for the
purpose of commencing or sustaining a case against the Issuer under any federal
or state bankruptcy, insolvency, reorganization or similar law or appointing a
receiver, liquidator, assignee, indenture trustee, custodian, sequestrator or
other similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer. The
principal of this Note is payable in installments as set forth
herein.  Accordingly, the outstanding principal amount of this Note at any time
may be less than the amount shown on the face hereof.  Any person acquiring this
security may ascertain its current principal amount by inquiry of the Indenture
Trustee.

Vivint Solar Financing IV, LLC
Solar Asset Backed Notes, Series 2018-2
Class A Note

[GLOBAL] NOTE

 

 

 

Original Issue
Date

Stated Maturity

Issue Price

 

 

 

June 11, 2018

August 2023

100.00%

 

 

 

 

2

--------------------------------------------------------------------------------

 

Registered Owner:

Initial Principal Balance:  $296,000,000

CUSIP No.  

ISIN No.  

This Certifies That Vivint Solar Financing IV, LLC, a Delaware limited liability
company (hereinafter called the "Issuer"), which term includes any successor
entity under the Indenture, dated as of June 11, 2018 (the "Indenture"), between
the Issuer and Wells Fargo Bank, National Association, as indenture trustee
(together with any successor thereto, hereinafter called the "Indenture
Trustee"), for value received, hereby promises to pay to the Registered Owner
named above or registered assigns, subject to the provisions hereof and of the
Indenture, (A) interest based on the Interest Accrual Period at the applicable
Note Rate defined in the Indenture, on each Payment Date beginning in August
2018 (or, if such day is not a Business Day, the next succeeding Business Day),
and (B) principal on each Payment Date in the manner and subject to the Priority
of Payments as set forth in the Indenture; provided, however, that the Notes are
subject to prepayment as set forth in the Indenture.  This note (this "Class A
Note") is one of a duly authorized series of Class A Notes of the Issuer
designated as its Vivint Solar Financing IV, LLC, Solar Asset Backed Notes,
Series 2018-2, Class A (the "Class A Notes").  The Indenture authorizes the
issuance of $296,000,000 in Outstanding Note Balance of Class A Notes and
$49,000,000 in Outstanding Note Balance of Vivint Solar Financing IV, LLC, Solar
Asset Backed Notes, Series 2018-2, Class B (the "Class B Notes", together with
the Class A Notes, the "Notes").  The Indenture provides that the Notes will be
entitled to receive payments in reduction of the Outstanding Note Balance, in
the amounts, from the sources, and at the times more specifically as set forth
in the Indenture.  The Notes are secured by the Trust Estate (as defined in the
Indenture).

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights thereunder of the Issuer, the
Indenture Trustee and the Holders of the Notes and the terms upon which the
Notes are to be authenticated and delivered.  All terms used in this Note which
are not defined herein shall have the meanings assigned to them in the
Indenture.

The Obligation of the Issuer to repay the Notes is a Limited, nonrecourse
obligation secured only by the Trust Estate.  All payments of principal of and
interest on the Class A Notes shall be made only from the Trust Estate, and each
Noteholder and each Note Owner hereof, by its acceptance of this Class A Note,
agrees that it shall be entitled to payments solely from such Trust Estate
pursuant to the terms of the Indenture.  The actual Outstanding Note Balance on
this Class A Note may be less than the principal balance indicated on the face
hereof.  The actual Outstanding Note Balance on this Class A Note at any time
may be obtained from the Indenture Trustee.

With respect to payment of principal of and interest on the Class A Notes, the
Indenture provides the following:

3

--------------------------------------------------------------------------------

(a)Until fully paid, principal payments on the Class A Notes will be made on
each Payment Date in an amount, at the time, and in the manner provided in the
Indenture; provided, however, that the Notes are subject to prepayment as set
forth in the Indenture.  The Outstanding Note Balance of each Class A Note shall
be payable no later than the Stated Maturity thereof unless the Outstanding Note
Balance of such Class A Note becomes due and payable at an earlier date pursuant
to the Indenture, and in each case such payment shall be made in an amount and
in the manner provided in the Indenture.

(b)The Class A Notes shall bear interest on the Outstanding Note Balance of the
Class A Notes and accrued but unpaid interest thereon, at the applicable Note
Rate.  The Note Interest with respect to the Class A Notes shall be payable on
each Payment Date to the extent that the Collection Account then contains
sufficient amounts to pay such Note Interest pursuant to Section 5.05 of the
Indenture.  Note Interest will accrue on the basis of a 360-day year consisting
of twelve 30-day months.  

All payments of interest and principal on the Class A Notes on the applicable
Payment Date shall be paid to the Person in whose name such Class A Note is
registered at the close of business on the Record Date for such Payment Date in
the manner provided in the Indenture.  All reductions in the Outstanding Note
Balance of a Class A Note (or one or more Predecessor Notes) effected by full or
partial payments of installments of principal shall be binding upon all past,
then current, and future Holders of such Class A Note and of any Class A Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Class A Note.

The Stated Maturity of the Notes is the Payment Date in August 2023 unless the
Notes are earlier prepaid in whole or accelerated pursuant to the
Indenture.  The Indenture Trustee shall pay to each Class A Noteholder of record
on the preceding Record Date either (i) by wire transfer, in immediately
available funds to the account of such Class A Noteholder at a bank or other
entity having appropriate facilities therefor, if such Class A Noteholder shall
have provided to the Indenture Trustee appropriate written instructions at least
five Business Days prior to the related Payment Date (which instructions may
remain in effect for subsequent Payment Dates unless revoked by the Class A
Noteholder), or (ii) if not, by check mailed to such Class A Noteholder at the
address of such Class A Noteholder appearing in the Note Register, the amounts
to be paid to such Class A Noteholder pursuant to such Class A Noteholder's
Notes; provided, that so long as the Class A Notes are registered in the name of
the Securities Depository such payments shall be made to the nominee thereof in
immediately available funds.

The Class A Notes shall be subject to voluntary prepayment at the option of the
Issuer in the manner and subject to the provisions of the Indenture.  Whenever
by the terms of the Indenture, the Indenture Trustee is required to prepay the
Class A Notes, and subject to and in accordance with the terms of Article VI of
the Indenture, the Indenture Trustee shall give notice of the prepayment in the
manner prescribed by the Indenture.

Subject to certain restrictions contained in the Indenture, (i) the Class A
Notes are issuable in the minimum denomination of $15,000,000 and in integral
multiples of $1,000 in excess thereof (provided, that one Class A Note may be
issued in an additional amount equal to any remaining portion of the Initial
Outstanding Note Balance) and (ii) the Class A Notes may be exchanged for

4

--------------------------------------------------------------------------------

a like aggregate principal amount of Class A Notes of authorized denominations
of the same maturity.

The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Indenture
Trustee.

The Class A Noteholders shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default, or to institute, appear in or
defend any suit or other proceedings with respect thereto, except as provided in
the Indenture.

The Class A Notes may be exchanged, and their transfer may be registered, by the
Noteholders in person or by their attorneys duly authorized in writing at the
Corporate Trust Office of the Indenture Trustee only in the manner, subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class A Notes.  Upon exchange or registration of such transfer, a new
registered Class A Note or Notes evidencing the same outstanding principal
amount will be executed in exchange therefor.

All amounts collected as payments on the Trust Estate or otherwise shall be
applied in the order of priority specified in the Indenture.

Each Person who has or who acquires any Ownership Interest in a Class A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of the Indenture.  A Noteholder may
not sell, offer for sale, assign, pledge, hypothecate or otherwise transfer or
encumber all or any part of its interest in the Class A Notes except pursuant to
an effective registration statement covering such transaction under the
Securities Act of 1933, as amended, and effective qualification or registration
under all applicable State securities laws and regulations or under an exemption
from registration under said Securities Act and said State securities laws and
regulations.

[Add the following for Rule 144A Global Notes:

Interests in this Class A Note may be exchanged for an interest in the
corresponding Regulation S Temporary Global Note or Regulation S Global Note, in
each case subject to the restrictions specified in the Indenture.]

[Add the following for Regulation S Temporary Global Notes:

Interests in this Class A Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.

On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Regulation S
Temporary Global Note may be exchanged (free of charge) for interests in a
Regulation S Permanent Global Note.  The Regulation S Permanent Global Note
shall be so issued and delivered in exchange for only that portion of this
Regulation S Temporary Global Note in respect of which there shall have been
presented to DTC by Euroclear or Clearstream a certification to the effect that
it has received from or in respect of a person entitled to an interest (as shown
by its records) a certification that the beneficial interests

5

--------------------------------------------------------------------------------

in such Regulation S Temporary Global Note are owned by persons who are not U.S.
persons (as defined in Regulation S).]

[Add the following for Regulation S Permanent Global Notes:

Interests in this Class A Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.]

In addition, each Person who has or who acquires any Ownership Interest in a
Class A Note shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the provisions of Section 12.18 of the
Indenture.  Prior to the date that is one year and one day after the payment in
full of all amounts payable with respect to the Class A Notes, each Person who
has or acquires an Ownership Interest in a Class A Note agrees that such Person
will not institute against the Issuer, or join any other Person in instituting
against the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United States
or any State of the United States.  This covenant shall survive the termination
of the Indenture.

Before the due presentment for registration of transfer of this Class A Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the person in whose name this Class A Note is registered
(i) on any Record Date for purposes of making payments, and (ii) on any other
date for any other purpose, as the owner hereof, whether or not this Class A
Note be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.

The Indenture permits the amendment thereof for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture or of modifying in any manner the rights of the Noteholders
under the Indenture at any time by the Issuer and the Indenture Trustee (and, in
some cases, only with the consent of the Noteholder affected thereby) and
compliance with certain other conditions.  Any such consent by the Holder, at
the time of the giving thereof, of this Class A Note (or any one or more
Predecessor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class A Note and of any Class A Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Class A Note.

The Class A Notes and all obligations with respect thereto, including
obligations under the Indenture, will be limited recourse obligations of the
Issuer payable solely from the Trust Estate.  Neither the Issuer, the Depositor,
the Manager, the Transition Manager, the Custodian, the Note Registrar, the
Indenture Trustee in its individual capacity or in its capacity as Indenture
Trustee, nor any of their respective Affiliates, agents, partners,
beneficiaries, officers, directors, stockholders, stockholders of partners,
employees or successors or assigns, shall be personally liable for any amounts
payable, or performance due, under the Notes or the Indenture.  Without limiting
the foregoing, each Holder of any Class A Note by its acceptance thereof, and
the Indenture Trustee, shall be deemed to have agreed (i) that it shall look
only to the Trust Estate  to satisfy the Issuer's obligations under or with
respect to a Class A Note or the Indenture, including but not limited to
liabilities under Article V of the Indenture and liabilities arising (whether at
common law or equity) from breaches by the Issuer of any obligations, covenants
and agreements

6

--------------------------------------------------------------------------------

herein or, to the extent enforceable, for any violation by the Issuer of
applicable State or federal law or regulation, provided that, the Issuer shall
not be relieved of liability hereunder with respect to any misrepresentation in
the Indenture or any Transaction Document, or fraud, of the Issuer, and (ii) to
waive any rights it may have to obtain a deficiency or other monetary judgment
against either the Issuer or any of its principals, directors, officers,
beneficial owners, employees or agents (whether disclosed or undisclosed) or
their respective assets (other than the Trust Estate).  The foregoing provisions
of this paragraph shall not (i) prevent recourse to the Trust Estate or any
Person (other than the Issuer) for the sums due or to become due under any
security, instrument or agreement which is part of the Trust Estate,
(ii) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Class A Notes or secured by the Indenture, but the same shall
continue until paid or discharged, or (iii) prevent the Indenture Trustee from
exercising its rights with respect to the Grant, pursuant to the Indenture, of
the Issuer's rights under the Transaction Documents.  It is further understood
that the foregoing provisions of this paragraph shall not limit the right of any
Person to name the Indenture Trustee in its capacity as Indenture Trustee under
the Indenture or the Issuer as a party defendant in any action or suit or in the
exercise of any remedy under the Notes or the Indenture, so long as no judgment
in the nature of a deficiency judgment or seeking personal liability shall be
asked for or (if obtained) enforced.  It is expressly understood that all such
liability is hereby expressly waived and released to the extent provided herein
as a condition of, and as a consideration for, the execution of the Indenture
and the issuance of the Notes.

The remedies of the Holder of this Class A Note as provided herein, in the
Indenture or in the other Transaction Documents, shall be cumulative and
concurrent and may be pursued solely against the assets of the Trust Estate.  No
failure on the part of the Noteholder in exercising any right or remedy
hereunder shall operate as a waiver or release thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other further exercise
thereof or the exercise of any other right or remedy hereunder.

The Class A Notes are issuable only in registered form in denominations as
provided in the Indenture and subject to certain limitations therein set
forth.  At the option of the Class A Noteholder, Class A Notes may be exchanged
for Class A Notes of like terms, in any authorized denominations and of like
aggregate principal amount, upon surrender of the Notes to be exchanged at the
Corporate Trust Office of the Indenture Trustee, subject to the terms and
conditions of the Indenture.

Reference is hereby made to the Indenture, a copy of which is on file with the
Indenture Trustee, for the provisions, among others, with respect to (i) the
nature and extent of the rights, duties and obligations of the Indenture
Trustee, the Issuer and the Class A Noteholders; (ii) the terms upon which the
Class A Notes are executed and delivered; (iii) the collection and disposition
of payments or proceeds in respect of the Conveyed Property; (iv) a description
of the Trust Estate; (v) the modification or amendment of the Indenture;
(vi) other matters; and (vii) the definition of capitalized terms used in this
Class A Note that are not defined herein; to all of which the Class A
Noteholders and Note Owners assent by the acceptance of the Class A Notes.

This Class A Note is issued pursuant to the indenture and it and the Indenture
shall be governed by and construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties

7

--------------------------------------------------------------------------------

hereunder shall be determined in accordance with such laws (including, without
limitation, §5-1401 and §5-1402 of the General Obligations Law of the State of
New York, but otherwise without giving effect to principles of conflicts of
laws).

Reference is hereby made to the provisions of the Indenture and such provisions
are hereby incorporated by reference as if fully set forth herein.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature, this Class A Note shall not be entitled
to any benefit under the Indenture or be valid or obligatory for any purpose.

 

8

--------------------------------------------------------------------------------

 

In Witness Whereof, the Issuer has caused this instrument to be duly executed as
of the date set forth below.

Vivint Solar Financing IV, LLC, as Issuer

 

By  

 

Name: Thomas Plagemann

 

Title: Chief Commercial Officer

 

A-1-9

--------------------------------------------------------------------------------

 

Indenture Trustee's Certificate Of Authentication

This is one of the Class A Notes referred to in the within-mentioned Indenture.

Dated:

Wells Fargo Bank, National Association, as
Indenture Trustee

 

By  

 

Name:

 

Title:

 

A-1-10

--------------------------------------------------------------------------------

 

[Form of Assignment]

For Value Received, the undersigned hereby sells, assigns and transfers unto

(Please Insert Social Security or
Taxpayer Identification Number
of Assignee)

 

_______________________________

_______________________________

 

 

______________________________________________________________________________

(Please Print or Typewrite Name and Address of Assignee)

 

 

______________________________________________________________________________

the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint

 

 

______________________________________________________________________________

Attorney to transfer the within Note on the books kept for registration thereof,
with full power of substitution in the premises.

 

 

Date:___________________

 

 

 

Signature Guaranteed:

 

 

 

______________________________________

 

NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.  The signature should be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Indenture
Trustee.  

 

 

A-1-11

--------------------------------------------------------------------------------

 

Exhibit A-2

Form of Class B Note

Note Number:  [__]

[For Global Notes, add the following:

Unless this Global Note is presented by an authorized representative of the
Depository Trust Company, a New York corporation ("DTC"), to the Issuer or its
Agent for registration of transfer, exchange or payment, and any global note
issued is registered in the name of Cede & Co. or such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of DTC) any transfer, pledge or other use hereof for value or
otherwise by or to any person is wrongful inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.

Transfers of this Global Note shall be limited to transfers in whole, but not in
part, to nominees of DTC or to a successor thereof or such successor's nominee
and transfers of portions of this Global Note shall be limited to transfers made
in accordance with the restrictions set forth in the Indenture referred to
herein.]

THIS [GLOBAL] NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND NEITHER THIS [GLOBAL] NOTE NOR ANY INTEREST
HEREIN MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF THIS
[GLOBAL] NOTE OR ANY INTEREST HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS
NOTE OR ANY INTEREST HEREIN MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS
OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS [GLOBAL] NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT
OF THE ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF $750,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S, OR (III)
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF
AVAILABLE AND EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER AND
THE INDENTURE TRUSTEE), IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE

A-2-1

--------------------------------------------------------------------------------

HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THIS GLOBAL NOTE OR ANY INTEREST HEREIN FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.

[For Regulation S Temporary Global Note, add the following:

THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL
NOTE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE INDENTURE
REFERRED TO HEREIN.]

The purchaser understands that the Issuer may receive a list of participants
holding positions in the Notes from the Securities Depository.

Sections 2.07 and 2.08 of the Indenture contain further restrictions on the
transfer and resale of this Note.  Each Transferee of this Note, by acceptance
hereof, is deemed to have accepted this Note subject to the foregoing
restrictions on transferability.

Each Noteholder or Note Owner, by its acceptance of this Note (or interest
therein), covenants and agrees that such Noteholder or Note Owner, as the case
may be, shall not, prior to the date that is one year and one day after the
termination of the Indenture, acquiesce, petition or otherwise invoke or cause
the Issuer to invoke the process of any court or governmental authority for the
purpose of commencing or sustaining a case against the Issuer under any federal
or state bankruptcy, insolvency, reorganization or similar law or appointing a
receiver, liquidator, assignee, indenture trustee, custodian, sequestrator or
other similar official of the Issuer or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer. The
principal of this Note is payable in installments as set forth
herein.  Accordingly, the outstanding principal amount of this Note at any time
may be less than the amount shown on the face hereof.  Any person acquiring this
security may ascertain its current principal amount by inquiry of the Indenture
Trustee.

The right to payment of principal and interest of this note is subject to the
right of payment of principal and interest of the class a notes as more fully
described in the indenture referred to herein.

 

 

A-2-2

--------------------------------------------------------------------------------

 

Vivint Solar Financing IV, LLC
Solar Asset Backed Notes, Series 2018-2
Class B Note

[GLOBAL] NOTE

Original Issue date

Stated Maturity

Issue Price

June 11, 2018

August 2023

100.00%

Registered Owner:

Initial Principal Balance:  $49,000,000

CUSIP No.  

ISIN No.  

This Certifies That Vivint Solar Financing IV, LLC, a Delaware limited liability
company (hereinafter called the "Issuer"), which term includes any successor
entity under the Indenture, dated as of June 11, 2018 (the "Indenture"), between
the Issuer and Wells Fargo Bank, National Association, as indenture trustee
(together with any successor thereto, hereinafter called the "Indenture
Trustee"), for value received, hereby promises to pay to the Registered Owner
named above or registered assigns, subject to the provisions hereof and of the
Indenture, (A) interest based on the Interest Accrual Period at the applicable
Note Rate defined in the Indenture, on each Payment Date beginning in August
2018 (or, if such day is not a Business Day, the next succeeding Business Day),
and (B) principal on each Payment Date after the Outstanding Note Balance of the
Class A Notes has been reduced to zero in the manner and subject to the Priority
of Payments as set forth in the Indenture; provided, however, that the Notes are
subject to prepayment as set forth in the Indenture.  This note (this "Class B
Note") is one of a duly authorized series of Class B Notes of the Issuer
designated as its Vivint Solar Financing IV, LLC, Solar Asset Backed Notes,
Series 2018-2, Class B (the "Class B Notes").  The Indenture authorizes the
issuance of $49,000,000 in Outstanding Note Balance of Class B Notes and
$296,000,000 in Outstanding Note Balance of Vivint Solar Financing IV, LLC,
Solar Asset Backed Notes, Series 2018-2, Class A (the "Class A Notes", together
with the Class B Notes, the "Notes").  The Indenture provides that the Notes
will be entitled to receive payments in reduction of the Outstanding Note
Balance, in the amounts, from the sources, and at the times more specifically as
set forth in the Indenture.  The Notes are secured by the Trust Estate (as
defined in the Indenture).

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights thereunder of the Issuer, the
Indenture Trustee and the Holders of the Notes and the terms upon which the
Notes are to be authenticated and delivered.  All terms used in this Note which
are not defined herein shall have the meanings assigned to them in the
Indenture.

The obligation of the Issuer to repay the Notes is a limited, nonrecourse
obligation secured only by the Trust Estate.  All payments of principal of and
interest on

A-2-3

--------------------------------------------------------------------------------

the Class B Notes shall be made only from the Trust Estate, and each Noteholder
and Note Owner, by its acceptance of this Class B Note, agrees that it shall be
entitled to payments solely from such Trust Estate pursuant to the terms of the
Indenture.  The actual Outstanding Note Balance on this Class B Note may be less
than the principal balance indicated on the face hereof.  The actual Outstanding
Note Balance on this Class B Note at any time may be obtained from the Indenture
Trustee.

With respect to payment of principal of and interest on the Class B Notes, the
Indenture provides the following:

(a)Until fully paid, principal payments on the Class B Notes will be made on
each Payment Date after the Outstanding Note Balance of the Class A Notes has
been reduced to zero in an amount, at the time, and in the manner provided in
the Indenture provided, however, that the Notes are subject to prepayment as set
forth in the Indenture.  The Outstanding Note Balance of each Class B Note shall
be payable no later than the Stated Maturity thereof unless the Outstanding Note
Balance of such Class B Note becomes due and payable at an earlier date pursuant
to the Indenture, and in each case such payment shall be made in an amount and
in the manner provided in the Indenture.

(b)The Class B Notes shall bear interest on the Outstanding Note Balance of the
Class B Notes and accrued but unpaid interest thereon, at the applicable Note
Rate.  The Note Interest with respect to the Class B Notes shall be payable on
each Payment Date to the extent that the Collection Account then contains
sufficient amounts to pay such Note Interest pursuant to Section 5.05 of the
Indenture.  Note Interest will accrue on the basis of a 360-day year consisting
of twelve 30-day months.  

All payments of interest and principal on the Class B Notes on the applicable
Payment Date shall be paid to the Person in whose name such Class B Note is
registered at the close of business on the Record Date for such Payment Date in
the manner provided in the Indenture.  All reductions in the Outstanding Note
Balance of a Class B Note (or one or more Predecessor Notes) effected by full or
partial payments of installments of principal shall be binding upon all past,
then current, and future Holders of such Class B Note and of any Class B Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, whether or not such payment is noted on such Class B Note.

The Stated Maturity of the Notes is the Payment Date in August 2023 unless the
Notes are earlier prepaid in whole or accelerated pursuant to the
Indenture.  The Indenture Trustee shall pay to each Class B Noteholder of record
on the preceding Record Date either (i) by wire transfer, in immediately
available funds to the account of such Class B Noteholder at a bank or other
entity having appropriate facilities therefor, if such Class B Noteholder shall
have provided to the Indenture Trustee appropriate written instructions at least
five Business Days prior to the related Payment Date (which instructions may
remain in effect for subsequent Payment Dates unless revoked by the Class B
Noteholder), or (ii) if not, by check mailed to such Class B Noteholder at the
address of such Class B Noteholder appearing in the Note Register, the amounts
to be paid to such Class B Noteholder pursuant to such Class B Noteholder's
Notes; provided, that so long as the Class B Notes are registered in the name of
the Securities Depository such payments shall be made to the nominee thereof in
immediately available funds.

 

A-2-4

--------------------------------------------------------------------------------

The Class B Notes shall be subject to voluntary prepayment at the option of the
Issuer in the manner and subject to the provisions of the Indenture.  Whenever
by the terms of the Indenture, the Indenture Trustee is required to prepay the
Class B Notes, and subject to and in accordance with the terms of Article VI of
the Indenture, the Indenture Trustee shall give notice of the prepayment in the
manner prescribed by the Indenture.

Subject to certain restrictions contained in the Indenture, (i) the Class B
Notes are issuable in the minimum denomination of $750,000 and in integral
multiples of $1,000 in excess thereof (provided, that one Class B Note may be
issued in an additional amount equal to any remaining portion of the Initial
Outstanding Note Balance) and (ii) the Class B Notes may be exchanged for a like
aggregate principal amount of Class B Notes of authorized denominations of the
same maturity.

The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Indenture
Trustee.

The Class B Noteholders shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default, or to institute, appear in or
defend any suit or other proceedings with respect thereto, except as provided in
the Indenture.

The Class B Notes may be exchanged, and their transfer may be registered, by the
Noteholders in person or by their attorneys duly authorized in writing at the
Corporate Trust Office of the Indenture Trustee only in the manner, subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes.  Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same outstanding principal
amount will be executed in exchange therefor.

All amounts collected as payments on the Trust Estate or otherwise shall be
applied in the order of priority specified in the Indenture.

Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of the Indenture.  A Noteholder may
not sell, offer for sale, assign, pledge, hypothecate or otherwise transfer or
encumber all or any part of its interest in the Class B Notes except pursuant to
an effective registration statement covering such transaction under the
Securities Act of 1933, as amended, and effective qualification or registration
under all applicable State securities laws and regulations or under an exemption
from registration under said Securities Act and said State securities laws and
regulations.

[Add the following for Rule 144A Global Notes:

Interests in this Class B Note may be exchanged for an interest in the
corresponding Regulation S Temporary Global Note or Regulation S Permanent
Global Note, in each case subject to the restrictions specified in the
Indenture.]

[Add the following for Regulation S Temporary Global Notes:

 

A-2-5

--------------------------------------------------------------------------------

Interests in this Class B Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.

On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Regulation S
Temporary Global Note may be exchanged (free of charge) for interests in a
Regulation S Permanent Global Note.  The Regulation S Permanent Global Note
shall be so issued and delivered in exchange for only that portion of this
Regulation S Temporary Global Note in respect of which there shall have been
presented to DTC by Euroclear or Clearstream a certification to the effect that
it has received from or in respect of a person entitled to an interest (as shown
by its records) a certification that the beneficial interests in such Regulation
S Temporary Global Note are owned by persons who are not U.S. persons (as
defined in Regulation S).]

[Add the following for Regulation S Permanent Global Notes:

Interests in this Class B Note may be exchanged for an interest in the
corresponding Rule 144A Global Note, subject to the restrictions specified in
the Indenture.]

In addition, each Person who has or who acquires any Ownership Interest in a
Class B Note shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the provisions of Section 12.18 of the
Indenture.  Prior to the date that is one year and one day after the payment in
full of all amounts payable with respect to the Class B Notes, each Person who
has or acquires an Ownership Interest in a Class B Note agrees that such Person
will not institute against the Issuer, or join any other Person in instituting
against the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United States
or any State of the United States.  This covenant shall survive the termination
of the Indenture.

Before the due presentment for registration of transfer of this Class B Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the person in whose name this Class B Note is registered
(i) on any Record Date for purposes of making payments, and (ii) on any other
date for any other purpose, as the owner hereof, whether or not this Class B
Note be overdue, and neither the Issuer, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.

The Indenture permits the amendment thereof for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture or of modifying in any manner the rights of the Noteholders
under the Indenture at any time by the Issuer and the Indenture Trustee (and, in
some cases, only with the consent of the Noteholder affected thereby) and
compliance with certain other conditions.  Any such consent by the Holder, at
the time of the giving thereof, of this Class B Note (or any one or more
Predecessor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Class B Note and of any Class B Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Class B Note.

The Class B Notes and all obligations with respect thereto, including
obligations under the Indenture, will be limited recourse obligations of the
Issuer payable solely from the Trust Estate.  

 

A-2-6

--------------------------------------------------------------------------------

Neither the Issuer, the Depositor, the Manager, the Transition Manager, the
Custodian, the Note Registrar, the Indenture Trustee in its individual capacity
or in its capacity as Indenture Trustee, nor any of their respective Affiliates,
agents, partners, beneficiaries, officers, directors, stockholders, stockholders
of partners, employees or successors or assigns, shall be personally liable for
any amounts payable, or performance due, under the Notes or the
Indenture.  Without limiting the foregoing, each Noteholder and each Note Owner
of any Class B Note by its acceptance thereof, and the Indenture Trustee, shall
be deemed to have agreed (i) that it shall look only to the Trust Estate  to
satisfy the Issuer's obligations under or with respect to a Class B Note or the
Indenture, including but not limited to liabilities under Article V of the
Indenture and liabilities arising (whether at common law or equity) from
breaches by the Issuer of any obligations, covenants and agreements herein or,
to the extent enforceable, for any violation by the Issuer of applicable State
or federal law or regulation, provided that, the Issuer shall not be relieved of
liability hereunder with respect to any misrepresentation in the Indenture or
any Transaction Document, or fraud, of the Issuer, and (ii) to waive any rights
it may have to obtain a deficiency or other monetary judgment against either the
Issuer or any of its principals, directors, officers, beneficial owners,
employees or agents (whether disclosed or undisclosed) or their respective
assets (other than the Trust Estate).  The foregoing provisions of this
paragraph shall not (i) prevent recourse to the Trust Estate or any Person
(other than the Issuer) for the sums due or to become due under any security,
instrument or agreement which is part of the Trust Estate, (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Class B Notes or secured by the Indenture, but the same shall continue until
paid or discharged, or (iii) prevent the Indenture Trustee from exercising its
rights with respect to the Grant, pursuant to the Indenture, of the Issuer's
rights under the Transaction Documents.  It is further understood that the
foregoing provisions of this paragraph shall not limit the right of any Person
to name the Indenture Trustee in its capacity as Indenture Trustee under the
Indenture or the Issuer as a party defendant in any action or suit or in the
exercise of any remedy under the Notes or the Indenture, so long as no judgment
in the nature of a deficiency judgment or seeking personal liability shall be
asked for or (if obtained) enforced.  It is expressly understood that all such
liability is hereby expressly waived and released to the extent provided herein
as a condition of, and as a consideration for, the execution of the Indenture
and the issuance of the Notes.

The remedies of the Holder of this Class B Note as provided herein, in the
Indenture or in the other Transaction Documents, shall be cumulative and
concurrent and may be pursued solely against the assets of the Trust Estate.  No
failure on the part of the Noteholder in exercising any right or remedy
hereunder shall operate as a waiver or release thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other further exercise
thereof or the exercise of any other right or remedy hereunder.

The Class B Notes are issuable only in registered form in denominations as
provided in the Indenture and subject to certain limitations therein set
forth.  At the option of the Class B Noteholder, Class B Notes may be exchanged
for Class B Notes of like terms, in any authorized denominations and of like
aggregate principal amount, upon surrender of the Notes to be exchanged at the
Corporate Trust Office of the Indenture Trustee, subject to the terms and
conditions of the Indenture.

Reference is hereby made to the Indenture, a copy of which is on file with the
Indenture Trustee, for the provisions, among others, with respect to (i) the
nature and extent of the rights,

 

A-2-7

--------------------------------------------------------------------------------

duties and obligations of the Indenture Trustee, the Issuer and the Class B
Noteholders; (ii) the terms upon which the Class B Notes are executed and
delivered; (iii) the collection and disposition of payments or proceeds in
respect of the Conveyed Property; (iv) a description of the Trust Estate;
(v) the modification or amendment of the Indenture; (vi) other matters; and
(vii) the definition of capitalized terms used in this Class B Note that are not
defined herein; to all of which the Class B Noteholders and Note Owners assent
by the acceptance of the Class B Notes.

This Class B Note is issued pursuant to the Indenture and it and the Indenture
shall be governed by and construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with such laws (including, without limitation,
§5-1401 and §5-1402 of the General Obligations law of the State of New York, but
otherwise without giving effect to principles of conflicts of laws).

Reference is hereby made to the provisions of the Indenture and such provisions
are hereby incorporated by reference as if fully set forth herein.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature, this Class B Note shall not be entitled
to any benefit under the Indenture or be valid or obligatory for any purpose.

 

 

A-2-8

--------------------------------------------------------------------------------

 

In Witness Whereof, the Issuer has caused this instrument to be duly executed as
of the date set forth below.

Vivint Solar Financing IV, LLC, as Issuer

 

By  

 

Name: Thomas Plagemann

 

Title: Chief Commercial Officer

 

A-2-9

--------------------------------------------------------------------------------

 

Indenture Trustee's Certificate of Authentication

This is one of the Class B Notes referred to in the within-mentioned Indenture.

Dated:

Wells Fargo Bank National Association, as
Indenture Trustee

 

By  

 

Name:

 

Title:

 

A-2-10

--------------------------------------------------------------------------------

 

[Form of Assignment]

For Value Received, the undersigned hereby sells, assigns and transfers unto

(Please Insert Social Security or
Taxpayer Identification Number
of Assignee)

 

_______________________________

_______________________________

 

 

______________________________________________________________________________

(Please Print or Typewrite Name and Address of Assignee)

 

 

______________________________________________________________________________

the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint

 

 

______________________________________________________________________________

Attorney to transfer the within Note on the books kept for registration thereof,
with full power of substitution in the premises.

 

 

Date:___________________

 

 

 

Signature Guaranteed:

 

 

 

______________________________________

 

NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever.  The signature should be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Indenture
Trustee.  

 

B-1-11

--------------------------------------------------------------------------------

 

Exhibit B-1

Form of Transfer Certificate for Exchange or Transfer From Rule 144A Global Note
to Regulation S Global note

[DATE]

Wells Fargo Bank, National Association

600 S. 4th Street, MAC N9300-061

Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration

Re:Vivint Solar Financing IV, LLC

Ladies and Gentlemen:

Reference is hereby made to the Indenture, dated as of June 11, 2018 (the
"Indenture"), by and among Vivint Solar Financing IV, LLC (the "Issuer") and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the "Indenture Trustee").  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

This letter relates to US $[__][__] aggregate Outstanding Note Balance of
Class [A][B] Notes (the “Notes”) which in the form of the Rule 144A Global Note
(CUSIP No. [_______]) in the name of [insert name of transferor] (the
“Transferor”).  The Transferor has requested a transfer of such beneficial
interest for an interest in the Regulation S Global Note (CUSIP No. __________)
to be held with [Euroclear] [Clearstream]* (Common Code No. ___________) through
the Securities Depository.

In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Indenture and [(i) with respect to
transfers made]** pursuant to and in accordance with Regulation S under the
Securities Act of 1933, as amended (the “Securities Act”), and accordingly the
Transferor does hereby certify that:

(1)

the offer of the Notes was not made to a person in the United States,

(2)

[at the time the buy order was originated, the transferee was outside the United
States or the Transferor and any person acting on its behalf reasonably believed
that the transferee was outside the United States] [the transaction was executed
in, on or through the facilities of a designated offshore securities market and
neither the transferor nor any person acting on its behalf knows that the
transaction was pre-arranged with a buyer in the United States], ***

 

*

Select appropriate depository.

**

To be included only after the 40-day distribution compliance period.

***

Insert one of these two provisions, which come from the definition of "offshore
transaction" in Regulation S.

B-1-1

--------------------------------------------------------------------------------

(3)

[the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S.
Person,]****

(4)

no directed selling efforts have been made in contravention of the requirements
of Rule 903 or Rule 904 of Regulation S, as applicable,

(5)

the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act, and

(6)

upon completion of the transaction, the beneficial interest being transferred as
described above will be held with the Securities Depository through [Euroclear]
[Clearstream]. *****

[or (ii) with respect to transfers made in reliance on Rule 144 under the
Securities Act, the Transferor does hereby certify that the Notes being
transferred are eligible for resale by the Transferor pursuant to Rule 144(b)(1)
under the Securities Act.]******

 

 

 

 

****

To be included only during the 40-day distribution compliance period.

*****

Appropriate depository required for transfers prior to the end of the 40-day
distribution compliance period.

******

To be included only after the 40-day distribution compliance period.

B-2-2

--------------------------------------------------------------------------------

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Manager.

[Insert Name of Transferor]

 

By:______________________

Name:

Title:

Dated:

 

B-1-3

--------------------------------------------------------------------------------

 

Exhibit B-2

Form Of Transfer Certificate For Exchange Or Transfer
From Regulation S Global Note
To Rule 144A Global Note

 

[DATE]

Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration

Re:Vivint Solar Financing IV, LLC

Ladies and Gentlemen:

Reference is hereby made to the Indenture, dated as of June 11, 2018 (the
"Indenture"), by and among Vivint Solar Financing IV, LLC (the "Issuer") and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the "Indenture Trustee").  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

This letter relates to US $[__][__] aggregate Outstanding Note Balance of
Class [A][B] Notes (the “Notes”) which are held in the form of the Regulation S
Global Note (CUSIP No. [_______]) with [Euroclear] [Clearstream]* (Common Code
No. __________) through the Securities Depository in the name of [insert name of
transferor] (the “Transferor”).  The Transferor has requested a transfer of such
beneficial interest in the Notes for an interest in the Regulation 144A Global
Note (CUSIP No. __________).

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture, and (ii) (A) Rule 144A
under the Securities Act to a transferee that the Transferor reasonably believes
is purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a "qualified institutional buyer" ("QIB") within the meaning of Rule 144A, in
each case in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other applicable jurisdiction or (B) to a QIB pursuant to another
applicable exemption from the registration requirements under the Securities
Act; provided that an Opinion of Counsel confirming the applicability of the
exemption claimed shall have been delivered to the Issuer and the Indenture
Trustee in a form reasonably acceptable to them.

 

*

Select appropriate depository.

B-2-1

--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Manager.

 

[Insert Name of Transferor]

 

By:______________________
Name:
Title:

Dated:

 

 

B-2-2

--------------------------------------------------------------------------------

 

Exhibit B-3

Form of Transfer Certificate for Transfer
From Definitive Note
To Definitive Note

[DATE]

Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration

Re:Vivint Solar Financing IV, LLC

Ladies and Gentlemen:

Reference is hereby made to the Indenture, dated as of June 11, 2018 (the
"Indenture"), by and among Vivint Solar Financing IV, LLC (the "Issuer") and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the "Indenture Trustee").  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

This letter relates to US $[__][__] aggregate Outstanding Note Balance of
Class [A][B] Notes (the "Notes") which are held as Definitive Notes (CUSIP No.
[_______]) in the name of [insert name of transferor] (the "Transferor").  The
Transferor has requested a transfer of such beneficial interest in the Notes to
[insert name of transferee] (the "Transferee").

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
(i) the transfer restrictions set forth in the Indenture, and (ii) Rule 144A
under the Securities Act to a transferee that the Transferor reasonably believes
is purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a "qualified institutional buyer" ("QIB") within the meaning of Rule 144A in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction, or (iii) pursuant to another applicable exemption from
the registration requirements under the Securities Act; provided that an Opinion
of Counsel confirming the applicability of the exemption claimed shall have been
delivered to the Issuer and the Indenture Trustee in a form reasonably
acceptable to them.

[If transfer is pursuant to Regulation S, add the following:

The Transferor hereby certifies that:

(1)

the offer of the Notes was not made to a person in the United States,

(2)

[at the time the buy order was originated, the transferee was outside the United
States or the Transferor and any person acting on its behalf reasonably believed
that the transferee was outside the United States] [the transaction was executed
in, on or through the facilities of a

B-3-1

--------------------------------------------------------------------------------

designated offshore securities market and neither the transferor nor any person
acting on its behalf knows that the transaction was pre-arranged with a buyer in
the United States]*,

(3)

the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S. Person,

(4)

no directed selling efforts have been made in contravention of the requirements
of Rule 903 or Rule 904 of Regulation S, as applicable,

(5)

the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.]

[signature page follows]

 

 

* Insert one of these two provisions.



B-3-2

--------------------------------------------------------------------------------

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Manager.

[Insert Name of Transferor]

 

By:______________________

Name:

Title:

Dated:

 

B-3-3

--------------------------------------------------------------------------------

Exhibit C

Vivint Solar Financing IV, LLC

Notice of Voluntary Prepayment

[DATE]

Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration

Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, Utah 84043

Attn:  [●]

Ladies and Gentlemen:

Pursuant to Section 6.01 of the Indenture dated as of June 11, 2018 (the
"Indenture"), between Vivint Solar Financing IV, LLC (the "Issuer") and Wells
Fargo Bank, National Association (the "Indenture Trustee"), the Indenture
Trustee is hereby directed to prepay in [whole][part] the Issuer's Solar Asset
Backed Notes, Series 2018-2 on [_______ __, 20__] (the "Voluntary Prepayment
Date").

On or prior to the Voluntary Prepayment Date, the Issuer shall deposit into the
Collection Account (i) the outstanding principal of the Notes to be prepaid,
(ii) all accrued and unpaid interest thereon (including any Class B Deferred
Interest), and (iii) all amounts owed to the Indenture Trustee, the Manager, the
Transition Manager and the Custodian (the "Prepayment Amount").

On the Voluntary Prepayment Date, provided that the Indenture Trustee has
received the Prepayment Amount, in the case of any Voluntary Prepayment in
whole, no later than 11:00 a.m. Eastern time on such Voluntary Prepayment Date,
or in the case of any Voluntary Prepayment in part, no later than 12:00 p.m.
Eastern time on the Business Day prior to such specified Voluntary Prepayment
Date, the Indenture Trustee is directed to (x) withdraw the Prepayment Amount
from the Collection Account and disburse such amounts in accordance with the
Priority of Payments and (y) to the extent the Outstanding Note Balance is
prepaid, release any remaining assets in the Trust Estate to, or at the
direction of, the Issuer.

You are hereby instructed to provide all notices of prepayment required by
Section 6.02 of the Indenture.  All terms used but not defined herein have the
meanings assigned to such terms in the Indenture.

[signature page follows]


C-1

--------------------------------------------------------------------------------

In Witness Whereof, the undersigned has executed this Notice of Voluntary
Prepayment on the ___ day of _________, _____.

VIVINT SOLAR FINANCING IV, LLC, as Issuer

 

By  

 

Name:

 

Title:

 

 

C-2

--------------------------------------------------------------------------------

Exhibit D

Definitive Certification

Wells Fargo Bank, National Association

600 S. 4th Street, MAC N9300-061

Minneapolis, MN 55479

Attn: Corporate Trust Services – Asset Backed Administration

 

Vivint Solar Financing IV, LLC
  c/o Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, Utah 84043

Attention:  Thomas Plagemann

 

Ladies and Gentlemen:

 

This certification (this “Certification”) is delivered by the undersigned (the
“Purchaser”) in connection with its purchase of a Vivint Solar Financing IV, LLC
Solar Asset Backed Note, Series 2018-2, Class [A][B] (the “Class [A][B]
Notes”).  The Class [A][B] Notes were issued pursuant to the Indenture dated as
of June 11, 2018 (the “Indenture”) by and between Vivint Solar Financing IV,
LLC, as issuer (the “Issuer”) and Wells Fargo Bank, National Association, as
indenture trustee (the “Indenture Trustee”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Indenture.

The Purchaser hereby acknowledges, confirms, represents, warrants and agrees as
follows:

 

1.

It (A)(i) is a qualified institutional buyer, (ii) is aware that the sale to it
is being made in reliance on Rule 144A and (iii) is acquiring the Class [A][B]
Notes or interests therein for its own account or for the account of a qualified
institutional buyer or (B) is not a U.S. Person and is purchasing the Class
[A][B] Notes or interests therein in an offshore transaction pursuant to
Regulation S.

 

2.

It understands that the Class [A][B] Notes and interests therein are being
offered in a transaction not involving any public offering in the U.S. within
the meaning of the Securities Act, that the Class [A][B] Notes have not been and
will not be registered under the Securities Act and that if in the future it
decides to offer, resell, pledge or otherwise transfer any of the Class [A][B]
Notes or any interests therein, such Class [A][B] Notes (or the interests
therein) may be offered, resold, pledged or otherwise transferred in minimum
denominations of [$15,000,000][$750,000] and in integral multiples of $1,000 in
excess thereof.

 

3.

It understands that the Class [A][B] Notes will, until the Class [A][B] Notes
may be resold pursuant to Rule 144(b)(1) of the Securities Act, unless otherwise
agreed by the Issuer and the holder thereof, bear a legend substantially to the
following effect:

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.  EACH PURCHASER OF THIS NOTE OR ANY INTEREST HEREIN IS
HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR INTEREST HEREIN MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY BE OFFERED,

D-1

--------------------------------------------------------------------------------

RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN MINIMUM DENOMINATIONS OF
[$15,000,000][$750,000] AND IN INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF.

 

4.

It understands that any Class [A][B] Note offered in reliance on Regulation S
will, during the 40-day period commencing on the day after the later of the
commencement of the offering and the date of original issuance of the Class
[A][B] Notes, bear a legend substantially to the following effect:

THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A PERMANENT REGULATION S GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.

PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE U.S. OR TO A U.S. PERSON EXCEPT
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.

Following the 40-day period, interests in a Temporary Regulation S Global Note
will be exchanged for interests in a Permanent Regulation S Global Note.

 

5.

By its purchase of a Class [A][B] Note or interest therein shall be deemed to
have represented and warranted that at the time of its purchase and throughout
the period that it holds such Class [A][B] Note or interest therein, that (1) it
is not and will not be a Benefit Plan Investor (2) it will not be purchasing the
Class [A][B] Note with the assets of a Government Plan or church plan and (3) it
will not sell or otherwise transfer the Class [A][B] Note or interest therein to
any person without first obtaining the same foregoing representations,
warranties and covenants from that person.

 

6.

It understands that the Issuer may receive a list of participants holding
positions in the Class [A][B] Notes from the Securities Depository.

 

7.

Either (a) it is not and will not become, for U.S. federal income tax (i)
purposes, a partnership, Subchapter S corporation, or grantor trust (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (1) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have 50% or more of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Class [A][B] Notes, other interest
(direct or indirect) in the Issuer, or any interest created under the Indenture
and (2) it is not and will not be a principal purpose of the arrangement
involving the flow-through entity’s beneficial interest in any Class [A][B] Note
to permit any entity to satisfy the 100-partner limitation of Section
1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such entity not to
be classified as a publicly traded partnership for U.S. federal income tax
purposes.

 

8.

It will not (a) acquire, sell, transfer, assign, pledge or otherwise dispose of
any of its interests in a Class [A][B] Note (or any interest therein that is
described in Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations) on or
through (x) a U.S. national, regional or local securities exchange, (y) a
foreign securities exchange or (z) an inter-dealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers (including, without limitation, the National Association of Securities
Dealers Automated Quotation System) ((x), (y) and (z), collectively, an
“Exchange”) or (b) cause any of its interests in the Class [A][B] Note to be
marketed on or through an Exchange.

 

9.

It will not cause any beneficial interest in a Class [A][B] Note to be traded or
otherwise marketed on or through an “established securities market” or a
“secondary market (or the substantial equivalent thereof),” each within the
meaning of Section 7704(b) of the Code and the Treasury

D-2

--------------------------------------------------------------------------------

 

Regulations promulgated thereunder, including, without limitation, an
interdealer quotation system that regularly disseminates firm buy or sell
quotations.

 

10.

Its beneficial interest in the Class [A][B] Note is not and will not be in an
amount that is less than the Minimum Denomination for the Class [A][B] Notes set
forth in the Indenture, and it does not and will not hold any beneficial
interest in the Class [A][B] Note on behalf of any person whose beneficial
interest in the Class [A][B] Note is in an amount that is less than the Minimum
Denomination for the Class [A][B] Notes set forth in the Indenture. It will not
sell, transfer, assign, participate, or otherwise dispose of any beneficial
interest in the Class [A][B] Note or enter into any financial instrument or
contract the value of which is determined by reference in whole or in part to
any Class [A][B] Note, in each case, if the effect of doing so would be that the
beneficial interest of any person in a Class [A][B] Note would be in an amount
that is less than the Minimum Denomination for the Class [A][B] Notes set forth
in the Indenture.

 

11.

It will not transfer any beneficial interest in the Class [A][B] Note (directly,
through a participation thereof, or otherwise) unless, prior to the transfer,
the transferee of such beneficial interest shall have executed and delivered to
the Issuer, the Indenture Trustee and the Note Registrar, and any of their
respective successors or assigns, a transferee certification as required in the
Indenture.

 

12.

It will not enter into any financial instrument the payment on which, or the
value of which, is determined in whole or in part by reference to an interest in
the Class [A][B] Note (including the amount of payments on the Class [A][B]
Note, the value of the Class [A][B] Note or any contract that otherwise is
described in Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations).

 

13.

It will not use the Class [A][B] Note as collateral for the issuance of any
securities that could cause the Issuer to become subject to taxation as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

14.

It will not take any action that could reasonably be expected to cause, and will
not omit to take any action, which omission could reasonably be expected to
cause, the Issuer to become taxable as a corporation for U.S. federal income tax
purposes.

 

15.

It acknowledges that the Sponsor, the Originator, the Indenture Trustee, the
Note Registrar, the Issuer and others will rely on the truth and accuracy of the
foregoing representations, warranties and covenants and agrees that if it
becomes aware that any of the foregoing are no longer accurate, it shall notify
the Issuer.

 

16.

It will treat the Class [A][B] Note as indebtedness for purposes of U.S. federal
income tax and take positions that are consistent with such treatment on all
U.S. federal and state income tax and information returns and reports required
to be filed with respect to the Note.

 

17.

It understands that the Issuer intends to accrue interest on the Notes under the
rules provided in Treasury Regulation Section 1.1275-5, it acknowledges that the
Issuer is providing no assurances as to whether interest should be accrued in
such manner, and it agrees that it will rely on its own tax advisors regarding
the proper method of accruing interest and the treatment of gains and losses on
dispositions of the Notes

 

PURCHASER:___________________________________________

By:____________________________________

Name:

Title:

 

 

D-3

--------------------------------------------------------------------------------

Exhibit E

Tax Certification

 

Wells Fargo Bank, National Association

600 S. 4th Street, MAC N9300-061

Minneapolis, MN 55479

Attn: Corporate Trust Services – Asset Backed Administration

 

Vivint Solar Financing IV, LLC
  c/o Vivint Solar, Inc.

1800 Ashton Boulevard

Lehi, Utah 84043

Attention:  Thomas Plagemann

 

 

Ladies and Gentlemen:

 

This certification (this “Certification”) is delivered by the undersigned (the
“Purchaser”) in connection with its purchase of a beneficial interest in the
Vivint Solar Financing IV, LLC Solar Asset Backed Notes, Series 2018-2, Class A
(the “Class A Notes”) or Solar Asset Backed Notes, Series 2018-2, Class B (the
“Class B Notes”, and together with the Class A Notes, the “Notes”).  The Notes
were issued pursuant to the Indenture dated as of June 11, 2018 (the
“Indenture”) by and between Vivint Solar Financing IV, LLC, as issuer (the
“Issuer”) and Wells Fargo Bank, National Association, as indenture trustee (the
“Indenture Trustee”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Indenture.

 

The Purchaser hereby acknowledges, confirms, represents, warrants and agrees as
follows:

 

 

1.

Either (a) it is not and will not become, for U.S. federal income tax purposes,
a partnership, Subchapter S corporation, or grantor trust (each such entity a
“flow-through entity”) or (b) if it is or becomes a flow-through entity, then
(1) none of the direct or indirect beneficial owners of any of the interests in
such flow-through entity has or ever will have 50% or more of the value of its
interest in such flow-through entity attributable to the beneficial interest of
such flow-through entity in the Notes, other interest (direct or indirect) in
the Issuer, or any interest created under the Indenture and (2) it is not and
will not be a principal purpose of the arrangement involving the flow-through
entity’s beneficial interest in any Note to permit any entity to satisfy the
100-partner limitation of Section 1.7704-1(h)(1)(ii) of the Treasury Regulations
necessary for such entity not to be classified as a publicly traded partnership
for U.S. federal income tax purposes.

 

 

2.

It will not (a) acquire, sell, transfer, assign, pledge or otherwise dispose of
any of its interests in a Note (or any interest therein that is described in
Section 1.7704-1(a)(2)(i)(B) of the Treasury Regulations) on or through (x) a
U.S. national, regional or local securities exchange, (y) a foreign securities
exchange or (z) an inter-dealer quotation system that regularly disseminates
firm buy or sell quotations by identified brokers or dealers (including, without
limitation, the National Association of Securities Dealers Automated Quotation
System) ((x), (y) and (z), collectively, an “Exchange”) or (b) cause any of its
interests in the Note to be marketed on or through an Exchange.

 

 

3.

It will not cause any beneficial interest in a Note to be traded or otherwise
marketed on or through an “established securities market” or a “secondary market
(or the substantial equivalent thereof),” each within the meaning of Section
7704(b) of the Code and the Treasury Regulations promulgated thereunder,
including, without limitation, an interdealer quotation system that regularly
disseminates firm buy or sell quotations.

E-1

--------------------------------------------------------------------------------

 

 

4.

Its beneficial interest in the Class A Note or Class B Note, as applicable, is
not and will not be in an amount that is less than the Minimum Denomination for
such Note set forth in the Indenture, and it does not and will not hold any
beneficial interest in the Class A Note or Class B Note, as applicable, on
behalf of any person whose beneficial interest in the Class A Note or Class B
Note, as applicable, is in an amount that is less than the Minimum Denomination
for such Note set forth in the Indenture. It will not sell, transfer, assign,
participate, or otherwise dispose of any beneficial interest in the Class A Note
or Class B Note, as applicable, or enter into any financial instrument or
contract the value of which is determined by reference in whole or in part to
any Class A Note or Class B Note, as applicable, in each case, if the effect of
doing so would be that the beneficial interest of any person in a Class A Note
or Class B Note, as applicable, would be in an amount that is less than the
Minimum Denomination for such Note set forth in the Indenture.

 

 

5.

It will not transfer any beneficial interest in the Note (directly, through a
participation thereof, or otherwise) unless, prior to the transfer, the
transferee of such beneficial interest shall have executed and delivered to the
Issuer, the Indenture Trustee and the Note Registrar, and any of their
respective successors or assigns, a transferee certification as required in
Section 2.08(e) of the Indenture.

 

 

6.

It will not enter into any financial instrument the payment on which, or the
value of which, is determined in whole or in part by reference to an interest in
the Note (including the amount of payments on the Note, the value of the Note or
any contract that otherwise is described in Section 1.7704-1(a)(2)(i)(B) of the
Treasury Regulations).

 

 

7.

It will not use the Note as collateral for the issuance of any securities that
could cause the Issuer to become subject to taxation as a corporation or a
publicly traded partnership taxable as a corporation for U.S. federal income tax
purposes.

 

 

8.

It will not take any action that could reasonably be expected to cause, and will
not omit to take any action, which omission could reasonably be expected to
cause, the Issuer to become taxable as a corporation for U.S. federal income tax
purposes.

 

 

9.

It acknowledges that the Sponsor, the Originator, the Indenture Trustee, the
Note Registrar, the Issuer and others will rely on the truth and accuracy of the
foregoing representations, warranties and covenants and agrees that if it
becomes aware that any of the foregoing are no longer accurate, it shall notify
the Issuer.

 

 

10.

It will treat the Note as indebtedness for purposes of U.S. federal income tax
and take positions that are consistent with such treatment on all U.S. federal
and state income tax and information returns and reports required to be filed
with respect to the Note.

 

 

11.

It understands that the Issuer intends to accrue interest on the Notes under the
rules provided in Treasury Regulation Section 1.1275-5, it acknowledges that the
Issuer is providing no assurances as to whether interest should be accrued in
such manner, and it agrees that it will rely on its own tax advisors regarding
the proper method of accruing interest and the treatment of gains and losses on
dispositions of the Notes.

 

PURCHASER:___________________________________________

 

By:____________________________________

 

Name:

 

Title:

 

 

E-2

--------------------------------------------------------------------------------

Annex A

Standard Definitions

[See attached]

ANNEX A